 



Exhibit 10.1

 

Execution Version

 



AMENDMENT NO. 1, dated as of October 9, 2019 (this “Amendment”), to the Credit
Agreement, dated as of March 1, 2019 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among VIRTU FINANCIAL LLC, a Delaware limited liability company
(“Holdings”), VFH PARENT LLC, a Delaware limited liability company (“Virtu” or
the “Borrower”), the Subsidiary Loan Parties party thereto from time to time,
JEFFERIES FINANCE LLC, as administrative agent and collateral agent (the
“Collateral Agent”) (in such capacities, including any successor thereto, the
“Administrative Agent”), as an Issuing Bank, and as the Swingline Lender, each
other Issuing Bank from time to time party thereto, the LENDERS party thereto
from time to time, JEFFERIES FINANCE LLC, as the Purchasing Term Lender (as
defined below), and JEFFERIES FINANCE LLC, as the Initial Additional Term B
Lender (as defined below). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement as amended by
this Amendment.

 

WHEREAS, pursuant to and in accordance with Section 9.02 of the Credit
Agreement, the Borrower has requested that the Credit Agreement be amended as
provided in Section 1 of this Amendment to, among other things, modify the
definition of “Term Maturity Date” and, as provided in Section 4, allow for the
incurrence of the Additional Term B Loans;

 

WHEREAS, pursuant to and in accordance with Section 5.02 of the Collateral
Agreement and Section 9.02 of the Credit Agreement, the Borrower has requested
that the Collateral Agreement be amended as provided in Section 2 of this
Amendment;

 

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower has
requested that Jefferies Finance LLC (in such capacity, the “Initial Additional
Term B Lender”) make commitments (the “Additional Term B Commitments”) to
provide $525,000,000 of Incremental Term Loans (the “Additional Term B Loans”),
which Additional Term B Loans shall take the form of a fungible increase to the
aggregate principal amount of Initial Term Loans outstanding under the Credit
Agreement immediately prior to the effectiveness of this Amendment (it being
understood that the Additional Term B Loans are permitted under clause (a) of
the definition of “Incremental Cap” set forth in Section 1.01 of the Credit
Agreement);

 

WHEREAS, the proceeds of the Additional Term B Loans, together with cash on hand
of the Borrower, will be used to (i) finance the redemption in full of all of
the then outstanding Second Lien Notes, (ii) pay all accrued and unpaid
interest, premiums and other amounts due in respect of the Second Lien Notes
(clauses (i) and (ii) collectively, the “Second Lien Notes Refinancing”) and
(iii) pay fees and expenses in connection with this Amendment, the incurrence of
the Additional Term B Loans and the Second Lien Notes Refinancing (the
foregoing, collectively, the “Amendment No. 1 Transactions”);

 

WHEREAS, each Lender (excluding the Initial Additional Term B Lender in its
capacity as such) that executes and delivers a signature page to this Amendment
(each, an “Amendment No. 1 Consenting Lender”) in the form attached hereto
(each, a “Lender Consent”) by 12:00 p.m., New York City time, on September 13,
2019 (the “Consent Deadline”) shall have consented to the amendments to the
Credit Agreement and the Collateral Agreement set forth in this Amendment;

 

WHEREAS, the Jefferies Finance LLC (in such capacity, the “Purchasing Term
Lender”) has agreed to purchase on the Amendment No. 1 Effective Date (as
defined below) all Initial Term Loans held by Term Lenders that do not execute
and deliver a Lender Consent at or prior to the Consent Deadline (each, an
“Amendment No. 1 Non-Consenting Lender”);

 

WHEREAS, both prior to and after giving effect to the Amendment No. 1 Assignment
and Assumption Agreements (as defined below), the Consenting Lenders shall
constitute the Required Lenders,

 



 

 

 

and after giving effect to the Amendment No. 1 Assignment and Assumption
Agreements and the operation of Section 9.02(c) of the Credit Agreement, the
Consenting Lenders, together with the Initial Additional Term B Lender, shall
constitute all of the Term Lenders; and

 

WHEREAS, Jefferies Group LLC will act as sole lead arranger and bookrunner (the
“Amendment No. 1 Lead Arranger”) in connection with this Amendment and the
Additional Term B Loans.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

SECTION 1. Amendment of the Credit Agreement. The Credit Agreement is, effective
as of the Amendment No. 1 Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

 

SECTION 2. Amendment of the Collateral Agreement. The Collateral Agreement is,
effective as of the Amendment No. 1 Effective Date, hereby amended as follows:

 

(a)                Section 3.01(a) of the Collateral Agreement shall be amended
to delete the text immediately following “(H) the Excluded Equity Interests” in
its entirety and adding the following text:

 

“and (I) any cash and cash equivalents only to the extent, and for so long as,
such cash and cash equivalents are subject to a Lien permitted by Section
6.02(xv)(y) of the Credit Agreement (it being understood that, to the extent
that Security Interest shall not have attached to any such asset as a result of
clauses (A) through (I) above, the term “Article 9 Collateral” shall not include
any such asset); provided, however, that Article 9 Collateral shall include any
Proceeds, substitutions or replacements of any of the foregoing (unless such
Proceeds, substitutions or replacements would constitute property referred to in
clauses (A) through (I)).”

 

(b)                The FIFTH paragraph of Section 4.02 of the Collateral
Agreement shall be amended and restated in its entirety as follows:

 

“FIFTH, to the payment in full of all other Secured Obligations, in each case
ratably among the Secured Parties based upon the respective aggregate amounts of
all such Secured Obligations owing to them in accordance with the respective
amounts thereof then due and payable;”.

 

SECTION 3. New Lenders and Non-Consenting Lenders.

 

(a)                If any Lender holding Initial Term Loans immediately prior to
the Amendment No. 1 Effective Date (each such Lender, an “Existing Term Lender”)
shall become an Amendment No. 1 Non-Consenting Lender, then pursuant to and in
compliance with the terms of Section 9.02(c) of the Credit Agreement, such
Amendment No. 1 Non-Consenting Lender may be replaced and all of its interests,
rights and obligations under the Credit Agreement and the related Loan Documents
with respect to its Initial Term Loans purchased and assigned and delegated to
the Purchasing Term Lender. As of the Amendment No. 1 Effective Date, each
Amendment No. 1 Non-Consenting Lender will execute an Assignment and Assumption
for all of its then outstanding Initial Term Loans and will be deemed to have
assigned all of its then outstanding Initial Term Loans to the Purchasing Term
Lender, in each case

 



-2-

 

 

pursuant to and in compliance with the terms of Section 9.02(c) of the Credit
Agreement; provided that pursuant to Section 9.02(c), the failure of any such
Amendment No. 1 Non-Consenting Lender to execute an Assignment and Assumption
shall not render such sale and purchase (and the corresponding assignment)
contemplated by this Amendment to be invalid and such assignment shall be
recorded in the Register. Each Amendment No. 1 Non-Consenting Lender shall be
paid all accrued and unpaid interest and fees (if any) on its Initial Term Loans
to, but not including, the Amendment No. 1 Effective Date. This Amendment shall
be deemed to be an assignment by each Amendment No. 1 Non-Consenting Lender of
its Initial Term Loans to the Purchasing Term Lender.

 

(b)                The Administrative Agent hereby consents to this Amendment
and consents to the assignment of the then outstanding Initial Term Loans of
each Amendment No. 1 Non-Consenting Lender to the Purchasing Term Lender in
accordance with Sections 9.02(c) and 9.04 of the Credit Agreement.

 

(c)                For the avoidance of doubt, (i) all Initial Term Loans
outstanding immediately prior to the Amendment No. 1 Effective Date shall
continue to be outstanding as Initial Term Loans under the Credit Agreement on
and after the Amendment No. 1 Effective Date and shall continue as the same
Class of Initial Term Loans for all purposes under the Credit Agreement and (ii)
for purposes of this Section 3 only and for no other purpose in this Amendment
or any other Loan Document, the term “Initial Term Loans” shall not include any
Additional Term B Loans and the Additional Term B Loans shall be deemed to be
incurred substantially simultaneously with the effectiveness of this Amendment.

 

SECTION 4. Additional Term B Loans. Subject to the terms and conditions set
forth herein, including the consent of the Required Lenders, the Initial
Additional Term B Lender hereby agrees to provide the Additional Term B Loans on
the Amendment No. 1 Effective Date as set forth on Schedule A annexed hereto.
The Initial Additional Term B Lender hereby agrees that the Additional Term B
Loans will be made on the following terms and conditions and the Loan Parties,
the Administrative Agent, the Consenting Lenders and the Purchasing Term Lender
hereby agree that the Credit Agreement will be amended to provide for the
Additional Term B Loans as set forth herein:

 

(a)                the Additional Term B Loans shall be denominated in Dollars
and shall be made in a single drawing on the Amendment No. 1 Effective Date;

 

(b)                the Applicable Rate, the LIBO Rate and the Interest Period
for the Additional Term B Loans shall be the same, as of any date of
determination, as the Applicable Rate, the LIBO Rate and the Interest Period for
the Initial Term Loans;

 

(c)                the Borrower shall use the proceeds of the Additional Term B
Loans, together with cash on hand of the Borrower, to (i) finance the Second
Lien Refinancing and (ii) pay fees and expenses in connection with the Amendment
No. 1 Transactions;

 

(d)                upon execution and delivery hereof, the Administrative Agent
will record the Additional Term B Loans made by the Initial Additional Term B
Lender in the Register;

 

(e)                except as set forth in Section 3(c)(ii) of this Amendment,
for all purposes under the Credit Agreement and the other Loan Documents, the
Additional Term B Loans shall have the same terms as the Initial Term Loans and
shall be treated for purposes of voluntary and mandatory prepayments (including
any applicable prepayment fees and for scheduled principal payments) and all
other terms as the same Class of Term Loans as the Initial Term Loans. Upon the
funding of the Additional Term B Loans on the Amendment No. 1 Effective Date,
the Additional Term B Loans shall automatically and without further action by
any Person constitute Initial Term Loans for all purposes of the Credit

 



-3-

 

 

Agreement and the other Loan Documents. The Additional Term B Loans shall be
structured as an increase to the existing Initial Term Loans outstanding under
the Credit Agreement immediately prior to the Amendment No. 1 Effective Date,
and on and after the Amendment No. 1 Effective Date the Initial Term Loans
(including the Additional Term B Loans) shall constitute one fungible Class of
Term Loan (including for U.S. Federal income tax purposes). The Administrative
Agent shall take any and all action as may be reasonably necessary to ensure
that the Additional Term B Loans are included in each Borrowing and repayment of
Initial Term Loans on a pro rata basis;

 

(f)                 except as set forth in Section 3(c)(ii) of this Amendment,
the Additional Term B Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents applicable to Initial Term Loans;
and

 

(g)                the Additional Term B Loans shall be deemed to be incurred
substantially simultaneously with the effectiveness of this Amendment on the
Amendment No. 1 Effective Date.

 

SECTION 5. Effectiveness. This Amendment shall become effective on the date
(such date and time of effectiveness, the “Amendment No. 1 Effective Date”) that
each of the conditions precedent set forth below shall have been satisfied:

 

(a)                The Administrative Agent shall have received (i) counterparts
of this Amendment executed by the Borrower, the Administrative Agent, the
Initial Additional Term B Lender and the Purchasing Term Lender, (ii) from each
of the Consenting Lenders that, collectively, constitute the Required Lenders
prior to giving effect to the Amendment No. 1 Assignment and Assumption
Agreements, a duly executed Lender Consent, (iii) an Assignment and Assumption
(collectively, the “Amendment No. 1 Assignment and Assumption Agreements”) with
respect to each Term Lender that is an Amendment No. 1 Non-Consenting Lender, in
each case assigning, in accordance with Section 9.02(c) of the Credit Agreement,
all such Term Loans of such Term Lender to the Purchasing Term Lender; provided
that the condition precedent in this clause (iii) shall be deemed to be
satisfied (a) upon receipt of an Amendment No. 1 Assignment and Assumption
Agreement from such Non-Consenting Lender or (b) by operation of Section 9.02(c)
of the Credit Agreement, without a duly executed counterpart Amendment No. 1
Assignment and Assumption Agreement from such Non-Consenting Lender, so long as
such duly executed counterparts by the Administrative Agent and the Purchasing
Term Lender shall have been delivered and (iv) after giving effect to the
Amendment No. 1 Assignment and Assumption Agreements and the operation of
Section 9.02(c) of the Credit Agreement, a Lender Consent duly executed by the
Purchasing Term Lender and the other Consenting Lenders constituting all Initial
Term Lenders;

 

(b)                The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1 Effective Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York
counsel for the Loan Parties, and Cleary, Gottlieb, Steen & Hamilton LLP,
special counsel for the Loan Parties, as to such matters as the Administrative
Agent may reasonably request and in form and substance reasonably satisfactory
to the Administrative Agent. Each of Holdings and the Borrower hereby requests
such counsels to deliver such opinions;

 

(c)                The Administrative Agent and the Initial Additional Term B
Lender shall have received a Borrowing Request requesting the borrowing of the
Additional Term B Loans for the Borrower to obtain the Additional Term B Loans
from the Initial Additional Term B Lender;

 

(d)                The Administrative Agent shall have received a certificate
from the chief financial officer or chief operating officer of the Borrower
certifying as to the satisfaction of the conditions set forth in clause (l) of
this Section 5;

 



-4-

 

 

(e)                The Administrative Agent and the Lenders shall have received
a certificate from the chief financial officer or chief operating officer of the
Borrower in the form of Exhibit R to the Credit Agreement certifying as to the
solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Amendment No. 1 Transactions;

 

(f)                 The Administrative Agent shall have received copies of lien
searches in such jurisdictions as the Amendment No. 1 Lead Arranger may
reasonably request (it being understood that lien searches in the jurisdiction
of organization or formation of each Loan Party shall be sufficient);

 

(g)                The Administrative Agent shall have received a certificate of
each Loan Party, dated the Amendment No. 1 Effective Date, substantially in the
form of Exhibit G to the Credit Agreement with appropriate insertions, executed
by any Responsible Officer of such Loan Party, and including or attaching the
documents referred to in paragraph (h) of this Section;

 

(h)                The Administrative Agent shall have received a copy of (i)
each Organizational Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, or a
certification from such Loan Party that its Organizational Documents in the form
delivered to the Administrative Agent on the Closing Date, as applicable, have
not been amended or modified since the date of such delivery and are in full
force and effect, (ii) signature and incumbency certificates of the Responsible
Officers of each Loan Party executing the Loan Documents to which it is a party,
(iii) resolutions of the board of directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, certified as of the
Amendment No. 1 Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation;

 

(i)                 The Borrower shall have paid, or concurrently herewith shall
pay to the (x) Amendment No. 1 Lead Arranger such fees as have separately been
agreed by the Amendment No. 1 Lead Arranger and the Borrower and (y) to the
extent invoiced at least three (3) Business Days prior to the Amendment No. 1
Effective Date, the reasonable and documented out-of-pocket expenses of the
Administrative Agent and the Amendment No. 1 Lead Arranger in connection with
this Amendment (including the reasonable fees and expenses of Cahill Gordon &
Reindel llp, counsel to the Amendment No. 1 Lead Arranger and the Administrative
Agent);

 

(j)                 The Administrative Agent shall have received (i) for the
account of each Consenting Lender, a consent fee (the “Consent Fee”) in an
amount equal to 0.05% of the aggregate principal amount of such Consenting
Lender’s Term Loans outstanding immediately prior to the Amendment No. 1
Effective Date and (ii) for the account of the Initial Additional Term B Lender,
an upfront fee in an amount equal to 0.125% of the aggregate principal amount of
the Additional Term B Loans; and

 

(k)                (i) The Administrative Agent and the Amendment No. 1 Lead
Arranger shall have received, at least three (3) Business Days prior to the
Amendment No. 1 Effective Date, all documentation and other information about
the Loan Parties (including a Beneficial Ownership Certification by the Borrower
required under the Beneficial Ownership Regulation) as shall have been
reasonable requested in writing at least 10 Business Days prior to the Amendment
No. 1 Effective Date by the Administrative Agent or the Amendment No. 1 Lead
Arranger that they shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act and the
Beneficial Ownership Regulations;

 



-5-

 

 

(l)                 (i) the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the Amendment No. 1 Effective Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the Amendment No. 1 Effective Date or on such
earlier date, as the case may be, and (ii) as of and immediately after giving
effect to the Amendment No. 1 Effective Date, no Default or Event of Default
shall have occurred and be continuing; and

 

(m)              the Administrative Agent shall have received evidence
reasonably satisfactory to it that, substantially concurrently with the
effectiveness of this Amendment on the Amendment No. 1 Effective Date, all
accrued and unpaid interest on all of the Initial Term Loans outstanding
immediately prior to the Amendment No. 1 Effective Date to, but not including,
the Amendment No. 1 Effective Date shall have been paid to the Administrative
Agent for the benefit of the Lenders.

 

SECTION 6. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment, each of the Loan Parties
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the Amendment No. 1 Effective Date, both before and after giving
effect to the transactions contemplated by this Amendment:

 

(a)       no Default or Event of Default exists; and

 

(b)       the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects on and as of the
Amendment No. 1 Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Amendment No. 1 Effective Date or on such earlier
date, as the case may be.

 

SECTION 7. Reference to and Effect on the Loan Documents; Reaffirmation.

 

(a)                On and after the Amendment No. 1 Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. On and after the Amendment No. 1 Effective Date, each reference
in the Collateral Agreement to “this Agreement,” “hereunder,” “hereof” or words
of like import referring to the Collateral Agreement, and each reference in each
of the other Loan Documents to “the Collateral Agreement,” “thereunder,”
“thereof” or words of like import referring to the Collateral Agreement, shall
mean and be a reference to the Collateral Agreement, as amended by this
Amendment. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of (or otherwise
affect) any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. This Amendment shall not constitute a novation of the Credit
Agreement, the Collateral Agreement or any other Loan Document.

 

(b)                Each of the Loan Parties, (i) hereby consents to the
Amendment, (ii) without limiting its obligations under, or the provisions of,
the Guarantee Agreement, hereby confirms its respective guarantees, as
applicable, under the Guarantee Agreement, (iii) without limiting its
obligations under, or the provisions of, the Collateral Agreement, hereby
confirms its respective assignments, pledges and grants

 



-6-

 

 

of security interests, as applicable, under the Collateral Agreement and each of
the other Loan Documents to which it is party, (iv) without limiting its
obligations under, or the provisions of, any Loan Document, hereby confirms that
the obligations of the Borrower under the Credit Agreement are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Guarantee Agreement, the Collateral Agreement and the other Loan Documents
and constitute “Loan Document Obligations,” “Secured Obligations” or other
similar term for purposes thereof, (v) hereby agrees that, after giving effect
to this Amendment, such guarantees, and pledges and grants of security
interests, as applicable, shall continue to be in full force and effect and
shall continue to inure to the benefit of the Lenders and the other Secured
Parties, (vi) hereby ratifies, confirms and agrees that all Liens granted,
conveyed, or assigned to the Administrative Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and after giving effect to the Credit Agreement and the
Amendment No. 1 Transactions continue to secure full payment and performance of
the Secured Obligations and such Liens continue unimpaired with the same
priority to secure repayment of such obligations whether heretofore or hereafter
incurred and no new filings are required to be made and no other action is
required to be taken to perfect or to maintain the perfection of such Liens and
(vii) the Secured Obligations of Borrower and the other Loan Parties under the
Credit Agreement that remain unpaid and outstanding as of the Amendment No. 1
Effective Date shall continue to exist under and be evidenced by the Credit
Agreement as amended by this Amendment and the other Loan Documents.

 

(c)                Each of the Loan Parties further agrees to take any action
that may be required or that is requested by the Administrative Agent to ensure
compliance by Holdings or the Borrower with the provisions of Section 5.12 of
the Credit Agreement and hereby reaffirms its obligations under each similar
provision of each Loan Document to which it is a party.

 

SECTION 8. Applicable Law; Waiver of Jury Trial.

 

(A)              THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CONFLICTS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(B)              EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.

 

[Signature pages to follow]

 



-7-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  VFH PARENT LLC, as Borrower       By:      /s/ Douglas A. Cifu    
Name:     Douglas A. Cifu     Title:       Chief Executive Officer

 

  VIRTU FINANCIAL LLC, as Holdings

 

  By:    /s/ Douglas A. Cifu     Name:     Douglas A. Cifu    
Title:       Chief Executive Officer

 

 

  ARATIKA LLC
GLOBAL COLOCATION SERVICES LLC
IMPALA BORROWER LLC
NATIONAL TOWER LLC
SERVICES DEVELOPMENT COMPANY LLC
VIRTU FINANCIAL ENERGY AND COMMODITIES, LLC
VIRTU FINANCIAL F/X LLC
VIRTU FINANCIAL GLOBAL SERVICES LLC
VIRTU FINANCIAL OPERATING LLC
VIRTU FINANCIAL SERVICES LLC
VIRTU GETCO HOLDING COMPANY LLC
VIRTU ITG ANALYTICS LLC
VIRTU ITG GLOBAL PRODUCTION LLC
VIRTU ITG GLOBAL TRADING LLC
VIRTU ITG HOLDINGS LLC
VIRTU ITG PLATFORMS LLC
VIRTU ITG SOFTWARE NETWORK LLC
VIRTU KCG HOLDINGS LLC
VIRTU KNIGHT CAPITAL GROPU LLC
VIRTU STRATEGIC HOLDINGS LLC
VIRTU TECHNOLOGIES

 

  By:    /s/ Douglas A. Cifu     Name:     Douglas A. Cifu    
Title:       Chief Executive Officer

 

  ORCHESTRA CO-ISSUER, INC.

 

  By:    /s/ Douglas A. Cifu     Name:     Douglas A. Cifu    
Title:       President

 

 



[Virtu – Signature Page to Amendment No. 1]



 



 

 

 

  JEFFERIES FINANCE LLC, as Administrative Agent

 

  By:    /s/ Paul Chisholm     Name:  Paul Chisholm     Title: Managing Director

 

  JEFFERIES FINANCE LLC, as the Purchasing Term Lender

 

  By:   /s/ Paul Chisholm

    Name:   Paul Chisholm     Title: Managing Director

 

  JEFFERIES FINANCE LLC, as the Initial Additional Term B Lender

 

  By:   /s/ Paul Chisholm

    Name:   Paul Chisholm     Title: Managing Director

 



[Virtu – Signature Page to Amendment No. 1]



 



 

 

 

Term Lender Signature Page to Amendment No. 1

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above and,
by its execution and delivery hereof, hereby irrevocably and unconditionally
consents to and approves this Amendment.

 

 

  [NAME OF INSTITUTION]

 

  By:     Name:   Title:

 

  If a second signature is necessary:

 

  By:     Name:   Title:

 

  Name of Fund Manager (if any):    

 



[Virtu – Signature Page to Amendment No. 1]



 



 

 

 

SCHEDULE A

 

TO AMENDMENT NO. 1

 

Initial Additional Term B Lender Type of Commitment Commitment Amount Jefferies
Finance LLC Additional Term B Loan US$525,000,000.00 TOTAL   US$525,000,000.00

 



[Virtu – Signature Page to Amendment No. 1]



 



 

 

 

  

Exhibit A

 

See attached.

 





 

 

EXHIBIT A

 

 

CREDIT AGREEMENT

dated as of March 1, 2019,

as amended by Amendment No. 1 dated as of October 9, 2019,

among

VIRTU FINANCIAL LLC,
as Holdings,

IMPALA BORROWER LLC,
as Acquisition Borrower,

VFH PARENT LLC,
as Refinancing Borrower,


The Lenders, Issuing Banks and Swingline Lender Party Hereto,

and

JEFFERIES FINANCE LLC,
as Administrative Agent

 

 

JEFFERIES FINANCE LLC and RBC CAPITAL MARKETS1,
as Joint Lead Arrangers and Joint Bookrunners



 

 

1RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

 



 







 

TABLE OF CONTENTS



 





    Page       ARTICLE 1 DEFINITIONS 1       Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 67 Section 1.03. Terms
Generally 67 Section 1.04. Accounting Terms; GAAP 68 Section 1.05. Effectuation
of Transactions 68 Section 1.06. Currency Translation 68 Section 1.07. Divisions
69 Section 1.08. Limited Condition Acquisitions 69       ARTICLE 2 THE CREDITS
70       Section 2.01. Commitments 70 Section 2.02. Loans and Borrowings 70
Section 2.03. Requests for Borrowings 71 Section 2.04. Funding of Borrowings 72
Section 2.05. Interest Elections 73 Section 2.06. Termination and Reduction of
Commitments 74 Section 2.07. Repayment of Loans; Evidence of Debt 75 Section
2.08. Amortization of Term Loans 76 Section 2.09. Prepayment of Loans 7677
Section 2.10. Fees 87 Section 2.11. Interest 88 Section 2.12. Alternate Rate of
Interest 89 Section 2.13. Increased Costs 90 Section 2.14. Break Funding
Payments 91 Section 2.15. Taxes 9291 Section 2.16. Payments Generally; Pro Rata
Treatment; Sharing of Setoffs 95 Section 2.17. Mitigation Obligations;
Replacement of Lenders 97 Section 2.18. Incremental Credit Extensions 98 Section
2.19. Refinancing Amendments; Maturity Extension 103 Section 2.20. Illegality
105104 Section 2.21. Defaulting Lenders 106105 Section 2.22. Letters of Credit
108 Section 2.23. Swingline Loans 113       ARTICLE 3 REPRESENTATIONS AND
WARRANTIES 115       Section 3.01. Organization; Powers 116115 Section 3.02.
Authorization; Enforceability 116115 Section 3.03. Governmental Approvals; No
Conflicts 116115 Section 3.04. Financial Condition; No Material Adverse Effect
116 Section 3.05. Properties 117116 Section 3.06. Litigation and Environmental
Matters 117116

 



i

 

 

Section 3.07. Compliance with Laws and Agreements 117 Section 3.08. Investment
Company Status 118117 Section 3.09. Taxes 118117 Section 3.10. ERISA 118117
Section 3.11. Disclosure 118 Section 3.12. Subsidiaries 119118 Section 3.13.
Intellectual Property; Licenses, Etc. 119118 Section 3.14. Solvency 119118
Section 3.15. Senior Indebtedness 119 Section 3.16. Federal Reserve Regulations
119 Section 3.17. Use of Proceeds 119 Section 3.18. Regulatory Status and
Memberships Held 120119 Section 3.19. PATRIOT Act, OFAC and FCPA 120 Section
3.20. EEA Financial Institutions 121120       ARTICLE 4 CONDITIONS 121120      
Section 4.01. Closing Date 121120 Section 4.02. Each Credit Event 124123      
ARTICLE 5 AFFIRMATIVE COVENANTS 125124       Section 5.01. Financial Statements
and Other Information 125124 Section 5.02. Notices of Material Events 129128
Section 5.03. Information Regarding Collateral 129 Section 5.04. Existence;
Conduct of Business 130129 Section 5.05. Payment of Taxes, Etc. 130129 Section
5.06. Maintenance of Properties 130 Section 5.07. Insurance 130 Section 5.08.
Books and Records; Inspection and Audit Rights; Quarterly Teleconferences 131130
Section 5.09. Compliance with Laws 131 Section 5.10. Use of Proceeds 132131
Section 5.11. Additional Subsidiaries 132131 Section 5.12. Further Assurances
132 Section 5.13. Designation of Subsidiaries 133132 Section 5.14. Maintenance
of Ratings 133 Section 5.15. Regulatory Matters 133 Section 5.16. Certain
Post-Closing Obligations 134133       ARTICLE 6 NEGATIVE COVENANTS 134133      
Section 6.01. Indebtedness; Certain Equity Securities 134133 Section 6.02. Liens
141 Section 6.03. Fundamental Changes 145144 Section 6.04. Investments, Loans,
Advances, Guarantees and Acquisitions 148147 Section 6.05. Asset Sales 151150
Section 6.06. Sale and Leaseback Transactions 153152 Section 6.07. Swap
Agreements 153

 



ii

 

 

 

Section 6.08. Restricted Payments; Certain Payments of Indebtedness 154153
Section 6.09. Transactions with Affiliates 158157 Section 6.10. Restrictive
Agreements 158 Section 6.11. Amendment of Junior Financing 159 Section 6.12. Net
First Lien Leverage Ratio 160159 Section 6.13. Equity Interests 160159 Section
6.14. Changes in Fiscal Periods 161160       ARTICLE 7 EVENTS OF DEFAULT 161160
      Section 7.01. Events of Default 161160 Section 7.02. Right to Cure 165164
      ARTICLE 8 ADMINISTRATIVE AGENT AND COLLATERAL AGENT 166165       Section
8.01. General 166165 Section 8.02. Certain ERISA Matters 171170     ARTICLE 9
MISCELLANEOUS 172171       Section 9.01. Notices 172171 Section 9.02. Waivers;
Amendments 174173 Section 9.03. Expenses; Indemnity; Damage Waiver 178176
Section 9.04. Successors and Assigns 180179 Section 9.05. Survival 185184
Section 9.06. Counterparts; Integration; Effectiveness 185184 Section 9.07.
Severability 186184 Section 9.08. Right of Setoff 186185 Section 9.09. Governing
Law; Jurisdiction; Consent to Service of Process 187185 Section 9.10. Waiver of
Jury Trial 187186 Section 9.11. Headings 188186 Section 9.12. Confidentiality
188186 Section 9.13. USA Patriot Act 189188 Section 9.14. Release of Liens and
Guarantees 190188 Section 9.15. No Advisory or Fiduciary Responsibility 191189
Section 9.16. Interest Rate Limitation 191190 Section 9.17. Lender Action 191190
Section 9.18. Marshalling; Payments Set Aside 192190 Section 9.19. Margin Stock;
Collateral 192191 Section 9.20. Acknowledgement and Consent to Bail-in of EEA
Financial Institutions 192191 Section 9.21. Acknowledgement Regarding Any
Supported QFCs 191



 





iii

 



 





SCHEDULES:   Schedule 1.01(a) — Disqualified Lenders Schedule 1.01(b) —
Acquisition Term Loans; Refinancing Term Loans Schedule 2.01 — Commitments
Schedule 3.12 — Subsidiaries Schedule 3.18 — Regulatory Status and Memberships
Held Schedule 5.16 — Post-Closing Obligations Schedule 6.01 — Existing
Indebtedness Schedule 6.02 — Existing Liens Schedule 6.04(e) — Existing
Investments Schedule 6.05 — Dispositions Schedule 6.09 — Existing Affiliate
Transactions Schedule 6.10 — Existing Restrictions Schedule 9.01 — Notices      
EXHIBITS:           Exhibit A-1 — Form of Assignment and Assumption Exhibit A-2
— Form of Borrower Assignment and Assumption Exhibit B — Form of Guarantee
Agreement Exhibit C — Form of Perfection Certificate Exhibit D — Form of
Collateral Agreement Exhibit E — Form of Note Exhibit F-1 — Form of First Lien
Intercreditor Agreement Exhibit F-2 — Form of Junior Lien Intercreditor
Agreement Exhibit G — Form of Closing Date Certificate Exhibit H — Form of
Intercompany Note Exhibit I — Form of Specified Discount Prepayment Notice
Exhibit J — Form of Specified Discount Prepayment Response Exhibit K — Form of
Discount Range Prepayment Notice Exhibit L — Form of Discount Range Prepayment
Offer Exhibit M — Form of Solicited Discounted Prepayment Notice Exhibit N —
Form of Solicited Discounted Prepayment Offer Exhibit O — Form of Acceptance and
Prepayment Notice Exhibit P-1 — Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit P-2 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit P-3 — Form of
U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit P-4 — Form of U.S.
Tax Compliance Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit Q — Form of Closing Certificate

 

iv

 



 

Exhibit R — Form of Solvency Certificate Exhibit S — Form of Compliance
Certificate Exhibit T — Form of Notice of Borrowing



 



v

 



 

CREDIT AGREEMENT, dated as of March 1, 2019 (this “Agreement”), among VIRTU
FINANCIAL LLC, a Delaware limited liability company (“Holdings”), IMPALA
BORROWER LLC, a Delaware limited liability company (“Impala Borrower” or the
“Acquisition Borrower”), VFH PARENT LLC, a Delaware limited liability company
(“Virtu” or the “Refinancing Borrower”, and, together with the Acquisition
Borrower, each individually, and collectively referred to herein, as the context
may require, the “Borrower”), JEFFERIES FINANCE LLC, as administrative agent and
collateral agent (the “Collateral Agent”) (in such capacities, including any
successor thereto, the “Administrative Agent”), as an Issuing Bank, and as the
Swingline Lender, each other Issuing Bank from time to time party hereto and
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

 

The parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in Section
2.09(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.09(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit O.

 

“Acceptance Date” has the meaning specified in Section 2.09(a)(ii)(D)(2).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to Holdings and the Restricted Subsidiaries
in the definition of the term “Consolidated EBITDA” were references to such Pro
Forma Entity and its subsidiaries which will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Acquisition” means, collectively, the Merger and the Asset Contributions.

 



1 

 

 

“Acquisition Agreement Representations” means such of the representations made
by ITG in the Merger Agreement as are material to the interests of the Lenders,
but only to the extent that the breach of any such representation would result
in (i) VFI, the Borrower or any of their affiliates having the right to
terminate its or their obligations under the Merger Agreement (after giving
effect to any applicable notice and cure period) or (y) the failure of a
condition precedent to VFI’s obligation to consummate the Acquisition pursuant
to the Merger Agreement.

 

“Acquisition Borrower” has the meaning assigned to such term in the preamble.

 

“Acquisition Term Loan Assumption” means the assumption, on the Closing Date
following the Asset Contribution, by the Refinancing Borrower of the obligations
of the Acquisition Borrower with respect to the Acquisition Term Loans pursuant
to Section 2.01(a).

 

“Acquisition Term Loans” means a Loan made by a Lender to the Acquisition
Borrower on the Closing Date pursuant to Section 2.01(a). The aggregate
principal amount of Acquisition Term Loans as of the Closing Date is as set
forth on Schedule 1.01(b) under the heading “Acquisition Term Loans”.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Facility pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.18 or (b) Credit Agreement Refinancing Indebtedness in the form
of Other Revolving Loans or Other Revolving Commitments pursuant to a
Refinancing Amendment in accordance with Section 2.19; provided that each
Additional Revolving Lender (other than any Person that is a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender at
such time) shall be subject to the approval of the Administrative Agent and, if
such Additional Revolving Lender will provide loans under an Incremental
Revolving Facility or any Other Revolving Commitment, the Swingline Lender and
each Issuing Bank (such approval, in each case, not to be unreasonably withheld
or delayed) and the Borrower.

 

“Additional Term B Commitment” has the meaning set forth in Amendment No. 1.

 

“Additional Term B Loans” has the meaning set forth in Amendment No. 1.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Term
Facility pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.18 or (b) Credit Agreement Refinancing Indebtedness in the form of
Other Term Loans or Other Term Commitments pursuant to a Refinancing Amendment
in accordance with Section 2.19; provided that each Additional Term Lender
(other than any Person that is a Lender, an Affiliate of a Lender or an Approved
Fund of a Lender at such time) shall be subject to the

 



2 

 

 

approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. For purposes of this Agreement and the other Loan
Documents, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preamble hereto.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, or any interest rate floor
(with such increased amount being determined in the manner described in the
final proviso of this definition), or otherwise, in each case, incurred or
payable by the Borrower to lenders of such Indebtedness; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); provided, further, that “All-In Yield” shall not
include structuring fees, commitment fees, amendment fees, arrangement fees and
any similar fees and customary consent fees for an amendment paid generally to
consenting lenders; provided, further, that, with respect to any Loans of an
applicable Class that includes an Adjusted LIBO Rate floor or Alternate Base
Rate floor, (1) to the extent that the Adjusted LIBO Rate (with a three-month
Interest Period) or Alternate Base Rate (in each case without giving effect to
any floor) on the date that the All-In Yield is being calculated is less than
such floor, the amount of such difference shall be deemed added to the
Applicable Rate for such Loans of such Class for the purpose of calculating the
All-In Yield and (2) to the extent that the Adjusted LIBO Rate (with a
three-month Interest Period) or Alternate Base Rate (in each case without giving
effect to any floor) on the date that the All-In Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
All-In Yield.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB in effect on such day
plus 1/2 of 1% and (c) the sum of (a) the Adjusted LIBO Rate (after giving
effect to any Adjusted LIBO Rate “floor”) that would be payable on such day for
a Eurodollar Borrowing with a one-month Interest Period plus (b) 1.00% per
annum; provided that for the purpose of this definition, the Adjusted LIBO Rate
for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate
is not available for such one month Interest Period, the

 



3 

 

 

Interpolated Rate) at approximately 11:00 a.m. London time on such date;
provided, further, however, that notwithstanding the foregoing, with respect to
the Initial Term Loans and the Revolving Loans, the Alternate Base Rate will be
deemed to be 1.00% annum if the Alternate Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 1.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.12 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of October 9,
2019.

 

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

 

“Amendment No. 1 Lead Arranger” has the meaning set forth in Amendment No. 1.

 

“Amendment No. 1 Transactions” has the meaning set forth in Amendment No. 1.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in Section
2.09(a)(ii)(C)(2).

 

“Applicable Fronting Exposure” means, (a) with respect to any Person that is an
Issuing Bank at any time, the sum of (i) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (ii) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time and (b) with respect to any Person that is a Swingline Lender at any
time, the aggregate amount of all Swingline Loans issued by such Person in its
capacity as a Swingline Lender (if applicable) that have not yet been reimbursed
by or on behalf of the Borrower or been funded by other Revolving Lenders at
such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time and, solely for purposes of any reallocations
made pursuant to Section 2.21(d), after giving effect to any Revolving Lender’s
status as a Defaulting Lender at the time of determination. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant

 



4 

 

 

to this Agreement and to any Revolving Lender’s status as a Defaulting Lender at
the time of determination.

 

“Applicable Rate” means, for any day, with respect to any Initial Term Loan or
Initial Revolving Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Adjusted LIBO Rate Spread” as the case may be, based
upon the First Lien Leverage Ratio as of the end of the fiscal quarter of
Holdings for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b); provided that until
the date of the delivery of the consolidated financial statements pursuant to
Section 5.01(a) or (b), as applicable, as of and for the fiscal quarter ended
June 30, 2019, the Applicable Rate shall be based on the rates per annum set
forth in Category 1:

 

First Lien Leverage Ratio:  ABR Spread   Adjusted LIBO
Rate Spread  Category 1
Greater than 1.30 to 1.00   2.50%   3.50% Category 2
Less than or equal to 1.30 to 1.00   2.25%   3.25%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the First Lien Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements and related Compliance Certificate indicating
such change in the First Lien Leverage Ratio and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate, at the option of the Administrative Agent or the
Majority in Interest of the applicable Class, commencing upon written notice to
the Borrower, shall be based on the rates per annum set forth in Category 1 if
the Borrower fails to deliver the consolidated financial statements required to
be delivered pursuant to Section 5.01(a) or 5.01(b) or any Compliance
Certificate required to be delivered pursuant hereto, in each case, within the
time periods specified herein for such delivery, during the period commencing on
and including the day of the occurrence of a Default resulting from such failure
and until the delivery thereof.

 

Notwithstanding the foregoing, the Applicable Rate for any Term Loans or
Revolving Loans of any Class other than the Initial Term Loans and the Revolving
Loans made pursuant to Revolving Commitments established on the Closing Date
shall be as set forth in the Refinancing Amendment, Incremental Term Facility
Amendment or Incremental Revolving Facility Amendment, as applicable, relating
to such Class. The Applicable Rate for any Initial Term Loans may be increased
as necessary to comply with the requirements of Section 2.18(a)(ii).

 

“Application” means an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

 



5 

 

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Asset Contributions” means, immediately following the Merger on the Closing
Date, the series of contributions consisting of: (i) the contribution of 100% of
the Equity Interests of Impala Borrower, ITG and their respective Subsidiaries
(the “Impala Borrower Interests”) by VFI to Holdings; (ii) followed by the
contribution of 100% of the Impala Borrower Interests to Virtu; and (iii)
followed by the contribution of 100% of the Impala Borrower Interests by Virtu
to Virtu Financial Operating LLC resulting in Impala Borrower, ITG and their
respective Subsidiaries becoming Wholly Owned Subsidiaries of Virtu Financial
Operating LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A-1 or any other
form reasonably approved by the Administrative Agent.

 

“Assumed Tax Rate” means the greater of (i) 45% and (ii) the maximum marginal
combined federal, state and local income tax rate applicable at such time to a
natural person residing in New York City, New York.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.09(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings for the fiscal year ended December 31, 2018 and the related
consolidated statements of income, changes in equity and cash flows of Holdings,
including the notes thereto.

 

“Available Revolving Commitment” means as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Exposure then outstanding.

 

“Available RP Capacity Amount” means, at any time of determination, the
aggregate amount of Restricted Payments that may be made at such time pursuant
to clauses (vii), (viii), (x) and (xi) of Section 6.08(a), minus the sum of the
amount of the Available RP Capacity Amount under clauses (vii) and (x) of
Section 6.08(a) utilized by the Borrower or any Restricted Subsidiary to make
Restricted Payments in reliance on such

 



6 

 

 

clauses (it being understood that utilization of the Available RP Capacity
Amount for purposes of incurrence of Indebtedness under Section 6.01(a)(xxvi)
shall reduce the amount available under the applicable clause in Section 6.08(a)
so long as such Indebtedness remains outstanding).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-in Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes
insolvent or is otherwise the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular ‘‘person’’ (as that term is used in Section 13(d)(3)
of the Exchange Act), such ‘‘person’’ will be deemed to have beneficial
ownership of all securities that such ‘‘person’’ has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
‘‘Beneficially Owns’’ and ‘‘Beneficially Owned’’ have a corresponding meaning.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42)

 



7 

 

 

or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble. It is
understood that following the Acquisition Term Loan Assumption, Virtu shall be
the sole Borrower.

 

“Borrower Assignment and Assumption” means an assignment and assumption
agreement substantially in the form of Exhibit A-2, or any other form reasonably
approved by the Administrative Agent.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.09(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.09(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.09(a)(ii)(D).

 

“Borrowing” means (i) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (ii) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broker-Dealer Subsidiary” means any Restricted Subsidiary that is registered as
(a) a broker or a dealer pursuant to Section 15 of the Exchange Act or (b) a
broker or a dealer or an underwriter under any foreign securities law.

 



8 

 

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan or an ABR Loan based on the
LIBO Rate, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases or finance leases; provided that for
all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries.

 

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary of Holdings of
any insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.

 

“Change in Control” means the occurrence of any of the following: (a) the direct
or indirect sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of Holdings and its Subsidiaries taken
as a whole to any “person” or “group” (as each such term is used in Section
13(d) of the Exchange Act) other than Holdings, one or more or its Restricted
Subsidiaries, or one or more Permitted Holders; (b) the adoption of a plan
relating to the liquidation or dissolution of Holdings; (c) the consummation of
any transaction (including, without limitation, any merger or consolidation),
the result of which is that any “person” or “group” (each as defined above)
other than one or more Permitted Holders is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of Holdings,
measured by voting power

 



9 

 

 

rather than number of shares, units or the like; (d) the failure of either VFI
or Holdings, directly or indirectly through Wholly Owned Subsidiaries, to own
all of the Equity Interests of the Borrower; or (e) the occurrence of a “Change
of Control” (or similar event, however denominated), as defined in the
documentation governing the Second Lien Notes or any Material Indebtedness that
is Permitted First Priority Refinancing Debt, Permitted Junior Lien Refinancing
Debt, Permitted Unsecured Refinancing Debt, Incremental Equivalent Debt or
Junior Financing.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the Closing Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority or Regulatory Supervising Organization after the Closing
Date or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority or
Regulatory Supervising Organization made or issued after the Closing Date.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Initial Term Loans, Other Term Loans, Incremental Term Loans
(other than in the form of additional Initial Term Loans), loans under an
Incremental Revolving Facility or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment, Other Term Commitment, Incremental Term Commitment or
commitment in respect of an Incremental Revolving Facility and (c) any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments. Other Term Commitments, Incremental
Term Commitments, commitment in respect of an Incremental Revolving Facility
(other than commitments in respect of increases to existing Revolving
Commitments), Other Term Loans, Incremental Term Loans (other than Incremental
Term Loans in the form of Initial Term Loans), Other Revolving Commitments (and
the Other Revolving Loans made pursuant thereto), loans under an Incremental
Revolving Facility and Incremental Term Facilities that have different terms and
conditions shall be construed to be in different Classes.

 

“Closing Date” means March 1, 2019.

 

“Closing Date Refinancings” means the ITG Refinancing and the Existing Credit
Agreement Refinancing.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Collateral Agreement, dated as of March 1,
2019, among the Borrower, each other Loan Party and the Administrative Agent,
initially substantially in the form of Exhibit D.

 



10 

 

 

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of Holdings’ other Restricted
Subsidiaries (other than any Foreign Subsidiary, any Regulated Subsidiary, any
Excluded Subsidiary or any Excluded Domestic Subsidiary) either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Loan Party after the
Closing Date (including by ceasing to be an Excluded Subsidiary, an Immaterial
Subsidiary, a Foreign Subsidiary, a Regulated Subsidiary or an Excluded Domestic
Subsidiary), a supplement to the Guarantee Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person and (ii) Holdings,
any Intermediate Parent, the Borrower and each Subsidiary Loan Party either (x)
a counterpart of the Collateral Agreement duly executed and delivered on behalf
of such Person or (y) in the case of any Person that becomes a Loan Party after
the Closing Date (including by ceasing to be an Excluded Subsidiary, an
Immaterial Subsidiary, a Foreign Subsidiary, a Regulated Subsidiary or an
Excluded Domestic Subsidiary), a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person, in
each case under this clause (a) together with, in the case of any such Loan
Documents executed and delivered after the Closing Date, documents and opinions
of the type referred to in Sections 4.01(b) and 4.01(c));

 

(b)       all outstanding Equity Interests of any Intermediate Parent, the
Borrower and each Restricted Subsidiary (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests (if any), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided that
with respect to the Equity Interests of any Regulated Subsidiary, such
instruments shall be subject to customary enforcement limitations, including
regulatory approvals at the time of enforcement;

 

(c)       if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary in a principal amount of $5,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by a promissory
note that shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)       all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security Documents
or Requirements of Law and reasonably requested by the Administrative Agent to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

 



11 

 

 

(e)       within 90 days after a request therefor by the Administrative Agent in
accordance with Section 5.12(b), the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance insuring the Lien of each such Mortgage as
a first priority Lien on the Mortgaged Property described therein, (w) issued by
a nationally recognized title insurance company, (x) free of any other Liens
except as expressly permitted by Section 6.02, (y) together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request and which are available at commercially reasonably rates in
the jurisdiction where the applicable Mortgaged Property is located, and (z) in
an amount reasonably satisfactory to the Administrative Agent but in no event
exceeding One Hundred Ten Percent (110%) of the value of such property, (iii) a
completed “Life of Loan” Federal Emergency Management Agency flood hazard
determination with respect to such Mortgaged Property, and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, (y) a notice about special flood hazard
area status and flood disaster assistance duly executed by the record owner of
such Mortgaged Property, and (z) evidence of such flood insurance as may be
required under applicable law, including Regulation H of the Board of Governors
and (iv) such legal opinions as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (i) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Closing Date, (iii) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts, commodities accounts, letter
of credit rights or other assets requiring perfection by control (but not, for
the avoidance of doubt, possession), (iv) in no event shall any Loan Party be
required to complete any filings or other action with respect to the perfection
or creation of security interests in any jurisdiction outside of the United
States (or otherwise enter into any security agreements, mortgages or pledge
agreements governed by the laws of any jurisdiction outside of the United
States), (v) in no event shall the Collateral include any Excluded Assets, (vi)
in no event shall landlord lien waivers, estoppels and collateral access letters
be required and (vii) none of Virtu GW Comm LLC, Virtu Japan PTS Holdings LLC,
Geodesic Networks, LLC, GETCO Investments, LLC, GETCO Strategic Investments, LLC
or GETCO Trading, LLC shall be required to become a Guarantor until such time as
it would no longer be required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended, and the rules and the
regulations of the SEC thereunder, as a result of being a Guarantor (unless

 



12 

 

 

such Subsidiary would otherwise be excluded pursuant to clause (i) above or the
definition of “Excluded Subsidiary”). The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents (or the Guarantee
Agreement, to the extent applicable).

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment, Term Commitment, Other Term Commitment or commitment
in respect of any Incremental Term Facility or Incremental Revolving Facility,
in each case of any Class, or any combination thereof (as the context requires)
and (b) with respect to any Swingline Lender, its Swingline Commitment.

 

“Commitment Fee Rate” means, for any day, the applicable percentage set forth
below under the caption “Commitment Fee Percentage” based upon the First Lien
Leverage Ratio as of the end of the fiscal quarter of Holdings for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that, until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(a) or
(b), as applicable, as of and for the fiscal quarter ended June 30, 2019, the
Commitment Fee Percentage shall be based on the rates per annum set forth in
Category 1:

 

First Lien Leverage Ratio  Commitment Fee Percentage  Category 1
 
Greater than 1.30 to 1.00
   0.500% Category 2
 
Less than or equal to 1.30 to 1.00 and greater than 0.80 to 1.00
   0.375% Category 3
 
Less than or equal to 0.80 to 1.00    0.250%

 

For purposes of the foregoing, each change in the Commitment Fee Percentage
resulting from a change in the First Lien Leverage Ratio shall be effective
during the period commencing on and including the Business Day following the
date of delivery to the

 



13 

 

 

Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements and related Compliance Certificate indicating such change
in the First Lien Leverage Ratio and ending on the date immediately preceding
the effective date of the next such change. Notwithstanding the foregoing, the
Commitment Fee Percentage, at the option of the Administrative Agent or the
Required Revolving Lenders, commencing upon written notice to the Borrower,
shall be based on the rates per annum set forth in Category 1 if the Borrower
fails to deliver the consolidated financial statements required to be delivered
pursuant to Section 5.01(a) or 5.01(b) or any Compliance Certificate required to
be delivered pursuant hereto, in each case, within the time periods specified
herein for such delivery, during the period commencing on and including the day
of the occurrence of a Default resulting from such failure and until the
delivery thereof.

 

“Company Income Amount” means, for a Tax Estimation Period, an amount, if
positive, equal to the estimated net taxable income of Holdings for such Tax
Estimation Period. For purposes of calculating the Company Income Amount, items
of income, gain, loss and deduction resulting from adjustments to the tax basis
of Holdings’ assets pursuant to Code Section 743(b) and adjustments pursuant to
Code Section 704(c) shall not be taken into account.

 

“Competitor” means any Person (a)(i) engaged in trading financial assets through
the use of an electronically automated trading system that generates order sets
(which, for purposes of clarity, can consist of a single order) with the
intention of (x) creating profit by providing two-sided liquidity to the market,
(y) making a profit margin consistent with the business of making the bid-offer
spread or less per unit of the financial asset(s) being traded (including by
providing either one-sided or two sided liquidity to the market) or (z) creating
simultaneous (within 500 milliseconds) order sets that are generated with the
intention of locking in an arbitrage profit, (ii) engaging in algorithmic
transactions (i.e., buying, selling, trading, or engaging in any other similar
transaction where orders are determined by an automated model and placed on an
automated basis) or customer facilitating transactions in any way involving any
electronically tradeable product or commodity (including any security (equity or
debt), derivatives, fixed income, cash, currency, or other financial
instruments, or any other tangible or intangible item) through any exchange,
electronic trading venue or platform, whether or not using proprietary trading
methods or systems or (iii) engaging in the business of offering execution
management software, multi-asset connectivity services for order routing or
indications of interest, or trading and portfolio analytics, and (b) identified
as a “Potential Competitor” on Part (B) of Schedule 1.01(a); provided that any
such Person shall be deemed not to be a Competitor if the Loans or commitments
in respect thereof will be held by or booked to any division or other
identifiable unit or desk of such Person that, in the ordinary course of its
business, holds commitments or extends credit of the type contemplated by this
Agreement. Notwithstanding anything in this Agreement to the contrary, each Loan
Party and the Lenders acknowledge and agree that the Administrative Agent will
not have any responsibility or obligation to determine whether any Lender or
potential Lender is a Competitor.

 

“Compliance Certificate” means a certificate in the form of Exhibit S required
to be delivered pursuant to Section 5.01(d).

 



14 

 

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)       without duplication and to the extent already deducted (and not added
back or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)        total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk (other
than in the ordinary course of the trading business of Holdings and its
Restricted Subsidiaries), net of interest income and gains on such hedging
obligations or such derivative instruments, and bank and letter of credit fees
and costs of surety bonds in connection with financing activities;

 

(ii)       without duplication among periods, provision for taxes based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes paid or accrued during such period (including in respect of
repatriated funds);

 

(iii)       depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs);

 

(iv)       Non-Cash Charges;

 

(v)       extraordinary losses in accordance with GAAP;

 

(vi)       non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs, signing costs, retention or completion bonuses (other than bonuses paid
in the ordinary course of business of Holdings and its Restricted Subsidiaries),
transition costs, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities);

 

(vii)       restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions after the Closing Date and adjustments to existing
reserves); provided that the aggregate amount included in Consolidated EBITDA
pursuant to this clause (vii) for any Test Period shall not exceed 10% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
any adjustment pursuant to this clause (vii));

 

(viii)       the amount of any minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Non-Wholly Owned Subsidiary of Holdings deducted (and not added back in such
period to Consolidated Net Income);

 



15 

 

 

(ix)       the amount of expenses relating to payments made to option holders of
Holdings or any of its direct or indirect parent companies in connection with,
or as a result of, any distribution being made to shareholders of such Person or
its direct or indirect parent companies, which payments are being made to
compensate such option holders as though they were shareholders at the time of,
and entitled to share in, such distribution, in each case to the extent
permitted by the Loan Documents;

 

(x)        losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(xi)       the amount of any net losses from discontinued operations in
accordance with GAAP;

 

(xii)      any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments (to the extent
the cash impact resulting from such loss has not been realized) (other than
those entered into in the ordinary course of the trading business of the
Borrower and its Restricted Subsidiaries) pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815–Derivatives and Hedging;

 

(xiii)     any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation (other than any hedging obligation
entered into in the ordinary course of the trading business of Holdings and its
Restricted Subsidiaries) that has been reflected in Consolidated Net Income for
such period;

 

(xiv)     any gain relating to hedging obligations (other than any hedging
obligations entered into in the ordinary course of the trading business of
Holdings and its Restricted Subsidiaries) associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and excluded from Consolidated EBITDA pursuant to clauses (b)(v)
and (b)(vi) below; and

 

(xv)      any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, Disposition, recapitalization or the incurrence,
modification or repayment of Indebtedness permitted to be incurred by this
Agreement (including a refinancing thereof) (whether or not successful), in each
case, outside the ordinary course of business, including (x) such fees, expenses
or charges related to this Agreement and (y) any amendment or other modification
of the Loans or other obligations under the Loan Documents or other
Indebtedness; provided that the amount added back pursuant to this clause (xv)
in any Test Period shall not exceed $15,000,000;

 

less

 

(b)       without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 



16 

 

 

(i)        extraordinary gains and unusual or non-recurring gains;

 

(ii)       non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(iii)       gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(iv)       the amount of any net income from discontinued operations in
accordance with GAAP;

 

(v)       any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments (to the extent
the cash impact resulting from such gain has not been realized) (other than any
hedging obligations or other derivative instruments entered into in the ordinary
course of the trading business of Holdings and its Restricted Subsidiaries)
pursuant to Financial Accounting Standards Accounting Standards Codification No.
815–Derivatives and Hedging;

 

(vi)       any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation (other than any hedging obligation
entered into in the ordinary course of the trading business of Holdings and its
Restricted Subsidiaries) that has been reflected in Consolidated Net Income for
such period;

 

(vii)       any loss relating to hedging obligations (other than any hedging
obligations entered into in the ordinary course of the trading business of
Holdings and its Restricted Subsidiaries) associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and excluded from Consolidated EBITDA pursuant to clauses
(a)(xiii) and (a)(xiv) above; and

 

(viii)     the amount of any minority interest income consisting of subsidiary
loss attributable to minority equity interests of third parties in any
Non-Wholly Owned Subsidiary of Holdings added (and not deducted in such period
in calculating Consolidated Net Income);

 

in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)       to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances), other than any gains or losses related
to foreign currency trading and hedging in the ordinary course of the trading
business of Holdings and its Restricted Subsidiaries,

 



17 

 

 

(II)       to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Accounting
Standards Codification No. 815–Derivatives and Hedging (other than with respect
to any hedging obligations entered into in the ordinary course of the trading
business of Holdings and its Restricted Subsidiaries),

 

(III)      to the extent not included in Consolidated Net Income, there shall be
included in determining Consolidated EBITDA for any period, without duplication,
(A) the Acquired EBITDA of any Person, property, business or asset acquired by
Holdings or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis and (B) an adjustment in respect of each Pro Forma
Entity equal to the amount of the Pro Forma Adjustment with respect to such Pro
Forma Entity for such period (including the portion thereof occurring prior to
such acquisition or conversion) as specified in a certificate from a Financial
Officer delivered to the Administrative Agent (for further delivery to the
Lenders); and

 

(IV)      there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by Holdings or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified, a “Sold Entity or Business”), and
the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical pro forma basis and (B)
to the extent not included in Consolidated Net Income, included in determining
Consolidated EBITDA for any period in which a Sold Entity or Business is
disposed or Converted Unrestricted Subsidiary is converted, an adjustment equal
to the Pro Forma Disposal Adjustment with respect to such Sold Entity or
Business or Converted Unrestricted Subsidiary (including the portion thereof
occurring prior to such disposal or conversion) as specified in a certificate
from a Financial Officer delivered to the Administrative Agent (for further
delivery to the Lenders).

 



18 

 

 

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate amount of Consolidated Total Debt outstanding on such date, without
duplication (x) constituting the Loan Document Obligations that are secured by a
first priority Lien on the Collateral or (y) that is secured on a pari passu
basis with the Initial Term Loans by a first priority Lien on the Collateral.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
the amount of Consolidated First Lien Debt as of such date, less (b) all
unrestricted cash and Permitted Investments on the balance sheet of Holdings to
the extent not subject to any Liens (other than Liens permitted under Section
6.02 but excluding any Liens permitted by Section 6.02(iii), Section 6.02(xv)
and Section 6.02(xx)) and the use thereof for application to the payment of
Indebtedness is not prohibited by law or contract binding on Holdings.

 

“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capitalized Leases), net of cash interest income
(excluding cash interest income relating to any asset or property that secures
any Trading Debt), of Holdings and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of Holdings and the Restricted Subsidiaries (excluding Trading
Debt), including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, but excluding, for the avoidance of doubt, (i)
amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses, pay-in-kind interest expense and any other amounts of non-cash
interest (including as a result of the effects of acquisition method
accounting), (ii) the accretion or accrual of discounted liabilities during such
period, (iii) any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof, (iv) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815-Derivatives and Hedging, (v)
any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, all as calculated on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, (a)
extraordinary items for such period, (b) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income, (c) [reserved], (d) any fees and expenses (including any transaction
or retention bonus) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments (other than any income (loss) attributable to Trading Debt or
hedging agreements or other derivative instruments entered into in the ordinary
course

 



19 

 

 

of the trading business of Holdings and its Restricted Subsidiaries), (f)
accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period, (g) non-cash stock-based
award compensation expenses and (h) any income (loss) attributable to deferred
compensation plans or trusts, (i) any income (loss) from Investments recorded
using the equity method. There shall be excluded from Consolidated Net Income
for any period the effects from applying acquisition method accounting,
including applying acquisition method accounting to inventory, property and
equipment, leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to Holdings and the Restricted
Subsidiaries), as a result of any acquisition consummated prior to the Closing
Date, the Acquisition and any Permitted Acquisition or the amortization or
write-off of any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder and (ii) income from Investments in joint ventures in
an amount equal to the greater of (A) the proportionate share of the Borrower or
the applicable Restricted Subsidiary in the income of such joint venture and (B)
the amount of actual distributions made by such joint venture to the Borrower or
the applicable Restricted Subsidiary.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Indebtedness of Holdings and the Restricted Subsidiaries outstanding
on such date, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of acquisition method accounting in connection with the Acquisition
or any Permitted Acquisition or other Investment permitted hereunder) consisting
only of Indebtedness for borrowed money, unreimbursed obligations under letters
of credit, obligations in respect of Capitalized Leases and debt obligations
evidenced by promissory notes or similar instruments (and excluding, in any
event, all Trading Debt).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted

 



20 

 

 

Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, outstanding loans under any Incremental
Revolving Facility or undrawn commitments under any Incremental Revolving
Facility (“Refinanced Debt”); provided that (i) such extending, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Revolving Commitments, the unused portion of such Other Revolving
Commitments) is in an original aggregate principal amount not greater than the
sum of the aggregate principal amount of the Refinanced Debt (and, in the case
of Refinanced Debt consisting, in whole or in part, of unused commitments under
any Incremental Revolving Facility or Other Revolving Commitments, the amount
thereof) plus all accrued and unpaid interest and fees thereon and expenses
incurred in connection with such extension, renewal, replacement or refinancing,
(ii) such Indebtedness has a maturity that is equal to or later than and, except
in the case of Other Revolving Commitments, a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt, and (iii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided that to the extent that such Refinanced Debt consists, in whole or in
part, of commitments under any Incremental Revolving Facility or Other Revolving
Commitments (or loans incurred pursuant to any Incremental Revolving Facility or
Other Revolving Loans), such commitments shall be terminated, and all accrued
fees in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Cumulative Credit” means at any time, an amount equal to:

 

(a)       the greater of $190,000,000 and 25% of Consolidated EBITDA for the
most recently ended Test Period; plus

 

(b)       50% of Consolidated Net Income (or 100% of losses) for the period
(taken as a single period) commencing with the fiscal quarter ended December 31,
2019 and ending on and including the last day of the most recently ended Test
Period for which for which (A) with respect to any of the first three fiscal
quarters in a given fiscal year, the Borrower has delivered financial statements
pursuant to Section 5.01(b) or (B) with respect to the fourth fiscal quarter of
any fiscal year, the Borrower has delivered financial statements pursuant to
Section 5.01(a); plus

 

(c)       the aggregate amount of the Net Proceeds of the issuance or sale by
Holdings of Qualified Equity Interests (other than to the Borrower or any of its
Restricted Subsidiaries) that is contributed to the Borrower or any of its
Restricted

 



21 

 

 

Subsidiaries after the Closing Date (other than Cure Amounts and the Net
Proceeds of any such issuance made pursuant to Section 6.04(p)); plus

 

(d)       the aggregate amount of cash and the fair market value of assets
contributed to the Borrower after the Closing Date (other than Cure Amount or
any contribution from a Restricted Subsidiary); plus

 

(e)       the aggregate amount of Indebtedness of the Borrower and its
Restricted Subsidiaries converted to or exchanged for Qualified Equity Interests
of the Borrower (provided that in the case of an exchange, the applicable
Indebtedness is promptly cancelled); plus

 

(f)       to the extent actually received by the Borrower or any Restricted
Subsidiary, an amount equal to (i) any returns (including dividends, interest,
distributions, returns of principal, repayments, income and similar amounts and
cancellations of guarantees or otherwise) in cash or other property (valued at
the fair market value thereof as reasonably determined by the Borrower), in
respect of, and (ii) cash or other property (valued at the fair market value
thereof as reasonably determined by the Borrower) for the Disposition of, any
Investments made pursuant to Section 6.04(n)(ii); plus

 

(g)       in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or merged, consolidated or amalgamated with or into, or
transferred or conveyed all or substantially all of its assets to, or is
liquidated into, the Borrower or any Restricted Subsidiary, an amount equal to
the lesser of (i) the fair market value of the Investments of the Borrower and
its Restricted Subsidiaries made pursuant to Section 6.04(n)(ii) in such
Unrestricted Subsidiary at the time of such re-designation, combination,
transfer or liquidation and (ii) the amount originally invested by the Borrower
and its Restricted Subsidiaries in such Unrestricted Subsidiary pursuant to
Section 6.04(n)(ii); plus

 

(h)       an amount equal to Retained Declined Proceeds, minus

 

(i)       the aggregate amount of Investments (net of amounts received in
respect of such Investments, whether as principal, interest, dividends,
repayments, cancellations of guarantees or otherwise) made prior to such time
pursuant to Section 6.04(n)(ii), Restricted Payments made prior to such time
pursuant to paragraph Section 6.08(a)(viii) (or loans or advances made in lieu
thereof pursuant to Section 6.04(k) or Indebtedness incurred using the Available
RP Capacity Amount in lieu thereof) and payments in respect of any Junior
Financing made prior to such time pursuant to Section 6.08(b)(iv); minus

 

(j)       payments pursuant to Section 6.08(a)(iii) (but not in excess of the
amount which would reduce the Cumulative Credit to below $0).

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Deadline” has the meaning assigned to such term in Section 7.02(a).

 



22 

 

 

“Cure Notice” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within one
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding a loan under this Agreement (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent or the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit or Swingline Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Borrower’s receipt, as applicable, of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, (i) become the subject of a
Bankruptcy Event or (ii) become subject to a Bail-In Action. Any determination
by the Administrative Agent made in writing to the Borrower and each Lender that
a Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, any Intermediate Parent, the Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 



23 

 

 

“Designation Date” has the meaning assigned to such term in Section 5.13.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(B)(2).

 

“Discount Range” has the meaning assigned to such term in Section
2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.09(a)(ii)(C) substantially in the form of Exhibit K.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning assigned to such term in Section
2.09(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.09(a)(ii)(B), Section
2.09(a)(ii)(C) or Section 2.09(a)(ii)(D), as applicable unless a shorter period
is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.09(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 



24 

 

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)       matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person or in VFI that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests),
whether pursuant to a sinking fund obligation or otherwise;

 

(b)       is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person or in VFI that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests);

 

(c)       provides for the scheduled payments of dividends in cash; or

 

(d)       is redeemable (other than solely for Equity Interests in such Person
or in VFI that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such Equity Interests) or is required to be repurchased
by such Person or VFI or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

 

“Disqualified Lender” means each Person identified as a “Disqualified Lender” on
Part A of Schedule 1.01(a), which Schedule may be provided to any Lender or
prospective Lender upon request. Notwithstanding anything in this Agreement to
the contrary, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent will not have any responsibility or obligation to determine
whether any Lender or potential Lender is a Disqualified Lender and the
Administrative Agent will not have any liability with respect to any assignment
made to a Disqualified Lender.

 

“dollars” or “$” refers to lawful money of the United States of America.

 



25 

 

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“ECF Percentage” means, with respect to any prepayment required by Section
2.09(c) with respect to any fiscal quarter (or other applicable period) of the
Borrower, if the First Lien Leverage Ratio (prior to giving effect to the
applicable prepayment pursuant to Section 2.09(c)) as of the end of such fiscal
quarter (or other applicable period) is (a) greater than 1.30 to 1.00, 50% of
Excess Cash Flow for such period, (b) equal to or less than 1.30 to 1.00 but
greater than 0.80 to 1.00, 25% of Excess Cash Flow for such period and (c) equal
to or less than 0.80 to 1.00, 0% of Excess Cash Flow for such period.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their subsidiaries, any VV Holder, any Affiliate
of Vincent Viola (including any trust established for the benefit of his spouse
or children) or any Disqualified Lender), other than, in each case, a natural
person.

 

“Employee Holding Vehicles” means, collectively, Virtu Employee Holdco LLC, a
Delaware limited liability company, Virtu East MIP LLC, a Delaware limited
liability company, and any other similar entity, the equityholders of which are
current and former officers, directors and employees of Holdings (or any direct
or indirect parent thereof), the Borrower and the Restricted Subsidiaries, or
their permitted transferees (or their respective estates, executors, trustees,
administrators, heirs, legatees or distributees), which entity is formed to hold
Equity Interests of Holdings (or any of Holdings’ direct or indirect parent
companies) on behalf of such officers, directors and employees.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees, Governmental Approvals and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment, to
preservation or reclamation of natural resources, to Release or threatened
Release of any Hazardous Material or to the extent relating to exposure to
Hazardous Materials, to health or safety matters.

 



26 

 

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) Environmental Laws and the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal (including under Section 4062(e)
of ERISA) from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

 

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 



27 

 

 

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)       the sum, without duplication, of:

 

(i)       Consolidated Net Income for such period,

 

(ii)      an amount equal to the amount of all Non-Cash Charges (including in
respect of depreciation and amortization) to the extent deducted in arriving at
such Consolidated Net Income,

 

(iii)     an amount equal to the aggregate net non-cash loss on dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;

 

(iv)     the amount of tax expenses deducted in determining Consolidated Net
Income for such period to the extent they exceed the amount of cash taxes paid
in such period; and

 

(v)      extraordinary cash gains during such period;

 

over

 

(b)       the sum, without duplication, of:

 

(i)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (i) of the
definition of “Consolidated Net Income” to the extent financed with internally
generated funds of Holdings and the Restricted Subsidiaries,

 

(ii)      without duplication of amounts deducted pursuant to clause (x) below
in prior fiscal periods, the amount of capital expenditures made in cash during
such period to the extent financed with internally generated funds of Holdings
and the Restricted Subsidiaries (other than asset sale proceeds, casualty
proceeds, condemnation proceeds or other funds that would not be included in
Consolidated Net Income),

 

(iii)      the aggregate amount of all principal payments of Indebtedness (other
than the payment prior to its stated maturity of (x) any Indebtedness that is
subordinated in right of payment to the Loan Document Obligations, (y) any

 



28 

 

 

Indebtedness that is secured by a junior Lien on the Collateral and (z)
unsecured Indebtedness of the Borrower and its Restricted Subsidiaries) of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.09(b) with the Net Proceeds from
an event of the type specified in clause (a) of the definition of “Prepayment
Event” to the extent required due to a disposition that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments of Term Loans, (Y) all prepayments of
revolving loans (including any Revolving Loans and Swingline Loans) and any
Trading Debt unless accompanied by a permanent reduction of commitments or
termination of a credit line in respect of such revolving loans or such Trading
Debt and (Z) the Closing Date Refinancings) made during such period, to the
extent financed with internally generated funds of Holdings and the Restricted
Subsidiaries (it being agreed that any amount not permitted to be deducted
pursuant to this clause (b)(iii) may not be deducted pursuant to any other
provision of this clause (b)),

 

(iv)     an amount equal to the aggregate net non-cash gain on dispositions by
Holdings and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)      cash payments by Holdings and the Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and the Restricted
Subsidiaries other than Indebtedness and that were made with internally
generated funds of Holdings and the Restricted Subsidiaries, to the extent that
such payments were not expensed in arriving at such Consolidated Net Income,

 

(vi)     without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal periods, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 6.04 (other than (1) to the extent made
pursuant to Section 6.04(a) and (2) any Investment by Holdings or any Restricted
Subsidiary in Holdings or any Restricted Subsidiary) to the extent that such
Investments and acquisitions were financed with internally generated funds of
Holdings and the Restricted Subsidiaries and were not expensed in arriving at
such Consolidated Net Income,

 

(vii)     the amount of dividends, distributions and other restricted payments
paid in cash during such period by the Borrower pursuant to Section 6.08
(including any permitted quarterly tax distribution) to the extent such payments
were financed with internally generated funds of Holdings and the Restricted
Subsidiaries,

 

(viii)     the aggregate amount of expenditures actually made by Holdings and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period and were financed with internally generated funds of
Holdings and the Restricted Subsidiaries,

 



29 

 

 

(ix)       the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness to the extent that such payments are not expensed during such
period or any previous period and were financed with internally generated funds
of Holdings and the Restricted Subsidiaries,

 

(x)       without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings or
any of the Restricted Subsidiaries pursuant to binding contracts (which may
include, among other things, letters of intent or purchase orders) (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, other Investments or capital expenditures (including
Capitalized Software Expenditures or other purchases of intellectual property
but excluding any contracts where the counterparty is Holdings or any of the
Restricted Subsidiaries) to be consummated or made during the period of four
consecutive fiscal quarters of Holdings following the end of such period,
provided that to the extent the aggregate amount of internally generated funds
actually utilized to finance such Permitted Acquisitions, Investments or capital
expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the earliest to occur of the (A) abandonment
of such planned expenditure, (B) making of such planned expenditure and (C) end
of such period of four consecutive fiscal quarters,

 

(xi)       the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

 

(xii)       extraordinary cash losses for such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership (but
only to the extent that a security interest in any such asset cannot be
perfected by filing of a financing statement), (c) any commercial tort claims or
letter of credit rights having a value of less than $5,000,000 (but only to the
extent that a security interest in any such asset cannot be perfected by filing
of a financing statement), (d) Equity Interests in any Person (other than the
Borrower or any Wholly Owned Restricted Subsidiaries) to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents, (e) voting Equity Interests constituting an amount greater than 65%
of the voting Equity Interests of any Foreign Subsidiary, (f) any lease, license
or other agreement with any Person if, to the extent and for so long as the
grant of a Lien thereon to secure the Secured Obligations constitutes a breach
of or a default under, or creates an enforceable right of termination in favor
of any party (other than Holdings or any Restricted Subsidiary) to, such lease,
license or other agreement (but only to the extent any of the foregoing is not
rendered ineffective by, or is otherwise

 



30 

 

 

unenforceable under, the Uniform Commercial Code or any Requirements of Law),
(g) any asset subject to a Lien of the type permitted by Section 6.02(iv)
(whether or not incurred pursuant to such Section) or a Lien permitted by
Section 6.02(xi) or Section 6.02(xx), in each case if, to the extent and for so
long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than Holdings or any Restricted Subsidiary) to, any
agreement pursuant to which such Lien has been created (but only to the extent
any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or any Requirements of Law),
(h) any intent-to-use trademark applications filed in the United States Patent
and Trademark Office, (i) any asset with respect to which Holdings with the
written consent of the Administrative Agent (not to be unreasonably withheld or
delayed) shall have provided to the Administrative Agent a certificate of a
Financial Officer to the effect that, based on the advice of outside counsel or
tax advisors of national recognition, the grant of a Lien thereon to secure the
Secured Obligations would result in adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) to Holdings and its Restricted
Subsidiaries (other than on account of any Taxes payable in connection with
filings, recordings, registrations, stampings and any similar acts in connection
with the creation or perfection of Liens) that shall have been reasonably
determined by Holdings to be material to Holdings and its Restricted
Subsidiaries and, (j) any asset if, to the extent and for so long as the grant
of a Lien thereon to secure the Secured Obligations is prohibited by any
Requirements of Law (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Requirements of Law) and (i) any cash and cash equivalents only to
the extent, and for so long as, such cash and cash equivalents are subject to a
Lien permitted by Section 6.02(xv)(y).

 

“Excluded Domestic Subsidiary” means: (i) any direct or indirect Domestic
Subsidiary of a direct or indirect Foreign Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(a “CFC”) and (ii) any direct or indirect U.S. subsidiary of the Borrower that
has no material assets other than equity of one or more direct or indirect
non-U.S. subsidiaries that are CFCs.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Closing Date (or, if later, the date it first
becomes a Subsidiary), (b) any Subsidiary that is prohibited by any contractual
obligation existing on the Closing Date (or, if later, the date it first becomes
a Subsidiary, so long as such prohibition was not incurred in connection with or
in contemplation of the acquisition of such Subsidiary), from guaranteeing the
Secured Obligations, (c) any Subsidiary that is prohibited by any Requirement of
Law from guaranteeing the Secured Obligations or that would require the consent,
approval, license or authorization of any Governmental Authority or any
Regulatory Supervising Organization to guarantee the Secured Obligations (unless
such consent, approval, license or authorization has been received), (d) any
Subsidiary to the extent such Subsidiary guaranteeing the Secured Obligations
would result in a material adverse tax consequence to the Borrower and its
Subsidiaries (including as a result of the operation of Section 956 of the Code
or any similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and

 



31 

 

 

(e) any other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) any other jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding Tax
that is attributable to a Lender’s failure to comply with Section 2.15(e), (d)
except in the case of an assignee or lending office pursuant to a request by the
Borrower under Section 2.17, any U.S. federal withholding Taxes imposed due to a
Requirement of Law in effect at the time a Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.15(a) and (e) any withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of June 30, 2017 (as amended, modified or
supplemented prior to the Closing Date), among Holdings, the Refinancing
Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent.

 

“Existing Credit Agreement Refinancing” means the repayment of all the existing
Indebtedness outstanding under the Existing Credit Agreement and the termination
of all guarantees and releases of all security interests with respect thereto.

 

“Existing Yen Bonds” means the Borrower’s Japanese Yen Bonds issued on July 25,
2016 in the aggregate principal amount of JPY 3,500,000,000 in favor of SBI Life
Insurance Co., Ltd. and SBI Insurance Col., Ltd., and guaranteed by Holdings.

 

“Extension Notice” has the meaning assigned to such term in Section 2.19(b).

 

“Facility” means any series of Loans.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreement, treaty or convention among Governmental

 



32 

 

 

Authorities (and any related fiscal or regulatory legislation, rules or official
practices) implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, as published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate; provided, however, that notwithstanding the
foregoing, the Federal Funds Effective Rate will be deemed to be 0.00% per annum
if the Federal Funds Effective Rate determined pursuant to this definition would
otherwise be less than 0.00% per annum.

 

“Fee Letter” means that certain Fee Letter, dated November 6, 2018, by and among
the Jefferies Finance LLC, Royal Bank of Canada, RBC Capital Markets, VFI, Virtu
and Impala Borrower.

 

“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of Holdings.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.12.

 

“Financial Performance Covenant Test Period” means any Test Period (commencing
with the Test Period ending on the last day of the first full fiscal quarter
occurring after the Closing Date) on the last day of which the aggregate
Revolving Exposure (excluding the aggregate undrawn amount of any outstanding
Letters of Credit in an amount not to exceed $5,000,000 and any Letters of
Credit that have been cash collateralized pursuant to the terms of this
Agreement) is greater than 35% of the aggregate Revolving Commitments then in
effect.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans hereunder and the use of the proceeds thereof.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F-1 among the Administrative
Agent and one or more Senior Representatives for holders of Permitted First
Priority Refinancing Debt and any secured Indebtedness (to the extent permitted
to be secured by Liens of Collateral on a pari passu basis with the Initial Term
Loans or Initial Revolving Loans) incurred pursuant to Section 6.01(a)(viii) or
6.01(a)(ix) or Incremental Equivalent Debt incurred pursuant to Section
6.01(a)(xxii), with such modifications thereto as the Administrative Agent may
reasonably agree.

 

“First Lien Incurrence Ratio” has the meaning assigned to such term in the
definition of “Incremental Cap.”

 

“First Lien Leverage Ratio” means, on any date, the ratio of (a) Consolidated
First Lien Debt as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended.

 



33 

 

 

“Fixed Charge Coverage Incurrence Ratio” has the meaning assigned to such term
in the definition of “Incremental Cap.”

 

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the Test Period most recently ended to (b) Fixed Charges for such
Test Period.

 

“Fixed Charges” means, for any period, the sum without duplication, of the
following for such period:

 

(a)       the Consolidated Interest Expense for such period, plus

 

(b)       the sum of all dividends, whether paid or accrued and whether or not
in cash, on any series of preferred stock of Holdings, the Borrower or any
Restricted Subsidiary (other than dividends payable solely in Equity Interests
of Holdings (other than Disqualified Equity Interests) or to Holdings, the
Borrower or any Restricted Subsidiary made during such period.

 

“Flow-Through Entity” has the meaning assigned to such term in Section
6.08(a)(vi).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities or Regulatory Supervising Organizations.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “Guarantor” or “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter

 



34 

 

 

of guaranty issued to support such Indebtedness; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by a Financial Officer.
The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement, dated as of March 1,
2019, among the Loan Parties and the Administrative Agent, substantially in the
form of Exhibit B.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

“Holdings” has the meaning given to such term in the preamble hereto.

 

“Holdings LLC Agreement” means the Limited Liability Company Agreement of
Holdings pursuant to which the members of Holdings hold limited liability
interests of Holdings, together with all exhibits and schedules thereto, as in
effect as of the Closing Date.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in Section
2.09(a)(ii)(D).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Impala Borrower” has the meaning assigned to such term in the preamble.

 

“Incremental Cap” means, at any time, an aggregate principal amount not to
exceed the sum of (a) the excess of (i) the greater of $600,000,000 and 80% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available (as of the date of establishment or incurrence of the
applicable Incremental Facility or Incremental Equivalent Debt (or, at the
option of the Borrower, as of the date of establishment of the commitments in
respect thereof)), over (ii) the aggregate amount of Incremental Facilities
established and Incremental Equivalent Debt incurred, in each case,

 



35 

 

 

after the Closing Date and prior to such time utilizing this clause (a), plus
(b) an additional amount so long as, in the case of this clause (b), on the date
of incurrence thereof (or, at the option of the Borrower, on the date of
establishment of the commitments in respect thereof), after giving effect to the
incurrence of such Indebtedness and the use of the proceeds thereof (assuming,
in the case of testing at time establishment of Commitments, that the committed
amounts are fully drawn) (i) if such Incremental Facility or Incremental
Equivalent Debt is secured by Liens on the Collateral on a pari passu basis with
the Liens on the Collateral securing the Initial Term Loans, either (A) the
First Lien Leverage Ratio calculated on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements are available does not
exceed 1.80:1.00 (the “First Lien Incurrence Ratio”) or (B) in the case of any
Incremental Facility or Incremental Equivalent Debt incurred in connection with
a Permitted Acquisition or any other Investment permitted under Section 6.04 or
New Project not prohibited hereunder (“Acquisition Debt”), the First Lien
Leverage Ratio calculated on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available either (x) does not
exceed the First Lien Incurrence Ratio or (y) is not greater than the First Lien
Leverage Ratio immediately prior to such incurrence of Indebtedness and
Permitted Acquisition, other Investment or New Project, (ii) if such Incremental
Facility or Incremental Equivalent Debt is secured by Liens on the Collateral on
a junior basis to the Liens on the Collateral securing the Initial Term Loans,
either (A) the Secured Leverage Ratio calculated on a Pro Forma Basis as of the
end of the most recent Test Period for which financial statements are available
does not exceed 2.50:1.00 (the “Secured Leverage Incurrence Ratio”) or (B) in
the case of any Incremental Facility or Incremental Equivalent Debt that is
Acquisition Debt, the Secured Leverage Ratio calculated on a Pro Forma Basis as
of the end of the most recent Test Period for which financial statements are
available either (x) does not exceed the Secured Leverage Incurrence Ratio or
(y) is not greater than the Secured Leverage Ratio immediately prior to such
incurrence of Indebtedness and Permitted Acquisition, other Investment or New
Project, and (iii) if such Incremental Facility or Incremental Equivalent Debt
is unsecured, either (A) (x) the Fixed Charge Coverage Ratio calculated on a Pro
Forma Basis as of the end of the most recent Test Period for which financial
statements are available would be at least 2.00 to 1.00 (the “Fixed Charge
Coverage Incurrence Ratio”) or (y) the Total Leverage Ratio calculated on a Pro
Forma Basis as of the end of the most recent Test Period for which financial
statements are available does not exceed 2.50:1.00 (the “Total Leverage
Incurrence Ratio”) or (B) in the case of any Incremental Facility or Incremental
Equivalent Debt that is Acquisition Debt, either (x) the Total Leverage Ratio
calculated on a Pro Forma Basis as of the end of the most recent Test Period for
which financial statements are available either (I) does not exceed the Total
Leverage Incurrence Ratio or (II) is not greater than the Total Leverage Ratio
immediately prior to such incurrence of Indebtedness and Permitted Acquisition,
other Investment or New Project or (y) the Fixed Charge Coverage Ratio
calculated on a Pro Forma Basis as of the end of the most recent Test Period for
which financial statements are available would either (I) be not greater than
the Fixed Charge Coverage Incurrence Ratio or (II) be at least equal to the
Fixed Charge Coverage Ratio immediately prior to such incurrence of Indebtedness
and Permitted Acquisition, other Investment or New Project (this clause (iii),
the “Unsecured Leverage Test”), plus (c) an amount equal to the excess of (i)
the aggregate amount of any voluntary prepayments of the Initial Term Loans or
Term Loans incurred pursuant to clause (a) or (c) of this definition prior to
such time and permanent reductions in the Revolving Commitment or Incremental
Revolving Commitment incurred pursuant to clause (a) or (c) of this definition
effected prior to such time, over (ii) the aggregate amount of Incremental

 



36 

 

 

Facilities established and Incremental Equivalent Debt incurred, in each case,
after the Closing Date and prior to such time utilizing this clause (c), in each
case assuming, in the case of the establishment of any Incremental Facilities
constituting increases to the Revolving Facility or additional revolving credit
facilities or other undrawn commitments, that such facilities were fully drawn
on the date of effectiveness thereof, so long as, in the case of any such
optional prepayment, such prepayment was not funded with the proceeds of any
long-term Indebtedness.

 

When calculating any ratio for purposes of determining the “Incremental Cap” or
the ability to incur any Indebtedness under Section 2.18, Section 6.01(a)(viii),
Section 6.01(a)(ix) or Section 6.01(a)(xxii), Pro Forma Basis shall mean that
such calculation shall be made after giving effect to the incurrence of the
relevant Indebtedness and the use of proceeds thereof (assuming that the full
amount of any revolving commitment being established at such time is fully
drawn).

 

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(a)(xxii).

 

“Incremental Facility” has the meaning assigned to such term in Section
2.18(a)(ii).

 

“Incremental Revolving Commitment” means the commitment of the Additional
Revolving Lenders to make loans pursuant to an Incremental Revolving Facility in
accordance with Section 2.18.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.18(a)(i).

 

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.18(b)(ii).

 

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.18(b)(ii).

 

“Incremental Term Commitment” means the commitment of the Additional Term
Lenders to make Incremental Term Loans pursuant to Section 2.18.

 

“Incremental Term Facility” has the meaning assigned to such term in Section
2.18(a)(ii).

 

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.18(b)(iii).

 

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.18(b)(iii).

 

“Incremental Term Loans” means term loans established pursuant to Section
2.18(b).

 



37 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (x)
deferred or prepaid revenue and (y) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Materials” means the presentation to the Lenders dated January 11,
2019.

 

“Initial Additional Term B Lender” has the meaning set forth in Amendment No. 1

 

“Initial Term Commitment” means with respect to each Lender, (i) the aggregate
commitment, if any, of such Lender to make a Refinancing Term Loan and
Acquisition Term Loan hereunder on the Closing Date, expressed as an amount
representing the maximum principal amount, in the aggregate, of the Refinancing
Term Loan and Acquisition Term Loan to be made by such Lender hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to an Assignment and Assumption and (ii) the
aggregate commitment, if any, of such Lender to make an Additional Term B Loan
hereunder on the Amendment No. 1

 



38 

 

 

Effective Date, expressed as an amount representing the maximum principal
amount, in the aggregate, of the Additional Term B Loan to be made by such
Lender hereunder, as such commitment may be reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption. The amount of each Lender’s Initial Term Commitment as of the
Closing Date is set forth on Schedule 2.01. The amount of the Initial Additional
Term B Lender’s Additional Term B Commitment as of the Amendment No. 1 Effective
Date is set forth on Schedule A to Amendment No. 1.

 

“Initial Term Loans” has the meaning assigned to such term in Section 2.01(a).

 

“Initial Revolving Loans” means Revolving Loans made pursuant to Revolving
Commitments in effect as of the Closing Date.

 

“Insolvent” means, with respect to any Person, that (i) the fair value of assets
is less than the amount that will be required to pay the total liability on
existing debts as they become absolute and matured, (ii) the present fair
saleable value of assets is less than the amount that will be required to pay
the probable liability on existing debts as they become absolute and matured,
(iii) it is unable to pay its debts or other obligations as they generally
become due, (iv) it ceases to pay its current obligations in the ordinary course
of business as they generally become absolute and matured, or (v) its aggregate
property is not, at a fair valuation, sufficient, or if disposed of at a fairly
conducted sale under legal process, would not be, sufficient to enable payment
of all obligations, due and accruing due. The term “debts” as used in this
definition includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent and “values of assets”
shall mean the amount of which the assets (both tangible and intangible) in
their entirety would change hands between a willing buyer and a willing seller,
with a commercially reasonable period of time, each having reasonable knowledge
of the relevant facts, with neither being under compulsion to act.

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request or
Interest Election Request, as applicable (or, to the extent agreed to by each
Lender participating therein, twelve months or such other period less than one
month thereafter as the Borrower may elect); provided

 



39 

 

 

that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period, and (c) no
Interest Period shall extend beyond (i) in the case of Initial Term Loans, the
Term Maturity Date, and (ii) in the case of Revolving Loans, the Revolving
Maturity Date (or other applicable maturity date). For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Borrower
is a Subsidiary.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
for which the LIBO Screen Rate is available that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such Investment (to the extent any such payment to be deducted does
not exceed the remaining principal amount of such Investment), but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in

 



40 

 

 

respect of, such Investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such Investment), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,
and (d) any Investment (other than any Investment referred to in clause (a), (b)
or (c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment plus the
costs of additions thereto), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment. For purposes of Section 6.04,
if an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 

“Issuing Bank” means each of (a) (i) Jefferies Finance LLC and (ii) Royal Bank
of Canada and (b) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.22(i) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.22(j)), in each case in
its capacity as an issuer of Letters of Credit hereunder. Each reference herein
to the “Issuing Bank” shall be deemed to be a reference to the relevant Issuing
Bank. Each Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Jefferies Finance LLC will cause Letters of
Credit to be issued by unaffiliated financial institutions and such Letters of
Credit shall be treated as issued by Jefferies Finance LLC for all purposes
under the Loan Documents.

 

“ITG” means Investment Technology Group, Inc., a Delaware corporation (to be
converted to a Delaware limited liability company and renamed Virtu ITG Holdings
LLC on the Closing Date immediately after the Merger and immediately prior to
the Asset Contribution).

 

“ITG Refinancing” means the repayment in full of all outstanding amounts under
that certain Credit Agreement, dated as of June 26, 2018, among ITG Inc., as
borrower, ITG, as guarantor, the several banks and other financial institutions
or entities from time to time party thereto, as lenders, Bank of America, N.A.
and Bank of Montreal, as syndication agents, and JPMorgan Chase Bank, N.A., as
administrative agent, the termination of all commitments and guarantees
thereunder and the release of all security interests with respect thereto.

 



41 

 

 

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Restricted Subsidiary
holds or acquires an ownership interest (whether by way of capital stock,
partnership or limited liability company interest, or other evidence of
ownership).

 

“Junior Financing” means any Subordinated Indebtedness and any Permitted
Refinancing in respect of any of the foregoing owing by Holdings or a Restricted
Subsidiary (other than intercompany Indebtedness owing to Holdings or a
Restricted Subsidiary).

 

“Junior Financing Prepayments” has the meaning assigned to such term in Section
6.08(b)(iv).

 

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement, dated as of July 20, 2017, among the Administrative Agent and one or
more Senior Representatives for holders of Second Lien Notes, Permitted Junior
Lien Refinancing Debt, any junior Lien secured Indebtedness incurred pursuant to
Section 6.01(a)(viii) or Section 6.01(a)(ix) or any junior Lien secured
Incremental Equivalent Debt incurred pursuant to Section 6.01(a)(xxii), executed
by the Administrative Agent and the Loan Parties, with such modifications
thereto (including the Junior Lien Intercreditor Joinder) as the Administrative
Agent may reasonably agree. A copy of the Junior Lien Intercreditor Agreement is
attached hereto as Exhibit F-2.

 

“Junior Lien Intercreditor Joinder” means Representative Supplement No. 1, dated
as of the date hereof to the Junior Lien Intercreditor Agreement, substantially
in the form attached to the Junior Lien Intercreditor Agreement.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Cash Collateral Account” has the meaning assigned to such term in Section
2.22.

 

“LC Commitment” means $5,000,000.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the total LC Obligations. The LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed by the Borrower pursuant to Section 2.22. For all
purposes of this Agreement,

 



42 

 

 

if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices (ISP98), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“LC Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Bank.

 

“Lead Arranger” means (i) each of Jefferies Finance LLC and RBC Capital Markets
and (ii) with respect to Amendment No. 1, the Amendment No. 1 Lead Arranger.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto (as a lender) pursuant to an Assignment and
Assumption, an Incremental Revolving Facility Amendment, an Incremental Term
Facility Amendment or a Refinancing Amendment, in each case, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context requires otherwise, the term “Lenders” includes
the Swingline Lender.

 

“Letters of Credit” has the meaning assigned to such term in Section 2.22(a).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “LIBO Screen Rate”;
provided that if the LIBO Screen Rate determined pursuant to this definition
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided, further, that if
the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate comparable to such period as of approximately 11:00 a.m.,
London time, on such date.

 

Notwithstanding the foregoing, with respect to the Initial Term Loans and
Revolving Loans, the LIBO Rate with respect to any applicable Interest Period
will be

 



43 

 

 

deemed to be zero if the LIBO Rate for such Interest Period determined pursuant
to this definition would otherwise be less than zero.

 

“LIBO Screen Rate” shall have the meaning set forth in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, which the Borrower or one or more of the
Restricted Subsidiaries permitted pursuant to the Loan Documents has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Restricted Subsidiary’s, as applicable, obligation to close
such acquisition on the availability of, or on obtaining, third party financing.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means this Agreement, Amendment No. 1, any Refinancing
Amendment, the Guarantee Agreement, the Collateral Agreement, the other Security
Documents, any First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement, any Notes delivered pursuant to Section 2.07(e) (except for purposes
of Section 9.02), the Fee Letter and any other agreement, document or instrument
to which any Loan Party is a party and which is designated as a Loan Document.

 

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context otherwise requires, the term “Loans” includes
Swingline Loans.

 

“Majority in Interest” means, when used in reference to Lenders of any Class, at
any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the aggregate unused Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Loans, Revolving Exposures and unused Commitments of the Borrower or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Revolving Exposures of, and the unused Revolving Commitments
of, each Defaulting Lender shall in each case be excluded for purposes of making
a determination of the Majority in Interest.

 



44 

 

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on (a)
the business, financial condition or results of operations of Holdings and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Borrower and
the other Loan Parties, taken as a whole, to perform their payment obligations
under the Loan Documents or (c) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings and the Restricted Subsidiaries in an aggregate
principal amount exceeding $40,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of Holdings most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of Holdings for such quarter and (ii)
any group comprising Wholly Owned Restricted Subsidiaries that each would not
have been a Material Subsidiary under clause (i) but that, taken together, as of
the last day of the fiscal quarter of Holdings most recently ended, had revenues
or total assets for such quarter in excess of 5% of the consolidated revenues or
total assets, as applicable, of Holdings for such quarter; provided that solely
for purposes of Sections 7.01(h) and (i) each such Subsidiary forming part of
such group is subject to an Event of Default under one or more of such Sections.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 6, 2018, among VFI, Merger Sub and ITG.

 

“Merger” means the merger of Merger Sub with and into ITG, with ITG surviving
such merger.

 

“Merger Sub” means Impala Merger Sub, Inc., a Delaware corporation.

 

“MFN Protections” shall have the meaning specified in Section 2.18(a)(ii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 



45 

 

 

“Mortgaged Property” means each parcel of real property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.11 or Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net First Lien Leverage Ratio” means, on any date, the ratio of (a)
Consolidated First Lien Net Debt as of such date to (b) Consolidated EBITDA for
the Test Period most recently ended.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans, any Permitted First Priority Refinancing
Debt, any Permitted Junior Lien Refinancing Debt, the Second Lien Notes, any
secured Indebtedness incurred pursuant to Section 6.01(a)(viii) or Section
6.01(a)(ix) or any secured Incremental Equivalent Debt issued pursuant to
Section 6.01(a)(xxii)) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
Holdings, any Intermediate Parent, the Borrower its Restricted Subsidiaries as a
result thereof and (z) the amount of any liabilities directly associated with
such asset and retained by the Borrower or any Restricted Subsidiary and (iii)
the amount of all taxes paid (or reasonably estimated to be payable), and the
amount of any reserves established by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that (x) if the amount of any such estimated taxes exceeds the
amount of taxes actually required to be paid in cash in respect of such event,
the aggregate amount of such excess shall constitute Net Proceeds at the time
such taxes are actually paid and (y) any reduction at any time in the amount of
any such reserves (other than as a result of payments made in respect thereof)
shall be deemed to constitute the receipt by the Borrower at such time of Net
Proceeds in the amount of such reduction.

 



46 

 

 

 

“New Project” means (a) each facility, branch or office which is either a new
facility, branch or office or an expansion, relocation, remodeling or
substantial modernization of an existing facility, branch or office owned by the
Borrower or its Restricted Subsidiaries which in fact commences operations and
(y) each creation (in one or a series of related transactions) of a business
unit to the extent such business unit commences operations or each expansion (in
one or a series of related transactions) of business into a new market.

 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, and (e) other non-cash charges (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

 

“Non-Loan Party Investment Amount” means, at any time, the greater of
$300,000,000 and 40% of Consolidated EBITDA for the most recently ended Test
Period.

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit E, payable to a Lender in a principal amount equal to the principal
amount of the Revolving Commitment or Term Loans, as applicable, of such Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates for published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” has the meaning assigned to such term in Section 3.19(c).

 

“OID” has the meaning assigned to such term in Section 2.18(a)(ii).

 



47 

 

 

“Offered Amount” has the meaning assigned to such term in Section
2.09(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in Section
2.09(a)(ii)(D).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, filing or similar Taxes, charges or levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in Section
2.09(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 



48 

 

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by Holdings or any Restricted Subsidiary of Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will be a Restricted Subsidiary (including as a result of a merger
or consolidation between any Restricted Subsidiary and such Person), (b) all
transactions related thereto are consummated in accordance with all Requirements
of Law, (c) the business of such Person, or such assets, as the case may be,
constitute a business permitted by Section 6.03(b), (d) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to such newly created or acquired Restricted Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions reasonably satisfactory to the
Administrative Agent shall have been made), (e) after giving effect to any such
purchase or other acquisition and any incurrence or assumption of Indebtedness
in connection therewith, (A) no Event of Default shall have occurred and be
continuing (subject to Section 1.08 in connection with any Limited Condition
Acquisition) and (B) the Borrower shall be in compliance with the Financial
Performance Covenant (to the extent then in effect) on a Pro Forma Basis as of
the end of the most recent Test Period and (f) Holdings shall have delivered to
the Administrative Agent a certificate of a Financial Officer certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

 

“Permitted Encumbrances” means:

 

(a)       Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(b)       Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens, in each case arising in the ordinary course of business that secure
amounts not overdue for a period of more than 30 days or, if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

 

(c)       Liens incurred or deposits made in the ordinary course of business (i)
in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any Restricted
Subsidiary;

 



49 

 

 

(d)       Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business;

 

(e)       easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property that,
in the aggregate, do not in any case materially interfere with the ordinary
conduct of the business of Holdings and its Restricted Subsidiaries, taken as a
whole, and zoning codes and other land use restrictions under applicable law;

 

(f)       Liens securing, or otherwise arising from, judgments not constituting
an Event of Default under Section 7.01(j);

 

(g)       Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of Holdings or any of its
Restricted Subsidiaries; provided that such Lien secures only the obligations of
Holdings or such Restricted Subsidiaries in respect of such letter of credit to
the extent such obligations are permitted by Section 6.01; and

 

(h)       Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by Holdings or any of its Restricted Subsidiaries; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness other
than Liens referred to in clause (c) above securing obligations under letters of
credit or bank guarantees and in clause (g) above.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the Loan
Document Obligations and is not secured by any property or assets of Holdings,
any Intermediate Parent, the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such material differences
as are reasonably satisfactory to the Administrative Agent), (v) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than the
Subsidiary Loan Parties and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Borrower, then the
Loan Parties, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 



50 

 

 

“Permitted Holders” means (i) the VV Holders, (ii) North Island Holdings I, LP
and any Affiliate thereof, (iii) Aranda Investments Pte. Ltd. and any Affiliate
thereof, (iv) any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) the members of which
include any of the foregoing, so long as no Person or other ‘‘group’’ (other
than Permitted Holders specified in clauses (i) through (iii) above)
beneficially owns more than 50% on a fully diluted basis of the voting power
held by such Permitted Holder group and (v) Virtu Financial, Inc. and its
Subsidiaries, so long as no ‘‘person’’ or ‘‘group’’ (as each such term is used
in Section 13(d) of the Exchange Act)) other than one or more Permitted Holders
specified in clauses (i) through (iv) above is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of Virtu Financial,
Inc. or any such Subsidiary, measured by voting power rather than number of
shares, units or the like.

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings or any Restricted Subsidiary:

 

(a)       dollars, euro or such other currencies held by it from time to time in
the ordinary course of business;

 

(b)       readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

 

(c)       time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(d)       commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

(e)       repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or (ii)
any member nation of the European Union (other than Greece), in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

 

(f)       marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $250,000,000 or (ii) having a rating of at
least A-2 or P-2

 



51 

 

 

from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

 

(g)       securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States or by any political subdivision or taxing
authority of any such state, commonwealth or territory, in each case having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

(h)       investments with average maturities of 12 months or less from the date
of acquisition in mutual funds rated AAA- (or the equivalent thereof) or better
by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)       instruments equivalent to those referred to in clauses (a) through (h)
above denominated in euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

 

(j)       investments, classified in accordance with GAAP as current assets of
Holdings or any Restricted Subsidiary, in money market investment programs that
are registered under the Investment Company Act of 1940 or that are administered
by financial institutions having capital of at least $250,000,000, and, in
either case, the portfolios of which are limited such that substantially all of
such investments are of the character, quality and maturity described in clauses
(a) through (i) of this definition.

 

“Permitted Junior Lien Refinancing Debt” means secured Indebtedness incurred by
the Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness reflect the
“silent” junior lien nature of the security interests securing such Indebtedness
consistent with the terms of the Junior Lien Intercreditor Agreement and are
otherwise substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not at any time guaranteed by any Subsidiaries other than
the Subsidiary Loan Parties and is not secured by assets other than Collateral
and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Lien
Refinancing Debt incurred by the Borrower, then the Loan Parties, the
Administrative Agent and the Senior Representatives for such Indebtedness shall
have executed and delivered the Junior Lien Intercreditor Agreement. Permitted

 



52 

 

 

Junior Lien Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment or lien priority to the
Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
or lien priority, as applicable, to the Loan Document Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended and (e) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is the Second Lien Notes or Indebtedness permitted pursuant
to Section 6.01(a)(ii), 6.01(a)(vii), 6.01(a)(xx) or 6.01(a)(xxi) or is
otherwise a Junior Financing, (i) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
(including whether such interest is payable in cash or in kind) and redemption
premium) of Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are not, taken as a whole, materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended as
determined by the Borrower in good faith, (ii) the primary obligor in respect
of, and the Persons (if any) that Guarantee, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and Persons (if any) that Guaranteed, respectively, the
Indebtedness being modified, refinanced, refunded, renewed or extended and (iii)
if secured, such Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension shall not be secured by assets that did not
secure the Indebtedness being modified, refinanced, refunded, renewed or
extended (other than assets that would have secured such Indebtedness pursuant
to after acquired property clauses). For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.

 

“Permitted Tax Distributions” means, collectively distributions to the members
of Holdings in cash in an amount up to (i) in the case of payments in respect of
a Tax Estimation Period, the excess of (A)(I) the Company Income Amount for the
Tax Estimation Period in question and for all preceding Tax Estimation Periods,
if any, within

 



53 

 

 

the Taxable Year containing such Tax Estimation Period multiplied by (II) the
Assumed Tax Rate over (B) the aggregate amount of any distributions made with
respect to any previous Tax Estimation Period falling in the Taxable Year
containing the applicable Tax Estimation Period referred to in (A)(I), and (ii)
after the end of a Taxable Year, the excess, if any, of (A)(I) the Taxable Year
Income Amount for the Taxable Year in question multiplied by (II) the Assumed
Tax Rate over (B) the aggregate amount of any Permitted Tax Distributions under
clause (i) made with respect to the Tax Estimation Periods in such Taxable Year;
provided that if the amount payable in connection with a Tax Estimation Period
under clause (i) is less than the aggregate required annualized installment for
all members of Holdings for the estimated payment date for such Tax Estimation
Period under Section 6655(e) of the Code (calculated assuming (x) all such
members are corporations (other than with respect to the Assumed Tax Rate) and
Section 6655(e)(2)(C)(ii) is in effect, (y) such members’ only income is from
Holdings (determined without regard to any adjustments under Code Sections
743(b) or 704(c)) and (z) the Assumed Tax Rate applies), Holdings shall be
permitted to pay an additional amount with respect to such estimated payment
date equal to the excess of such aggregate required annualized installment over
the amount permitted under clause (i).

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Loan Party in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Loan Parties and (iv) such Indebtedness (including any
Guarantee thereof) is not secured by any Lien on any property or assets of
Holdings or any Restricted Subsidiary. Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Post-Transaction Period” has the meaning assigned to such term in the
definition of “Pro Forma Adjustment.”

 

“Prepayment Event” means:

 

(a)       any sale, transfer or other disposition (including (x) pursuant to a
sale and leaseback transaction, (y) by way of merger or consolidation and (z)
any casualty or other

 



54 

 

 

insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding) of any property or asset of Holdings or any
of its Restricted Subsidiaries permitted by Section 6.05(f), (j), (k), (m) or
(n) other than dispositions resulting in aggregate Net Proceeds not exceeding
(A) $5,000,000 in the case of any single transaction or series of related
transactions and (B) $10,000,000 for all such transactions during any fiscal
year of Holdings; or

 

(b)       the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Indebtedness, other than Indebtedness permitted under Section 6.01 (other
than Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing
Debt, Permitted Junior Lien Refinancing Debt and Other Term Loans which shall
constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”) or permitted by the Required
Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Pro Forma Adjustment” means, for any Test Period, the amount of “run rate” net
cost savings, synergies and operating expense reductions projected by Holdings
in good faith to result from the Transactions or other acquisitions or
dispositions, in each case no later than 24 months after the Closing Date or the
date of such other acquisition or disposition (the “Post-Transaction Period”)
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDA is being determined and if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions (and reflected in Consolidated Net Income for such period);
provided that such cost savings, operating expense reductions and synergies are
reasonably identifiable and factually supportable and described in reasonable
detail by a Financial Officer in an officer’s certificate delivered to the
Administrative Agent (it being understood and agreed that “run rate” means the
full recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken).

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all

 



55 

 

 

Equity Interests in any subsidiary of Holdings or any division, product line, or
facility used for operations of Holdings or any of its Restricted Subsidiaries,
shall be excluded and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (ii)
any retirement of Indebtedness, and (iii) any Indebtedness incurred or assumed
by Holdings, the Borrower or any of its Subsidiaries in connection therewith
(and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness as at the relevant date of determination); provided that,
without limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on Holdings or any of its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment;” provided, further, that all pro forma
adjustments made pursuant to this definition (including the Pro Forma
Adjustment) with respect to the Transactions shall be consistent in character
and amount with the adjustments reflected in the Pro Forma Financial Statements.

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business or Converted Unrestricted Subsidiary, the
pro forma increase or decrease in Consolidated EBITDA projected by Holdings in
good faith as a result of contractual arrangements between Holdings or any
Restricted Subsidiary, entered into with such Sold Entity or Business or
Converted Unrestricted Subsidiary at the time of its disposal or conversion,
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for the most recent four
quarter period prior to its disposal or conversion.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” shall have the meaning set forth in Section
4.01(m).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of a Person other than
Disqualified Equity Interests of such Person.

 

“Qualifying Lender” has the meaning assigned to such term in Section
2.09(a)(ii)(D)(3).

 



56 

 

 

“RCF Springing Maturity Date” means December 15, 2021.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings (and to the extent reasonably
requested by the Administrative Agent, each other Loan Party), (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.19.

 

“Refinancing Borrower” has the meaning assigned to such term in the preamble.

 

“Refinancing Term Loans” means a Loan made by a Lender to the Refinancing
Borrower on the Closing Date pursuant to Section 2.01(a). The aggregate
principal amount of Refinancing Term Loans as of the Closing Date is as set
forth on Schedule 1.01(b) under the heading “Refinancing Term Loans.”

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulated Subsidiary” means any Broker-Dealer Subsidiary, any subsidiary of a
Broker-Dealer Subsidiary or other Subsidiary subject to regulation of capital
adequacy.

 

“Regulatory Supervising Organization” means any of (a) the SEC, (b) the
Financial Industry Regulatory Authority, (c) the Chicago Stock Exchange, (d) the
Commodity Futures Trading Commission, (e) state securities commissions, (f) the
Irish Financial Regulator and (g) any other U.S. or foreign governmental or
self-regulatory organization, exchange, clearing house or financial regulatory
authority of which any Subsidiary is a member or to whose rules it is subject.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 2.22(d) for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface

 



57 

 

 

strata) and including the environment within any building, or any occupied
structure, facility or fixture.

 

“Released Subsidiary” has the meaning assigned to such term in Section 6.13(b).

 

“Repo Agreement” means any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Initial Term Loans with the incurrence by any Loan Party of any
Indebtedness in the form of long term bank debt financing incurred for the
primary purpose of repaying, refinancing, substituting or replacing the Initial
Term Loans and having an effective All-In Yield (as determined by the
Administrative Agent consistent with generally accepted financial practice) that
is less than the All-In Yield (as determined by the Administrative Agent on the
same basis) of the Initial Term Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the All-In Yield of
such Initial Term Loans, except for any such Indebtedness incurred or amendment
effected in connection with a Change in Control or a Transformative Acquisition.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, (a) the Revolving Exposures, Term
Loans and unused Commitments of the Borrower or any Affiliate thereof and (b)
whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender shall in each case be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments (exclusive of Swingline
Commitments) representing more than 50% of the sum of the aggregate Revolving
Exposures and the aggregate unused Revolving Commitments (exclusive of Swingline
Commitments) at such time; provided that to the extent set forth in Section
9.02, (a) the Revolving Exposures and unused Revolving Commitments of any
Affiliate of the Borrower and (b) whenever there are one or more Defaulting
Lenders, the total outstanding Revolving Exposures of, and the unused Revolving
Commitments of, each Defaulting Lender shall in each case be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws
(common, statutory or otherwise), treaties, rules, regulations (including any
official interpretations thereof), orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority or
Regulatory Supervising Organization, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 



58 

 

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or
assistant treasurer, or other similar officer, manager or a director of a Loan
Party and with respect to certain limited liability companies or partnerships
that do not have officers, any manager, sole member, managing member or general
partner thereof, and as to any document delivered on the Closing Date or
thereafter pursuant to paragraph (a)(i) of the definition of the term
“Collateral and Guarantee Requirement,” any secretary or assistant secretary of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary or any Intermediate Parent, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.09(d).

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (a) the Revolving Maturity Date and (b) the
date of the termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swingline Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, in the Assignment and Assumption or in
the Refinancing Amendment pursuant to which such Lender shall have assumed its
Revolving Commitment, as the case may be. The initial aggregate amount of the
Lenders’ Revolving Commitments as of the Closing Date is $50,000,000.

 

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.18(c)(i).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the outstanding principal amount of such Lender’s Revolving Loans then
outstanding,

 



59 

 

 

(ii) such Lender’s LC Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

 

“Revolving Facility” means the Revolving Commitments and Revolving Loans
hereunder.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means March 1, 2022; provided, however, that unless,
on or prior to the RCF Springing Maturity Date, at least $400,000,000 in
aggregate principal amount of the Second Lien Notes have been repaid, redeemed,
retired or cancelled, or refinanced with or exchanged for Indebtedness permitted
under Section 6.01 maturing more than three months following March 1, 2022, the
Revolving Maturity Date will be the RCF Springing Maturity Date (or, with
respect to any Revolving Lender that has extended its Revolving Commitment
pursuant to Section 2.19(b), the extended maturity date set forth in the
Extension Notice delivered by the Borrower and such Revolving Lender to the
Administrative Agent pursuant to Section 2.19(b)).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

 

“SDN List” has the meaning assigned to such term in Section 3.19(d)(i).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Notes” means the Borrower’s existing $500,000,000 6.750% Senior
Secured Second Lien Notes due 2022.

 

“Secured Leverage Incurrence Ratio” has the meaning assigned to such term in the
definition of “Incremental Cap.”

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt that is then secured, in whole or part, by Liens on
the Collateral as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

 



60 

 

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.

 

“Senior Representative” means, with respect to the Second Lien Notes or any
series of Permitted First Priority Refinancing Debt, Permitted Junior Lien
Refinancing Debt, Indebtedness permitted to be secured (to the extent secured by
Collateral) pursuant to Section 6.01(a)(viii) or Section 6.01(a)(ix) or
Incremental Equivalent Debt incurred under Section 6.01(a)(xxii), the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Similar Business” means any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.09(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.09(a)(ii)(D)(1)(II).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.09(a)(ii)(D) substantially in the form of Exhibit M.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit N, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(D).

 

“Specified Discount” has the meaning assigned to such term in Section
2.09(a)(ii)(B)(1)(II).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(B)(1)(II).

 



61 

 

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.09(a)(ii)(B) substantially in the form of Exhibit I.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit J, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(B)(1).

 

“Specified Discount Proration” has the meaning assigned to such term in Section
2.09(a)(ii)(B)(3).

 

“Specified Dividend Amount” means, as of any date of declaration, (a) prior to
any share splits, reverse share splits and/or share recapitalizations of the
common stock of VFI following the Closing Date, an amount equal to $0.24 per
share of common stock of VFI then issued and outstanding and (b) in the event of
any share split, reverse share split and/or share recapitalization of the common
stock of VFI following the Closing Date, an amount adjusted in a manner
reasonably determined by the Borrower such that the aggregate amount of the
Special Dividend Amount as calculated (i) with respect to the issued and
outstanding common stock of VFI immediately prior to such event and (ii) the
issued and outstanding common stock of VFI immediately after such event, remains
the same.

 

“Specified Representations” means the representations and warranties set forth
in Section 3.01 (limited to the Loan Parties as to existence and corporate power
and authority to enter into the Loan Documents), Section 3.02, Section
3.03(b)(i) (limited to the Organizational Documents of the Loan Parties),
Section 3.08, Section 3.14, Section 3.16, Section 3.19(a), Section 3.19(b),
Section 3.19(c) and Section 3.02(b) of the Collateral Agreement (subject to
exceptions consistent with Section 4.01(l) with respect to any Collateral).

 

“Specified Swap Agreement” means the ISDA Master Agreement, Schedule and Credit
Support Annex thereto, including any transaction entered into thereunder between
the Refinancing Borrower and the Specified Swap Counterparty. For the avoidance
of doubt, Obligations of the Loan Parties pursuant to the Specified Swap
Agreement shall constitute “Secured Hedge Obligations” (as defined in the
Collateral Agreement).

 

“Specified Swap Cash Collateral Account” means a cash account with the Specified
Swap Counterparty’s custodian in accordance with the terms of the Specified Swap
Agreement.

 

“Specified Swap Counterparty” means Jefferies Financial Services, Inc., in its
capacity as hedge provider under the Specified Swap Agreement.

 

“Specified Transaction” means, with respect to any period, the Acquisition and
any Permitted Acquisition, Investment, sale, transfer or other disposition of
assets, incurrence, assumption, retirement or repayment of Indebtedness,
Restricted Payment,

 



62 

 

 

subsidiary designation or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”; provided, that
for purposes of this definition, any Revolving Commitment shall be deemed to be
fully drawn.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserve Rates shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Submitted Amount” has the meaning assigned to such term in Section
2.09(a)(ii)(C)(1)(IV).

 

“Submitted Discount” has the meaning assigned to such term in Section
2.09(a)(ii)(C)(1)(IV).

 

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means, unless otherwise specified, any subsidiary of Holdings.

 

“Subsidiary Loan Party” means each Subsidiary of Holdings that is a party to the
Guarantee Agreement (other than any Intermediate Parent, the Borrower or VFGM).

 

“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv)(B).

 

“Successor Holdings” has the meaning assigned to such term in Section
6.03(a)(v)(B).

 



63 

 

 

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Subsidiaries shall
be a Swap Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.23. The Swingline Commitment is
$5,000,000. The Swingline Commitment is part of and not in addition to the
Revolving Commitment.

 

“Swingline Exposure” means, at any time, the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Lender at any time shall equal its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means Jefferies Finance LLC, in its capacity as lender of
Swingline Loans hereunder or any replacement or successor thereto.

 

“Swingline Loans” has the meaning assigned to such term in Section 2.01(c).

 

“Tax Estimation Period” means each period (determined without regard to any
prior periods) for which an estimate of corporate federal income tax liability
is required to be made under the Code.

 

“Taxable Year” means Holdings’ taxable year ending on the last day of each
calendar year (or part thereof, in the case of Holdings’ last taxable year), or
such other year as is (i) required by Section 706 of the Code or (ii) determined
by the Board of Managers of Holdings.

 

“Taxable Year Income Amount” means, for a Taxable Year, an amount equal to the
net taxable income of Holdings for such Taxable Year. For purposes of
calculating the Taxable Year Income Amount, items of income, gain, loss and
deduction resulting from adjustments to the tax basis of Holdings assets
pursuant to Code Section 743(b) and adjustments pursuant to Code Section 704(c)
shall not be taken into account.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Initial Term Lender, such Initial
Term Lender’s Initial Term Commitment and, with respect to any other Term
Lender, the obligation of such other Term Lender with respect to any other
series of Term Loans to make a Term Loan of such series. The aggregate principal
amount of Term

 



64 

 

 

Commitments on the Closing Date is $1,500,000,000. The aggregate principal
amount of Term Commitments on the Amendment No. 1 Effective Date is
$1,975,000,000.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means the Initial Term Loans, Other Term Loans and loans made
pursuant to an Incremental Term Facility, as the context requires.

 

“Term Maturity Date” means March 1, 2026; provided, however, that unless, on or
prior to the Term Springing Maturity Date, at least $400,000,000 in aggregate
principal amount of the Second Lien Notes shall have been repaid, redeemed,
retired or cancelled, or refinanced with or exchanged for Indebtedness permitted
under Section 6.01 that matures more than three months following March 1, 2026,
the Term Maturity Date will be the Term Springing Maturity Date (or, with
respect to any Term Lender that has extended the maturity date of its Term Loans
pursuant to Section 2.19(b), the extended maturity date set forth in the
Extension Notice delivered by the Borrower and such Term Lender to the
Administrative Agent pursuant to Section 2.19(b)).2026.

 

“Term Springing Maturity Date” means March 16, 2022.

 

“Termination Date” means the date on which (a) all Commitments shall have been
terminated or expired, (b) the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than in respect of contingent indemnification and
expense reimbursement claims not then due) and (c) all Letters of Credit (other
than those that have been cash collateralized or backstopped in a manner
satisfactory to the applicable Issuing Bank) have been cancelled or have expired
and all LC Disbursements shall have been reimbursed in full.

 

“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(a) or (b)) (or, if indicated and if later, for which financial
statements are available); provided that prior to the first date on which
financial statements have been delivered pursuant to Section 5.01(a) or (b), the
Test Period in effect shall be the four fiscal quarter period ended December 31,
2018.

 

“Total Leverage Incurrence Ratio” has the meaning assigned to such term in the
definition of “Incremental Cap.”

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.

 

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Trading Debt” means any margin facility or other margin-related Indebtedness or
any other Indebtedness incurred exclusively to finance the securities,
derivatives, commodities or futures trading positions and related assets and
liabilities of Holdings and

 



65 

 

 

its Restricted Subsidiaries, including, without limitation, any collateralized
loan, any obligations under any securities lending and/or borrowing facility and
any day loans and overnight loans with settlement banks and prime brokers to
finance securities, derivatives, commodities or futures trading positions and
margin loans.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

 

“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
consummation of the Merger pursuant to the terms of the Merger Agreement, (iii)
the Asset Contributions, (iv) the Closing Date Refinancings and (v) the payment
of the Transaction Costs in connection with the foregoing.

 

“Transformative Acquisition” means any acquisition or Investment by Holdings,
Impala Borrower, any Intermediate Parent, Borrower or any Restricted Subsidiary
that either (a) is not permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition or Investment or (b) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition or Investment, would not provide the Borrower and the Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.`

 

“Unrestricted Subsidiary” means any Subsidiary (other than an Intermediate
Parent or the Borrower) designated by the Borrower as an Unrestricted Subsidiary
pursuant to Section 5.13 subsequent to the Closing Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Unsecured Leverage Test” has the meaning assigned to such term in the
definition of “Incremental Cap.”

 

“VFGM” means Virtu Financial Global Markets LLC, a Delaware limited liability
company.

 

“VFI” means Virtu Financial, Inc., a Delaware corporation.

 

“Voting Stock” of any specified Person as of any date means the Equity Interests
of such Person that is at the time entitled to vote in an election of the Board
of Directors of Holdings or such Person.

 

“VV Holders” means (i) Vincent Viola, (ii) TJMT Holdings LLC (f/k/a Virtu
Holdings LLC), (iii) any immediate family member of Vincent Viola, a trust,
family-

 



66 

 

 

partnership or estate-planning vehicle solely for the benefit of Vincent Viola
and/or any of his immediate family members (including siblings of Vincent Viola
and Teresa Viola), (iv) Virtu Employee Holdco LLC and (v) any other Affiliate of
any of the foregoing.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary of Holdings.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan” or “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”)
or by Class and Type (e.g., a “Eurodollar Term Loan” or “ABR Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Term
Borrowing” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”)
or by Class and Type (e.g., a “Eurodollar Term Borrowing” or “ABR Revolving
Borrowing”).

 

Section 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such

 



67 

 

 

agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority or Regulatory Supervising
Organization, any other Governmental Authority or Regulatory Supervising
Organization that shall have succeeded to any or all functions thereof, (c) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision (including any definitions)
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825, “Financial Instruments”, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value”, as
defined therein.

 

Section 1.05.          Effectuation of Transactions. All references herein to
Holdings, the Borrower and the other Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Borrower and the other Loan Parties contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Transactions to occur on the Closing Date, unless the context
otherwise requires.

 

Section 1.06.          Currency Translation. Notwithstanding the foregoing, for
purposes of any determination under Article 5, Article 6 (other than the
Financial Performance Covenant) or Article 7 or any determination under any
other provision of this Agreement expressly requiring the use of a currency
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than dollars shall be translated into dollars at
currency exchange rates in effect on the date of such determination; provided,
however, that for purposes of determining compliance with

 



68 

 

 

Article 6 with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made; provided that,
for the avoidance of doubt, the foregoing provisions of this Section 1.06 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred or Disposition or Restricted
Payment made at any time under such Sections. For purposes of the Financial
Performance Covenant, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 5.01(a) or (b).

 

Section 1.07.          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 1.08.          Limited Condition Acquisitions. Notwithstanding anything
to the contrary contained herein, for purposes of (a)(i) measuring the relevant
ratios and baskets, (ii) determining whether a Default or Event of Default
(other than any Default under Section 7.01(a), (b), (h) or (i)) exists or would
be caused thereby and (iii) determining the accuracy of any representation or
warranty, in each case solely with respect to the incurrence of any Incremental
Facility or Indebtedness under Section 6.01(a)(viii), Section 6.01(a)(ix) or
Section 6.01(a)(xxii) for the purpose of financing a Limited Condition
Acquisition, or (b) determining whether the Limited Condition Acquisition is
permitted under this Agreement, compliance with any such ratio, basket or other
test hereunder on a Pro Forma Basis with respect to the incurrence of any such
Indebtedness or the consummation of such Limited Condition Acquisition may be
determined, at the option of the Borrower, either (i) at the time of entry into
the applicable acquisition agreement or (ii) at the time of incurrence of such
Indebtedness or the consummation of such Limited Condition Acquisition; provided
that if the Borrower elects to have such determination occur at the time of
entry into the applicable acquisition agreement, such Indebtedness to be
incurred shall be deemed incurred at the time of such determination and
outstanding thereafter, and such Limited Condition Acquisition will be deemed to
have been consummated for four complete fiscal quarters, and be given pro forma
effect, for purposes of determining compliance on a Pro Forma Basis with any
applicable ratio, basket or other test with respect thereto and in connection
with the incurrence of any other Indebtedness (other than under such Incremental
Facility or Indebtedness under Section 6.01(a)(viii), Section 6.01(a)(ix) or
Section 6.01(a)(xxii), which shall remain subject to the terms thereof with
respect to the impact, if any, of a Limited Condition Acquisition) or Liens, or
the making of any other Investments, Dispositions or fundamental changes (A)
until such time as such acquisition agreement is terminated without actually
consummating such Limited Condition Acquisition, in which case such Incremental
Facility or other applicable Indebtedness will not be treated as having been
incurred and such Limited Condition Acquisition will not be treated as having
occurred or (B) until such time as such Limited

 



69 

 

 

Condition Acquisition is consummated, in which case the actual Incremental
Facility or other applicable Indebtedness shall be deemed incurred and
outstanding and such acquisition will be deemed to be consummated for purposes
of determining compliance on a Pro Forma Basis with any applicable ratio, test
or other basket.

 

ARTICLE 2
The Credits

 

Section 2.01.          Commitments. Subject to the terms and conditions set
forth herein:

 

(a)            Each Lender with an Initial Term Commitment on the Closing Date
(each, an “Initial Term Lender”) severally agrees to make Term Loans on the
Closing Date to the Acquisition Borrower and the Refinancing Borrower in an
aggregate principal amount of all such Term Loans equal to the amount of such
Lender’s Initial Term Commitment; provided that the amount allocated to the
Acquisition Borrower and the amount allocated to the Refinancing Borrower shall
be ratably apportioned to such Lenders based on the aggregate amount of
Acquisition Term Loans and aggregate amount of Refinancing Term Loans, as
indicated in the definitions thereof. Each such Lender, the Acquisition
Borrower, the Refinancing Borrower and all other parties hereto further agree
that immediately following the Asset Contribution on the Closing Date, (i) the
Refinancing Borrower shall assume all the obligations of the Acquisition
Borrower with respect to the Acquisition Term Loans (whereupon the Acquisition
Borrower will no longer be a Borrower hereunder but will remain a Guarantor
hereunder and under the other Loan Documents), (ii) the outstanding principal
amount of the Acquisition Term Loans shall be automatically converted into Term
Loans of the same Class as the Refinancing Term Loans and (iii) such combined
Class of Term Loans (as so combined, the “Initial Term Loans”) shall constitute
one fungible Class of Term Loans (including for U.S. Federal income tax
purposes). The Initial Additional Term B Lender agrees to make Additional Term B
Loans on the Amendment No. 1 Effective Date to the Refinancing Borrower in an
aggregate principal amount of all such Additional Term B Loans equal to the
amount of such Initial Additional Term B Lender’s Additional Term B Commitment.
For the avoidance of doubt, on and after the Amendment No. 1 Effective Date, the
Additional Term B Loans shall constitute Initial Term Loans, and the Initial
Term Loans (including the Additional Term B Loans) shall constitute one fungible
Class of Term Loan (including for U.S. Federal income tax purposes).

 

(b)           Each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment.

 

(c)            The Swingline Lender agrees to make Loans (the “Swingline Loans”)
to the Borrower from time to time during the Revolving Availability Period in
accordance with Section 2.23.

 

(d)           Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 



70 

 

 

Section 2.02.          Loans and Borrowings.

 

(a)            Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

(b)           Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Closing Date must
be made as ABR Borrowings unless the Borrower shall have given the notice
required for a Eurodollar Borrowing made on the Closing Date under Section 2.03
and provided an indemnity letter extending the benefits of Section 2.14 to
Lenders in respect of such Borrowings; provided, further, that each Swingline
Loan shall be an ABR Loan. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Borrowings outstanding. Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing (including a Borrowing of Swingline
Loans) may be in an aggregate amount which is equal to the entire unused balance
of the Total Revolving Commitments (and/or the Swingline Commitments, as
applicable) or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.22.

 

Section 2.03.          Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing (or, in the
case of any Eurodollar Borrowing to be made on the Closing Date, such shorter
period of time as may be agreed to by the Administrative Agent), (b) (i) in the
case of an ABR Term Borrowing, not later than 2:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing and (ii) in the case of
an ABR Revolving Borrowing, not later than 2:00 p.m., New York City time, on the
date of the proposed Borrowing or (c) in the case of a Borrowing of Swingline
Loans, in accordance with Section 2.23. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the Borrower

 



71 

 

 

substantially in the form of Exhibit T. Each such telephonic and written
Borrowing Request shall specify the following information:

 

(i)             the Class of such Borrowing;

 

(ii)            the aggregate amount of such Borrowing;

 

(iii)           the date of such Borrowing, which shall be a Business Day;

 

(iv)           whether such Borrowing is to be an ABR Borrowing or (except for
Borrowings of Swingline Loans) a Eurodollar Borrowing;

 

(v)            in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04,
or, in the case of any ABR Revolving Borrowing or Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.22, the
identity of the Issuing Bank that made such LC Disbursement; and

 

(vii)          that as of the date of such Borrowing, all applicable conditions
set forth in Section 4.02(a), Section 4.02(b) and Section 4.02(c) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04.          Funding of Borrowings.

 

(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
dollars by 12:00 p.m., New York City time or, solely in the case of an ABR
Revolving Borrowing with respect to which the Borrowing Request is made on the
date of the proposed Borrowing, 4:00 p.m., New York City time, to the Applicable
Account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.23. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the Borrower in the applicable Borrowing
Request (or, in the case of Refinancing Term Loans and Acquisition Term Loans on
the Closing Date, to the accounts designated by the applicable Borrower in its
Borrowing Request (which may be a combined Borrowing Request)); provided that
ABR Revolving Loans or Swingline Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.22 shall be remitted by the
Administrative Agent to

 



72 

 

 

the applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.22 to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.04 and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.11. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

(c)            The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

 

Section 2.05.          Interest Elections.

 

(a)            Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or designated by Section 2.03 and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or designated by Section 2.03. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.05 shall not apply to
Swingline Loans, which may not be converted or continued.

 



73 

 

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

 

(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

 

(i)             the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)           if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.06.          Termination and Reduction of Commitments.

 



74 

 

 

(a)            Unless previously terminated, (i) the Initial Term Commitments
outstanding on the Closing Date shall terminate at 5:00 p.m., New York City
time, on the Closing Date and, (ii) the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date and (iii) the Additional
Term B Commitments outstanding on the Amendment No. 1 Effective Date shall
terminate at 5:00 p.m., New York City time, on the Amendment No. 1 Effective
Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans in accordance with Section
2.11, the aggregate Revolving Exposures would exceed the Total Revolving
Commitments.

 

(c)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.06 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date of termination)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

Section 2.07.          Repayment of Loans; Evidence of Debt.

 

(a)            The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.08
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made by the Swingline Lender on the earlier to occur of (A) the
date that is ten (10) Business Days after such Loan is made and (B) the
Revolving Maturity Date; provided that on each date that a Revolving Borrowing
is made, the Borrower shall repay all Swingline Loans that were outstanding on
the date such Borrowing was requested.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 



75 

 

 

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraphs (b)
and (c) of this Section 2.07, the accounts maintained by the Administrative
Agent pursuant to paragraph (c) of this Section 2.07 shall control.

 

(e)            Any Lender may request through the Administrative Agent that
Loans of any Class made by it be evidenced by a Note. In such event, the
Borrower shall execute and deliver to such Lender a Note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns).

 

Section 2.08.          Amortization of Term Loans.

 

(a)            Subject to adjustment pursuant to paragraph (c) of this Section
2.08, the Borrower shall repay the Initial Term Loans on each anniversary of the
Closing Date in an aggregate principal amount of Initial Term Loans equal to the
aggregate outstanding principal amount of Initial Term Loans immediately after
the funding thereof on the Closing Date multiplied by 1.00%$20,431,034.48;
provided that if any such date is not a Business Day, such payment shall be due
on the next preceding Business Day.

 

(b)           To the extent not previously paid, all Initial Term Loans shall be
due and payable on the Term Maturity Date.

 

(c)            Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.09(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowing of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity), (ii) pursuant to Section 2.09(a)(ii) shall be applied as set
forth in Section 2.09(a)(ii)(F) and (iii) pursuant to Section 2.09(b) or 2.09(c)
shall be applied to reduce the subsequent scheduled and outstanding repayments
of the Term Borrowings of such Class to be made pursuant to this Section, or,
except as otherwise provided in any Refinancing Amendment, pursuant to the
corresponding section of such Refinancing Amendment, in direct order of
maturity.

 

(d)           Prior to any repayment of any Term Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 2:00 p.m., New York City time, three Business Days before the scheduled
date of such repayment. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall make such

 



76 

 

 

designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.14. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

 

Section 2.09.          Prepayment of Loans.

 

(a)            (i) The Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to the requirements
of this Section 2.09; provided that in the event that, on or prior to the
one-year anniversary of the Closing Date, the Borrower (x) makes any prepayment
of Initial Term Loans in connection with any Repricing Transaction, or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the principal amount of the Initial Term Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1.00% of the aggregate
principal amount of the Initial Term Loans outstanding immediately prior to such
amendment.

 

(ii)               Notwithstanding anything in any Loan Document to the
contrary, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

 

(A)              The Borrower shall have the right to make a voluntary
prepayment of Term Loans at a discount to par (such prepayment, the “Discounted
Term Loan Prepayment”) pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.09(a)(ii); provided that (x) the Borrower shall
not make any Borrowing of Revolving Loans, Swingline Loans or borrowing of loans
under any Incremental Revolving Facility to fund any Discounted Term Loan
Prepayment and (y) the Borrower shall not initiate any action under this Section
2.09(a)(ii) in order to make a Discounted Term Loan Prepayment unless (I) at
least ten (10) Business Days shall have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Borrower was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan and/or Other Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(B)              (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time offer to make a Discounted Term Loan Prepayment
by providing the Auction Agent with four (4) Business Days’ notice in the form
of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the

 



77 

 

 

Borrower, to each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.09), (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time,
on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)       Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective

 



78 

 

 

Date and the aggregate principal amount of the Discounted Term Loan Prepayment
and the tranches to be prepaid, (II) each Term Lender who made a Solicited
Discounted Prepayment Offer of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Term Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

 

(C)              (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to each Term Lender
and/or each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section 2.09), (III)
the Discount Range Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
relevant Term Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
relevant Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time, on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Discount Range
Prepayment Response Date”). Each relevant Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Term Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment

 



79 

 

 

Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.

 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

 

(3)       If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and

 



80 

 

 

payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

(D)              (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Term Lender and/or each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate dollar amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.09), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time, on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(2)       The Auction Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than the third Business Day after the
date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the

 



81 

 

 

“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Borrower by the Acceptance Date, the Borrower shall be deemed to have rejected
all Solicited Discounted Prepayment Offers.

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.09(a)(ii)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 



82 

 

 

 

(E)               In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from the Borrower in connection therewith.

 

(F)               If any Term Loan is to be prepaid in accordance with
paragraphs (B) through (D) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Auction Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 11:00 a.m., New York City time, on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro rata basis across
such installments. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par principal amount so prepaid up to, but not
including, the Discounted Prepayment Effective Date. Each prepayment of
outstanding Term Loans pursuant to this Section 2.09(a)(ii) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

 

(G)              To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.09(a)(ii), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(H)              Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.09(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                 Each of the Borrower and the Lenders acknowledges and agrees
that the Auction Agent may perform any and all of its duties under this Section
2.09(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this

 



83 

 

 

Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.09(a)(ii) as well as activities of the Auction Agent.

 

(J)                The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Term Lender, as applicable, pursuant to this Section
2.09(a)(ii) shall not constitute a Default or Event of Default under Section
7.01 or otherwise).

 

(b)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, any Intermediate Parent, the Borrower or
any of its Restricted Subsidiaries in respect of any Prepayment Event, the
Borrower shall, within three Business Days after such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (b) of the definition
of the term “Prepayment Event,” on the date of such Prepayment Event), prepay
Term Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event,” if the Borrower and its Restricted
Subsidiaries invest (or commit with a Person that is not Holdings, an
Intermediate Parent, the Borrower or a Subsidiary to invest) the Net Proceeds
from such event (or a portion thereof) within 12 months after receipt of such
Net Proceeds in the business of the Borrower and its Restricted Subsidiaries
(including in any acquisitions permitted under Section 6.04 and in working
capital or trading activities), then no prepayment shall be required pursuant to
this paragraph (b) in respect of such Net Proceeds in respect of such event (or
the applicable portion of such Net Proceeds, if applicable) except to the extent
of any such Net Proceeds therefrom that have not been so invested (or committed
to be invested) by the end of such 12-month period (or if committed to be so
invested within such 12-month period, have not been so invested within 18 months
after receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested).

 

(c)            Commencing with the fiscal quarter of Holdings ending December
31, 2019, the Borrower shall prepay Term Borrowings in an aggregate amount equal
to the ECF Percentage of Excess Cash Flow for such fiscal quarter; provided that
such amount shall be reduced by the aggregate amount of prepayments of Term
Loans made pursuant to Section 2.09(a)(i) during such period (excluding all such
prepayments funded with the proceeds of other Indebtedness, the issuance of
Equity Interests or receipt of capital contributions or the proceeds of any sale
or other disposition of assets outside the ordinary course of business). Each
prepayment pursuant to this paragraph (c) shall be made on or before the date
that is five days after the date on which financial statements are required to
be delivered pursuant to Section 5.01(b) with respect to the fiscal quarter for
which Excess Cash Flow is being calculated (or, in the case of any prepayment
with respect to the fourth fiscal quarter of any fiscal year, the date that is
five days after the date on which financial

 



84 

 

 

statements are required to be delivered pursuant to Section 5.01(a) with respect
to the fiscal year of which such quarter is the fourth fiscal quarter).

 

(d)           Prior to any optional prepayment of Borrowings pursuant to Section
2.09(a)(i), the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section 2.09. In the event of any mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, the Borrower shall select Term Borrowings to be prepaid so
that the aggregate amount of such prepayment is allocated between Term
Borrowings (and, to the extent provided in the Refinancing Amendment for any
Class of Other Term Loans, the Borrowings of such Class) pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (and, to the extent provided in the Refinancing
Amendment for any Class of Other Term Loans, any Lender that holds Other Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by facsimile) at least one Business Day prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans or Other Term Loans of any such Class pursuant to this Section 2.09 (other
than an optional prepayment pursuant to paragraph (a)(i) of this Section 2.09,
which may not be declined), in which case the aggregate amount of the prepayment
that would have been applied to prepay Term Loans or Other Term Loans of any
such Class but was so declined shall be retained by the Borrower (such amounts,
“Retained Declined Proceeds”). Optional prepayments of Term Borrowings shall be
allocated among the Classes of Term Borrowings as directed by the Borrower. In
the absence of a designation by the Borrower as described in the preceding
provisions of this paragraph (d) of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under Section
2.14.

 

(e)            The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans

 



85 

 

 

included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11.

 

(f)            Notwithstanding any other provisions of Section 2.09(b) or (c),
(A) to the extent that any of or all the Net Proceeds of any Prepayment Event by
a Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b) (a
“Foreign Prepayment Event”) or Excess Cash Flow attributable to a Foreign
Subsidiary are prohibited or delayed by applicable local law from being
repatriated to the Borrower, the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the
times provided in Section 2.09(b) or (c), as the case may be, and such amounts
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the Borrower
(Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after any repatriation of such amounts) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.09(b) or (c), as applicable,
and (B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
or Foreign Subsidiary Excess Cash Flow would have a material adverse tax
consequence (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation) with respect to such Net Proceeds
or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that in the case of this
clause (B), on or before the date that is eighteen months after the date that
such Net Proceeds are received (or, in the case of Excess Cash Flow, a date on
or before the date that is eighteen months after the date such Excess Cash Flow
would have so required to be applied to prepayments pursuant to Section 2.09(c)
unless previously repatriated in which case such repatriated Excess Cash Flow
shall have been promptly applied to the repayment of the Term Loans pursuant to
Section 2.09(c)), (x) the Borrower applies an amount equal to such Net Proceeds
or Excess Cash Flow to such reinvestments or prepayments as if such Net Proceeds
or Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds or Excess Cash Flow had been repatriated
(or, if less, the Net Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash
Flow shall be applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(g)           In the event and on each occasion that (i) the aggregate Revolving
Exposures of any Class exceed the aggregate Revolving Commitments of such Class,
the Borrower shall prepay Revolving Borrowings or Swingline Loans of such Class
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.22) in an aggregate
amount necessary to eliminate such excess.

 

(h)           Additionally, notwithstanding anything else in this Agreement to
the contrary, in the event that any Term Loan of any Lender would otherwise be
repaid or prepaid from the proceeds of other Term Loans being funded on the date
of such repayment

 



86 

 

 

or prepayment, if agreed to by the Borrower and such Lender and notified to the
Administrative Agent prior to the date of the applicable repayment or
prepayment, all or any portion of such Lender’s Term Loan that would have
otherwise been repaid or prepaid in connection therewith may be converted on a
“cashless roll” basis into a new Term Loan of the applicable Class.

 

Section 2.10.          Fees.

 

(a)            The Borrower agrees to pay to the Administrative Agent and the
Lead Arrangers, for their own respective accounts and the account of each
applicable Lender, fees in the amounts and at the times set forth in the Fee
Letter. Any upfront fees payable to a Term Lender in respect of its Initial Term
Loan shall be paid out of the proceeds of such Term Lender’s Initial Term Loan
as and when funded on the Closing Date and shall be treated (and reported) by
the Borrower and such Term Lender as a reduction in issue price of the Initial
Term Loans for U.S. federal, state and local income tax purposes.

 

(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Commitment Fee Rate per annum on the average daily unused amount of the
Revolving Commitment of such Lender during the Revolving Availability Period.
Accrued commitment fees shall be payable in arrears on the third Business Day
following the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after Closing Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender, but not to the extent of the outstanding Swingline
Loans or Swingline Exposure of such Lender.

 

(c)            The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the daily amount of the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to and including the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the

 



87 

 

 

Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph (c) shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(d)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(e)            Notwithstanding the foregoing, and subject to Section 2.21, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.10.

 

Section 2.11.          Interest.

 

(a)            The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.11 or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Term Loans as provided
in paragraph (a) of this Section; provided that no amount shall be payable
pursuant to this Section 2.11(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided, further, that no amounts shall accrue
pursuant to this Section 2.11(c) on any overdue amount, reimbursement obligation
in respect of any LC Disbursement or other amount payable to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.11 shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 



88 

 

 

(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.12.          Alternate Rate of Interest.

 

(a)            If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days after the

 



89 

 

 

date on which notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Majority in Interest of Lenders of each Class
stating that such Majority in Interest of Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.12(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, then such Borrowing shall be made as an ABR Borrowing; provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

Section 2.13.          Increased Costs.

 

(a)            If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank (except any such reserve requirement reflected in the Adjusted
LIBO Rate); or

 

(ii)               impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or to increase the cost of such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.
Notwithstanding the foregoing, this paragraph will not apply to any such
increased costs or reductions resulting from Taxes as to which Section 2.15
shall govern.

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such

 



90 

 

 

Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

(c)            A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.13 delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section 2.13 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.14.          Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(e) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurodollar Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section delivered to the Borrower shall be conclusive absent manifest error.

 



91 

 

 

The Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt of such demand. Notwithstanding the
foregoing, this Section 2.14 will not apply to losses, costs or expenses
resulting from Taxes as to which Section 2.15 shall govern.

 

Section 2.15.          Taxes.

 

(a)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes, provided that if the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
amount payable by the applicable Loan Party shall be increased as necessary so
that after all required deductions have been made (including deductions
applicable to additional amounts payable under this Section 2.15) the applicable
Lender (or, in the case of any amount received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)           Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with Requirements of Law.

 

(c)            The Borrower shall indemnify the Administrative Agent and each
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)            Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, provide Borrower and the Administrative
Agent with any properly completed and executed documentation prescribed by
applicable Requirements

 



92 

 

 

 

of Law, or reasonably requested by Borrower or the Administrative Agent,
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents (including, in the case of a Lender seeking
exemption from the withholding imposed under FATCA, any documentation necessary
to prevent such withholding). Each such Lender shall, whenever a lapse in time
or change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do so.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, Borrower, Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

Without limiting the generality of the foregoing:

 

(i)               Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

(ii)               Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by any Requirements of
Law or upon the reasonable request of Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)              two duly completed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for benefits of
an income tax treaty to which the United States of America is a party,

 

(B)              two duly completed copies of Internal Revenue Service Form
W-8ECI (or any successor forms),

 

(C)              in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit P (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation”

 



93 

 

 

described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two duly completed copies of
Internal Revenue Service Form W-8BEN-E (or any successor forms),

 

(D)              to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY (or other successor forms) or any other required information from each
beneficial owner, as applicable (provided that, if the Lender is a partnership
(and not a participating Lender) and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
shall be provided by such Lender on behalf of such beneficial owner(s)), or

 

(E)               any other form prescribed by applicable Requirements of Law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this clause (e).

 

(f)            If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, shall
cooperate with the Borrower in a reasonable challenge of such taxes if so
requested by the Borrower, provided that (a) the Administrative Agent or such
Lender determines in its reasonable discretion that it would not be prejudiced
by cooperating in such challenge, (b) the Borrower pays all

 



94 

 

 

related expenses of the Administrative Agent or such Lender, as applicable and
(c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or a Lender shall claim
any refund that it determines is reasonably available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary, this Section 2.15 shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to taxes which it deems confidential).

 

(g)           The agreements in this Section 2.15 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(h)           For purposes of this Section 2.15, the term “Lender” shall include
any Issuing Bank and the Swingline Lender.

 

Section 2.16.          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)            The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank or
the Swingline Lender shall be made as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The

 



95 

 

 

Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurodollar Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments under
each Loan Document shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)            If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any Class of its Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such Class and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph (c) shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with

 



96 

 

 

respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(a) or Section 2.04(b), Section 2.16(d), Section
2.22(c) or Section 2.22(d), Section 2.23(c) or Section 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

 

Section 2.17.          Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
any event gives rise to the operation of Section 2.20, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15 or mitigate
the applicability of Section 2.20, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)           If (i) any Lender requests compensation under Section 2.13 or
gives notice under Section 2.20, (ii) the Borrower is required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.15 or (iii) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions

 



97 

 

 

contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and each Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.13, or payments required to be made
pursuant to Section 2.15 or a notice given under Section 2.20, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

 

Section 2.18.          Incremental Credit Extensions.

 

(a)            (i) At any time and from time to time after the Closing Date,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available such notice to each of the Lenders), request to effect
one or more additional revolving credit facility tranches hereunder (or an
increase of the Revolving Commitments hereunder) (“Incremental Revolving
Facilities”) from Additional Revolving Lenders; provided that (A) at the time of
each such request and upon the effectiveness of each Incremental Revolving
Facility Amendment, no Default shall have occurred and be continuing or shall
result therefrom (or, in the case of the incurrence or provision of any
Incremental Revolving Facility in connection with a Limited Condition
Acquisition, no Event of Default under Section 7.01(a), (b), (h) or (i) shall
have occurred and be continuing or shall result therefrom), (B) the Borrower
shall have delivered a certificate of a Financial Officer certifying as to
clause (A) above and setting forth the applicable clause(s) of the definition of
“Incremental Cap” utilized for such Incremental Revolving Facility, together
with, to the extent utilizing clause (b) of the definition of “Incremental Cap,”
reasonably detailed calculations demonstrating compliance with such clause (b)
(which calculations shall, if made as of the last day of any fiscal quarter of
the Borrower for which the Borrower has not delivered to the Administrative
Agent the financial statements and Compliance Certificate required to be
delivered by Section 5.01(a) or (b) and Section 5.01(d), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA or
Consolidated Interest Expense, as applicable, for the relevant period), (C) such

 



98 

 

 

Incremental Revolving Facility (x) shall be secured solely by Collateral on a
pari passu basis with or junior basis to the Initial Revolving Loans (provided
that to the extent such Incremental Revolving Facility is secured by junior
Liens, the applicable parties shall have entered into the Junior Lien
Intercreditor Agreement) or shall otherwise be unsecured and (y) shall not be
guaranteed by any Persons other than Loan Parties, (D) except as set forth in
clause (F) below, the interest rate margins, rate floors, fees, premiums and
maturity applicable to any Incremental Revolving Facility shall be determined by
the Borrower and the Additional Revolving Lenders providing such Incremental
Revolving Facility, provided that no Incremental Revolving Facility shall mature
prior to the Revolving Maturity Date or require any scheduled amortization or
mandatory commitment reductions prior to the Revolving Maturity Date, (E) any
Incremental Revolving Facility may be provided in any currency as mutually
agreed among the Administrative Agent, the Borrower and the Additional Revolving
Lenders, (F) in the case of an increase in the Revolving Commitments hereunder,
the maturity date of such increase in the Revolving Commitment shall be the
Revolving Maturity Date, such increase in the Revolving Commitment shall require
no scheduled amortization or mandatory commitment reduction prior to the
Revolving Maturity Date and shall be on the same terms governing the Revolving
Commitments pursuant to this Agreement and (G) subject to the express
requirements herein, any Incremental Revolving Facility Amendment shall be on
the terms and pursuant to documentation to be determined by the Borrower and the
Additional Revolving Lenders providing the applicable Incremental Revolving
Facilities; provided that to the extent such terms and documentation are not
consistent with this Agreement (except to the extent permitted by clause (D) or
(E) above), they shall be reasonably satisfactory to the Administrative Agent;
provided, further, that no Issuing Bank shall be required to act as “issuing
bank” and no Swingline Lender shall be required to act as a “swingline lender”
under any such Incremental Revolving Facility without its written consent. Each
Incremental Revolving Facility shall be in a minimum principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof; provided
that such amount may be less than $10,000,000 if such amount represents all the
remaining availability under the Incremental Cap.

 

(ii)               At any time and from time to time after the Closing Date,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available such notice to each of the Lenders), request to effect
one or more additional tranches of term loans hereunder or increases (so long as
the interest rate margins, rate floors, fees, funding discounts and other terms
of any such increase are identical to the Term Loans being increased) in the
amount of Term Loans (“Incremental Term Facilities” and, together with any
Incremental Revolving Facility, an “Incremental Facility”) from one or more
Additional Term Lenders; provided that (A) at the time of each such request and
upon the effectiveness of each Incremental Term Facility Amendment, no Default
shall have occurred and be continuing or shall result therefrom (or, in the case
of the incurrence or provision of any Incremental Term Facility in connection
with a Limited Condition Acquisition, no Event of Default under Section 7.01(a),
(b), (h) or (i) shall have occurred and be continuing or shall result
therefrom), (B) the Borrower shall have delivered a certificate of a Financial
Officer certifying as to clause (A) above and setting forth the applicable
clause(s) of the definition of Incremental Cap utilized for such Incremental
Term Facility, together with, to the

 



99 

 

 

extent utilizing clause (b) of the definition of Incremental Cap, reasonably
detailed calculations demonstrating compliance with such clause (b) (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(d), respectively, be accompanied by a
reasonably detailed calculation of Consolidated EBITDA or Consolidated Interest
Expense, as applicable, for the relevant period), (C) the maturity date of any
Incremental Term Loans incurred pursuant to any Incremental Term Facility shall
not be earlier than the Term Maturity Date and such Incremental Term Facility
shall not have a Weighted Average Life to Maturity shorter than the Weighted
Average Life to Maturity of the Term Loans), (D) the All-In Yield for any term
loans incurred pursuant to any Incremental Term Facility shall be determined by
the Borrower and the Additional Term Lenders; provided that in the event that
the All-In Yield for such term loans is greater than the All-In Yield for the
Initial Term Loans by more than 50 basis points, then the All-In Yield for the
Initial Term Loans shall be increased to the extent necessary so that the All-In
Yield is equal to the All-In Yield for such term loans incurred pursuant to such
Incremental Term Facility minus 50 basis points; provided, further, that this
clause (D) shall not be applicable to any Incremental Term Facility that is not
secured by Liens on the Collateral on a pari passu basis with the Initial Term
Loans; provided, further, that, in determining the All-In Yield applicable to
the term loans incurred pursuant to such Incremental Term Facility and the
Initial Term Loans (x) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by Borrower to the
Term Lenders or any Additional Term Lenders in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Lead Arrangers (or their respective affiliates) in connection
with this Agreement or to one or more arrangers (or their affiliates) of any
Incremental Term Facility shall be excluded and (z) if the Incremental Term
Facility includes an interest rate floor greater than the interest rate floor
applicable to the Initial Term Loans, such increased amount shall be equated to
interest margin for purposes of determining whether an increase to the
applicable interest margin for the Initial Term Loans shall be required, to the
extent an increase in the interest rate floor in the Initial Term Loans would
cause an increase in the interest rate then in effect, and in such case the
interest rate floor (but not the interest rate margin) applicable to the
relevant Existing Credit Agreement shall be increased by such amount as will
result in the interest margin applicable to such Incremental Term Facility plus
the interest rate floor applicable to such Incremental Term Facility (to the
extent such floor is in excess of the three month LIBO Rate then applicable)
being no greater than the interest rate floor (as so increased) plus the
interest rate margin applicable to Initial Term Loans minus 50 basis points
(this clause (D), the “MFN Protections”), (E) the Incremental Term Loans
incurred pursuant to any Incremental Term Facility (x) shall be secured solely
by the Collateral on a pari passu basis with or junior basis to the Initial Term
Loans (provided that to the extent such Incremental Term Facility is secured by
junior Liens the applicable parties shall have entered into the Junior Lien
Intercreditor Agreement) and (y) shall not be guaranteed by any Persons other
than Loan Parties, (F) any Incremental Term Facility may be provided in any
currency as mutually

 



100 

 

 

agreed among the Administrative Agent, the Borrower and the Additional Term
Lenders and (G) subject to the express requirements herein, any Incremental Term
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Additional Term Lenders providing the
applicable Incremental Term Facilities; provided that to the extent such terms
and documentation are not consistent with this Agreement (except to the extent
permitted by clause (D), (E) or (F) above), they shall be reasonably
satisfactory to the Administrative Agent. Each Incremental Term Facility shall
be in a minimum principal amount of $25,000,000 and integral multiples of
$1,000,000 in excess thereof; provided that such amount may be less than
$25,000,000 if such amount represents all the remaining availability under the
Incremental Cap.

 

(iii)               Notwithstanding anything to the contrary herein, no
Incremental Facility may be established or incurred under this Section 2.18 in
an amount that would exceed the Incremental Cap at the time of such
establishment or incurrence. Notwithstanding anything herein to the contrary, no
existing Lender will be required to participate in any Incremental Revolving
Facility or Incremental Term Facility without its consent.

 

(b)           (i) Each notice from the Borrower pursuant to this Section shall
set forth the requested amount of the relevant Incremental Revolving Facility or
Incremental Term Facility.

 

(ii)               Commitments in respect of any Incremental Revolving Facility
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the applicable
Additional Revolving Lenders and the Administrative Agent. Incremental Revolving
Facilities may be provided, subject to the prior written consent of the Borrower
(not to be unreasonably withheld), by any existing Lender (it being understood
that no existing Lender shall have the right to participate in any Incremental
Revolving Facility or, unless it agrees, be obligated to participate in any
Incremental Revolving Facility) or by any Additional Revolving Lender. An
Incremental Revolving Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section (including to provide for the issuance of letters
of credit and swingline loans thereunder and to provide for the treatment of
defaulting lenders). Subject to Section 1.08, in the case of an Incremental
Revolving Facility incurred to finance a Limited Condition Acquisition, the
effectiveness of any Incremental Revolving Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Revolving
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Revolving Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” (or other similar reference) in Section 4.02 shall be deemed to
refer to the Incremental Revolving Facility Closing Date) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with

 



101 

 

 

those delivered on the Closing Date under Section 4.01 (other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

 

(iii)               Commitments in respect of any Incremental Term Facility
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Term Facility Amendment”) to this Agreement and, as appropriate,
the other Loan Documents executed by the Borrower, the applicable Additional
Term Lenders and the Administrative Agent. Incremental Term Facilities may be
provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Incremental Term
Facility or, unless it agrees, be obligated to provide any Incremental Term
Facilities) or by any Additional Term Lender. An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section.
Subject to Section 1.08 in the case of an Incremental Term Facility incurred to
finance a Limited Condition Acquisition, the effectiveness of any Incremental
Term Facility Amendment shall, unless otherwise agreed to by the Administrative
Agent and the Additional Term Lenders, be subject to the satisfaction on the
date thereof (each, an “Incremental Term Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” (or other similar reference) in Section 4.02 shall
be deemed to refer to the Incremental Term Facility Closing Date) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).

 

(c)            (i) Upon each increase in the Revolving Commitments pursuant to
this Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Additional Revolving Lender providing a portion of such increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender's participations hereunder in
outstanding Letters of Credit such that, after giving effect to such increase
and each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding participations hereunder in Letters of Credit held
by each Revolving Lender (including each such Revolving Commitment Increase
Lender) will equal such Revolving Lender's Applicable Percentage. If, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall, upon the effectiveness of the applicable Incremental Revolving
Facility, be prepaid from the proceeds of Revolving Loans made under such
Incremental Revolving Facility so that Revolving Loans are thereafter held by
the Revolving Lenders according to their Applicable Percentage (after giving
effect to the increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs

 



102 

 

 

 

incurred by any Revolving Lender in accordance with Section 2.13. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing, pro rata payment requirements and notice requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)           Upon each Incremental Term Facility Closing Date pursuant to this
Section, each Additional Term Lender participating in the applicable Incremental
Term Facility shall make an additional term loan to the Borrower in a principal
amount equal to such Additional Term Lender’s commitment in respect of such
Incremental Term Facility. Any such term loan shall be a “Term Loan” for all
purposes of this Agreement and the other Loan Documents.

 

(e)            This Section 2.18 shall supersede any provisions in Section 2.16
or Section 9.02 to the contrary.

 

Section 2.19.          Refinancing Amendments; Maturity Extension.

 

(a)            At any time after the Closing Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of (a) all or any portion of the Term Loans (which for purposes of
this sentence will be deemed to include any Incremental Term Loans or Other Term
Loans) or (b) all or any portion of the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (b) will be deemed to include any then outstanding loans under any
Incremental Revolving Facility, Incremental Revolving Commitments, Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) may
be secured by Liens on the Collateral on a pari passu or junior basis with
respect to the Liens on the Collateral securing the other Loans and Commitments
hereunder (provided that to the extent such term loans are secured by junior
Liens the applicable parties shall have entered into a Junior Lien Intercreditor
Agreement), (ii) will have such pricing and optional prepayment terms as may be
agreed by the Borrower and the Lenders thereof (provided that such Credit
Agreement Refinancing Indebtedness may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment), (iii) (x) with respect to any Other Revolving Loans or
Other Revolving Commitments, will have a maturity date that is not prior to the
maturity date of the Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date
of, and will have a Weighted Average Life to Maturity that is not shorter than,
the Term Loans being refinanced, (iv) the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
the Revolving Commitments, the Other Revolving Commitments or the commitments
under the Incremental Revolving Facility being so refinanced and (v) subject to
clause (ii) above, will have terms and conditions that are substantially
identical to, or less favorable (taken as a whole) to the investors providing
such Credit Agreement Refinancing Indebtedness than, the Refinanced Debt;
provided, further, that the terms and conditions applicable to

 



103 

 

 

such Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; provided,
further, that in no event shall such Credit Agreement Refinancing Indebtedness
be subject to the MFN Protections. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
4.01 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent). Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.19 shall be in an aggregate principal
amount that is (x) not less than $25,000,000 in the case of Other Term Loans or
$5,000,000 in the case of Other Revolving Loans and (y) an integral multiple of
$1,000,000 in excess thereof in each case. Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower, or the
provision to the Borrower of Swingline Loans, pursuant to any Other Revolving
Commitments established thereby, in each case, on terms substantially equivalent
to the terms applicable to Letters of Credit and Swingline Loans under the
Revolving Commitments; provided that no Issuing Bank or Swingline Lender shall
be required to act as “issuing bank” or “swingline lender” under any such
Refinancing Amendment without its written consent. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Revolving Loans, Other Term Loans, Other Revolving Commitments
and/or Other Term Commitments). Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each Issuing Bank, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(b)           At any time after the Closing Date, the Borrower and any Lender
may agree, by notice to the Administrative Agent (each such notice, an
“Extension Notice”), to extend the maturity date of such Lender’s Revolving
Commitments and/or Term Loans to the extended maturity date specified in such
Extension Notice.

 



104 

 

 

 

(c)            This Section 2.19 shall supersede any provisions in Section 2.16
or Section 9.02 to the contrary.

 

Section 2.20.          Illegality. If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and if such notice asserts the illegality
of such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, the interest rate on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted LIBO Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBO Rate. Each Lender agrees to notify the Administrative Agent and
the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBO Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21.          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)            fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.10(b) (it
being understood, for the avoidance of doubt, that the Borrower shall have no
obligation to retroactively pay such fees after such Lender ceases to be a
Defaulting Lender);

 

(b)           the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority in Interest have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
9.02); provided that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment,

 



105 

 

 



waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

 

(c)            any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Article 8 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.21(c)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto;

 

(d)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)               all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentage but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Exposure plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments; provided that each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within one Business Day
following notice

 



106 

 

 

by the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize for the benefit of the applicable Issuing Bank only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.22 for so long as such
LC Exposure is outstanding;

 

(iii)               if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(c) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)               if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(b) and Section 2.10(c) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)               if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all fees payable under Section 2.10(c) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(e)            so long as such Lender is a Defaulting Lender, no Swingline
Lenders shall be required to fund any Swingline Loan and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and participating interests in any newly
made Swingline Loan or newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(d)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) any Swingline Lender or Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Issuing Bank
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s

 



107 

 

 

Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.

 

Section 2.22.          Letters of Credit.

 

(a)            LC Commitment. (i) Subject to the terms and conditions hereof,
the Issuing Bank, in reliance on the agreements of the other Revolving Lenders
set forth in Section 2.22(c), agrees to issue standby letters of credit
denominated in dollars (“Letters of Credit”) for the account of the Borrower (or
for the account of any Subsidiary so long as the Borrower and such Subsidiary
are co-applicants in respect of such Letter of Credit) on any Business Day
during the Revolving Availability Period in such form as may be approved from
time to time by the Issuing Bank; provided that the Issuing Bank shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (x) the LC Obligations would exceed the LC Commitment, (y) the
aggregate amount of the Available Revolving Commitments would be less than zero
or (z) subject to Section 9.04(b)(i)(E), the Applicable Fronting Exposure of
such Issuing Bank would exceed its Revolving Commitment. Each Letter of Credit
shall, except as provided in Section 2.22(a)(ii) below, expire no later than the
earlier of (A) the first anniversary of its date of issuance and (B) the date
that is five Business Days prior to the Revolving Maturity Date, provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (B) above).

 

(ii)               If requested by the Borrower and if the Issuing Bank agrees,
the Issuing Bank may issue one or more Letters of Credit hereunder, with expiry
dates that would occur after the fifth Business Day prior to the Revolving
Maturity Date, based upon the Borrower’s agreement to cash collateralize the LC
Obligations in accordance with Section 2.22(h). If the Borrower fails to cash
collateralize the outstanding LC Obligations in accordance with the requirements
of Section 2.22(h), each outstanding Letter of Credit shall automatically be
deemed to be drawn in full on such date and the reimbursement obligations of the
Borrower set forth in Section 2.22(d) shall be deemed to apply and shall be
construed such that the reimbursement obligation is to provide cash collateral
in accordance with the requirements of Section 2.22(h).

 

(iii)               The Borrower shall grant to the Administrative Agent for the
benefit of the Issuing Bank and the Lenders, pursuant to a collateral agreement,
a security interest in all cash, deposit accounts and all balances therein and
all proceeds of the foregoing as required to be deposited pursuant to Section
2.22(a)(ii) or Section 2.22(h). Cash collateral shall be maintained in blocked,
interest bearing deposit accounts at Jefferies Finance LLC (or any affiliate
thereof) (the “LC Cash Collateral Account”). All interest on such cash
collateral shall be paid to the Borrower upon the Borrower’s request, provided
that such interest shall first be applied to all outstanding LC Obligations at
such time and the balance shall be distributed to the Borrower.

 



108 

 

 

(iv)               The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause the Issuing
Bank or any LC Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(b)           Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other certificates, documents and other papers and information as the
Issuing Bank may reasonably request. Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Bank be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Bank and the Borrower. The Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Bank shall promptly furnish to the Administrative Agent, which shall in
turn promptly furnish to the Lenders, notice of the issuance of each Letter of
Credit (including the amount thereof).

 

(c)            LC Participation. (i) The Issuing Bank irrevocably agrees to
grant and hereby grants to each LC Participant, and, to induce the Issuing Bank
to issue Letters of Credit, each LC Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions set forth below, for such LC Participant’s own account and risk
an undivided interest equal to such LC Participant’s Applicable Percentage in
the Issuing Bank’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Bank thereunder. Each LC
Participant agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit for which the Issuing Bank is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Bank shall be required to be returned
by it at any time), such LC Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such LC Participant’s Applicable Percentage of the amount that is not
so reimbursed (or is so returned). Each LC Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such LC Participant may have against the Issuing Bank, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4.02, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other LC Participant or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(ii)               If any amount required to be paid by any LC Participant to
the Issuing Bank pursuant to Section 2.22(c) in respect of any unreimbursed
portion

 



109 

 

 

of any payment made by the Issuing Bank under any Letter of Credit is paid to
the Issuing Bank within three Business Days after the date such payment is due,
such LC Participant shall pay to the Issuing Bank on demand an amount equal to
the product of (A) such amount, times (B) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times (C) a fraction the numerator of which is the number of days
that elapse during such period (including the first day but excluding the last
day) and the denominator of which is 360. If any such amount required to be paid
by any LC Participant pursuant to Section 2.22(c) is not made available to the
Issuing Bank by such LC Participant within three Business Days after the date
such payment is due, the Issuing Bank shall be entitled to recover from such LC
Participant, on demand, such amount with interest thereon calculated from such
due date at the Applicable Rate to ABR Revolving Loans. A certificate of the
Issuing Bank submitted to any LC Participant with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.

 

(iii)               Whenever, at any time after the Issuing Bank has made
payment under any Letter of Credit and has received from any LC Participant its
pro rata share of such payment in accordance with Section 2.22(c), the Issuing
Bank receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Bank), or any payment of interest on account thereof, the Issuing
Bank will distribute to such LC Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Bank shall be required to be returned by the Issuing Bank, such LC
Participant shall return to the Issuing Bank the portion thereof previously
distributed by the Issuing Bank to it.

 

(d)           Reimbursement Obligations of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Bank for
the amount of (x) the draft so paid and (y) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such payment,
not later than 12:00 Noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice from the relevant
Issuing Bank. Each such payment shall be made to the Issuing Bank at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.11(b) and (y) thereafter, Section 2.11(c).

 

(e)            Obligations Absolute. The Borrower’s obligations under this
Section 2.22(e) shall be absolute, unconditional and irrevocable under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Bank, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Issuing Bank that the Issuing Bank shall not be responsible for, and
the Borrower’s Reimbursement Obligations under this Section 2.22(e) shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any

 



110 

 

 

beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee or payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. The Issuing Bank shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by errors or omissions
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the Issuing
Bank. The Borrower agrees that any action taken or omitted by the Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Bank to the Borrower; provided, however, that in no event shall the
Issuing Bank have any liability to any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(f)            Letters of Credit Payment. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

(g)           Applications. To the extent that any provision of any Application
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

 

(h)           Action in Respect of Letters of Credit.

 

(i)               Not later than the date that is ten (10) Business Days prior
to the Revolving Maturity Date, or at any time after the Revolving Maturity Date
when the aggregate funds on deposit in the LC Cash Collateral Account shall be
less than the amounts required herein, the Borrower shall pay to the
Administrative Agent in immediately available funds, at the Administrative
Agent’s office referred to in Section 9.01, for deposit in the LC Cash
Collateral Account described in Section 2.22(a)(ii), the amount required so
that, after such payment, the aggregate funds on deposit in the LC Cash
Collateral Account are not less than 105% of the sum of all outstanding LC
Obligations with an expiration date beyond the Revolving Maturity Date.

 



111 

 

 

(ii)               The Administrative Agent may, from time to time after funds
are deposited in any LC Cash Collateral Account, apply funds then held in such
LC Cash Collateral Account to the payment of any amounts, in accordance with the
terms herein, as shall have become or shall become due and payable by the
Borrower to the Issuing Bank or Lenders in respect of the LC Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

 

(i)             Designation of Additional Issuing Banks. The Borrower may, at
any time and from time to time, designate as additional Issuing Banks one or
more Revolving Lenders that agree, in their sole discretion, to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein to the term “Issuing Bank” shall be deemed to include such
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder.

 

(j)             Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of delivery thereof; provided that no such termination
shall become effective unless and until the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.10(c). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

 

(k)           Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the currency and face amount
of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement

 



112 

 

 

required to be reimbursed to such Issuing Bank on such day, the date of such
failure and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

 

Section 2.23.          Swingline Loans.

 

(a)            Swingline Loans. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance on the agreements of the Revolving
Lenders set forth in this Section, agrees to make Swingline Loans denominated in
dollars to the Borrower from time to time on any Business Day during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the Revolving Exposure of any Revolving
Lender exceeding its Revolving Commitment, (ii) the sum of the total Revolving
Exposures exceeding the Total Revolving Commitment or (iii) the aggregate
principal amount of outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment; provided, further, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)           Borrowing Procedures for Swingline Loans. Each Borrowing of
Swingline Loans shall be made upon the Borrower’s notice to the Swingline Lender
and the Administrative Agent. Each such notice shall be given by telephone to
the Swingline Lender and the Administrative Agent not later than 2:00 p.m., New
York City time, on the date of the requested Borrowing of Swingline Loan, and
such notice shall specify (i) the amount to be borrowed, which shall be in a
minimum of $100,000 or a larger multiple of $100,000, (ii) the date of such
Borrowing of Swingline Loans (which shall be a Business Day), (iii) (other than
in the case of Swingline Loans requested to finance the reimbursement of an LC
Disbursement, in which case Section 2.03(vi) shall apply) if the funds are not
to be credited to a general deposit account of the Borrower maintained with the
Swingline Lender because the Borrower is unable to maintain a general deposit
account with the Swingline Lender under applicable Requirements of Law, the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.04 and (iv) shall otherwise contain
the information required for Borrowing Requests set forth in Section 2.03. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent and the
Swingline Lender of a written Borrowing Request signed by the Borrower. Subject
to the terms and conditions set forth herein, such Swingline Lender shall make
each Swingline Loan available to the Borrower by credit to the Borrower’s
account with such Swingline Lender or by wire transfer in accordance with
instructions provided to (and reasonably acceptable to) such Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.22(d), by remittance to the respective
Issuing Bank), not later than 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.

 

(c)            Participations by Lenders in Swingline Loans.

 

(i)               Immediately upon the making of a Swingline Loan by a Swingline
Lender, and without any further action on the part of such Swingline Lender or
the

 



113 

 

 

Revolving Lenders, such Swingline Lender hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Swingline Lender, a
participation in such Swingline Loan equal to such Revolving Lender’s Applicable
Percentage of the amount of such Swingline Loan. Each Revolving Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the Swingline Lender, such Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire and fund participations in Swingline
Loans pursuant to this paragraph is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner and timing as provided in Section 2.04 with
respect to Loans made by such Revolving Lender (with references to 12:00 noon,
New York City time, in such Section being deemed to be references to 3:00 p.m.,
New York City time) (and Section 2.04 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this paragraph), and
the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders.

 

(ii)               The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan funded pursuant to the preceding paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan made by such Swingline Lender after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent. Any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to the preceding paragraph and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 

(iii)               If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.23 (including by the time referred to in Section 2.23(c)(i)), the
Swingline Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, an amount equal to the product of
(A) such amount, times (B) the daily average Federal Funds Effective Rate during
the period from and including the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender, times (C) a
fraction the numerator of which is the number of days that elapse during such
period (including

 



114 

 

 

the first day but excluding the last day) and the denominator of which is 360.
If any such amount required to be paid by any Revolving Lender pursuant to this
Section 2.23 is not made available to the Swingline Lender by such Revolving
Lender within three Business Days after the date such payment is due, the
Swingline Lender shall be entitled to recover from such Revolving Lender, on
demand, such amount with interest thereon calculated from such due date at the
Applicable Rate to ABR Revolving Loans. A certificate of the Swingline Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(d)           Resignation of Swingline Lender. Any Swingline Lender may resign
at any time by giving 30 days’ prior notice to the Administrative Agent, the
Lenders and the Borrower. After the resignation of a Swingline Lender hereunder,
the retiring Swingline Lender shall remain a party hereto and shall continue to
have all the rights and obligations of a Swingline Lender under this Agreement
and the other Loan Documents with respect to Swingline Loans made by it prior to
such resignation, but shall not be required to make any additional Swingline
Loans.

 

ARTICLE 3

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:

 

Section 3.01.          Organization; Powers. Each of Holdings, the Borrower and
the Restricted Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to carry on its business as now conducted and
as proposed to be conducted and to execute, deliver and perform its obligations
under each Loan Document to which it is a party and to effect the Transactions
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02.          Authorization; Enforceability. The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each of Holdings and the Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of Holdings,
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 



115 

 

 

Section 3.03.          Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or Regulatory Supervising
Organization, except such as have been obtained or made and are in full force
and effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, the Borrower or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon Holdings, the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Restricted Subsidiary, except Liens
created under the Loan Documents, except (in the case of each of clauses (a),
(b)(ii) and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.04.          Financial Condition; No Material Adverse Effect.

 

(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of Holdings and its consolidated Subsidiaries as of the date thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

 

(b)           Since December 31, 2018, there has been no Material Adverse
Effect.

 

Section 3.05.          Properties.

 

(a)            Each of Holdings, the Borrower and the Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except where
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(b)           As of the Closing Date, after giving effect to the Transactions to
be consummated on or prior to the Closing Date, none of Holdings, the Borrower
or any Restricted Subsidiary owns any real property.

 

Section 3.06.          Litigation and Environmental Matters.

 

(a)            Except for routine examinations conducted by a Regulatory
Supervising Organization or Governmental Authority in the ordinary course of the
business of the Borrower and its Subsidiaries, there is no claim, action, suit,
investigation or proceeding

 



116 

 

 

pending against, or, to the knowledge of Holdings or the Borrower, threatened in
writing against or affecting (i) Holdings, the Borrower or any Restricted
Subsidiary or (ii) any officer, director or key employee of Holdings, the
Borrower or any Restricted Subsidiary in their respective capacities in such
positions, in each case, before (or, in the case of material threatened claims,
actions, suits, investigations or proceedings, would be before) or by any
Governmental Authority, Regulatory Supervising Organization or arbitrator that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)           Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii) has received written notice of any claim,
allegation, investigation or order with respect to any Environmental Liability
or (iv) has, to the knowledge of Holdings or the Borrower, any basis to
reasonably expect that Holdings, the Borrower or any Restricted Subsidiary will
become subject to any Environmental Liability.

 

Section 3.07.          Compliance with Laws and Agreements. Each of Holdings,
the Borrower and its Restricted Subsidiaries is in compliance with (i) its
Organizational Documents, (ii) all Requirements of Law applicable to it or its
property and (iii) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (ii) and (iii) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.08.          Investment Company Status. No Loan Party is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended from time to time.

 

Section 3.09.          Taxes. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
the Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns and reports required to have been filed and (b) have
paid or caused to be paid all Taxes required to have been paid (whether or not
shown on a Tax return) including in their capacity as tax withholding agents,
except any Taxes (i) that are not overdue by more than 30 days or (ii) that are
being contested in good faith by appropriate proceedings, provided that
Holdings, the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves therefor in accordance with GAAP. There are no
audits, assessments, claims or other Tax proceedings against Holdings, the
Borrower or any Restricted Subsidiary that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.10.          ERISA.

 

(a)            Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
laws.

 



117 

 

 

(b)           Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

Section 3.11.          Disclosure.

 

(a)            Neither (i) the Information Materials as of the Closing Date nor
(ii) any of the other reports, financial statements, certificates or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Closing Date in connection with the
transactions consummated on the Closing Date, as of the Closing Date, it being
understood that any such projected financial information may vary from actual
results and such variations could be material.

 

(b)           If the Borrower has provided a Beneficial Ownership Certification
to any Lender in connection with this Agreement on or prior to the Closing Date,
as of the Closing Date, to the best knowledge of the Borrower, the information
included in such Beneficial Ownership Certification is true and correct in all
respects.

 

Section 3.12.          Subsidiaries. As of the Closing Date, Schedule 3.12 sets
forth the name of, and the ownership interest of Holdings, the Borrower and each
Subsidiary in, each Subsidiary.

 

Section 3.13.          Intellectual Property; Licenses, Etc. Each of Holdings,
the Borrower and the Restricted Subsidiaries owns, licenses or possesses the
right to use all Intellectual Property that is reasonably necessary for the
operation of its business as currently conducted, and, without conflict with the
rights of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. None of Holdings, the Borrower or any Restricted Subsidiary, in the
operation of its business as currently conducted, infringes upon any
Intellectual Property rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of Holdings and the Borrower,
threatened against Holdings, the Borrower or any Restricted

 



118 

 

 

Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.14.          Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date, the Borrower and its Subsidiaries, on
a consolidated basis, will not be Insolvent.

 

Section 3.15.          Senior Indebtedness. The Loan Document Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Junior Financing or the Second Lien Notes.

 

Section 3.16.          Federal Reserve Regulations. No part of the proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, in
each case, in a manner that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.

 

Section 3.17.          Use of Proceeds.

 

(a)            The Refinancing Borrower will use the proceeds of the Refinancing
Term Loans on the Closing Date (i) to consummate the Closing Date Refinancings
and (ii) to pay fees and expenses in connection therewith.

 

(b)            The Acquisition Borrower will use the proceeds of the Acquisition
Term Loans on the Closing Date (i) to consummate the Acquisition and (ii) to pay
fees and expenses in connection herewith and therewith.

 

(c)            The Borrower and its Restricted Subsidiaries will use the
proceeds of borrowings under the Revolving Commitment and the Letters of Credit
issued hereunder for general corporate purposes (including, without limitation,
for the financing of Permitted Acquisitions and to pay fees and expenses in
connection therewith).

 

(d)           The Borrower will use the proceeds of the Additional Term B Loans
on the Amendment No. 1 Effective Date to consummate the Amendment No. 1
Transactions.

 

Section 3.18.          Regulatory Status and Memberships Held.

 

(a)            Except as set forth on Schedule 3.18, each Broker-Dealer
Subsidiary is duly (i) registered, licensed or qualified as a broker-dealer and
is in compliance in all material respects with all Requirements of Law of all
material jurisdictions in which it is required to be so registered, licensed or
qualified and each such registration, license or qualification is in full force
and effect and (ii) registered as a broker-dealer with the SEC under the
Exchange Act and is in compliance in all material respects with the applicable
provisions of the Exchange Act and all rules and regulations thereunder and
applicable state securities laws, including the net capital requirements and
customer protection requirements thereof.

 

(b)           Each Subsidiary of the Borrower listed on Schedule 3.18 is duly
registered with, or a member of, the Regulatory Supervising Organization(s)
indicated for such

 



119 

 

 

Subsidiary and is in compliance in all material respects with all applicable
rules and regulations of such Regulatory Supervising Organization(s).

 

Section 3.19.          PATRIOT Act, OFAC and FCPA.

 

(a)            Holdings, the Borrower and the Subsidiaries will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of funding (i) any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or (ii) any other transaction that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor, lender or otherwise) of Sanctions.

 

(b)           Holdings, the Borrower and the Restricted Subsidiaries will not
use the proceeds of the Loans directly, or, to the knowledge of Holdings,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

 

(c)            Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, none of Holdings, the
Borrower or any Subsidiary has, in the past three years, committed a violation
of applicable regulations of the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), Title III of the USA Patriot Act or
the FCPA.

 

(d)           (i) None of the Loan Parties is an individual or entity currently
on OFAC’s list of Specially Designated Nationals and Blocked Persons (the “SDN
List”) or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List and (ii) except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, none of the
Restricted Subsidiaries that are not Loan Parties or, to the knowledge of
Holdings, any director, officer, employee or agent of any Loan Party or other
Restricted Subsidiary, in each case, is an individual or entity currently on the
SDN List or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List, nor is Holdings, the Borrower or any Restricted Subsidiary
located, organized or resident in a country or territory that is the subject of
Sanctions.

 

Section 3.20.          EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE 4

Conditions

 

Section 4.01.          Closing Date. The obligations of the Lenders to make
Loans hereunder on the Closing Date shall not become effective until the date on
which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):

 

(a)            The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement (or in the
case of ITG and its

 



120 

 

 

subsidiaries, a joinder hereto) signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed counterpart of this Agreement) that
such party has signed a counterpart of this Agreement (or in the case of ITG and
its subsidiaries, a joinder hereto).

 

(b)           The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York counsel for the
Loan Parties, and Cleary, Gottlieb, Steen & Hamilton LLP, special counsel for
the Loan Parties, as to such matters as the Administrative Agent may reasonably
request and in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Arrangers. Each of Holdings and the Borrower hereby requests
such counsels to deliver such opinions.

 

(c)            The Administrative Agent shall have received a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit G
with appropriate insertions, executed by any Responsible Officer of such Loan
Party, and including or attaching the documents referred to in paragraph (d) of
this Section.

 

(d)           The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

 

(e)            The Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Lead Arrangers and the Borrower to
be due and payable on or prior to the Closing Date, including, to the extent
invoiced at least three Business Days prior to the Closing Date (or such later
day as the Borrower may reasonably agree), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

 

(f)            The Administrative Agent shall have received a certificate from
the chief financial officer or chief operating officer of the Borrower in the
form of Exhibit Q certifying as to the satisfaction of the conditions set forth
in clauses (i), (j) and (k) of this Section 4.01.

 

(g)           The Administrative Agent and the Lead Arrangers shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information about the Loan Parties (including a
Beneficial Ownership Certification by the Borrower required under the Beneficial
Ownership Regulation) as shall have been reasonably requested in writing at
least 10 Business Days prior to the Closing Date by the Administrative Agent or
the Lead Arrangers that they shall have reasonably determined is

 



121 

 

 

required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act and the Beneficial Ownership Regulation.

 

(h)            The Administrative Agent shall have received a Borrowing Request
requesting the borrowing of the Initial Term Loans.

 

(i)             The Acquisition shall have been or shall concurrently be
consummated in accordance with the terms of the Merger Agreement without giving
effect to any amendment, change or supplement or waiver of any provision thereof
(including any change in the purchase price) in any manner that is materially
adverse to the interests of the Lenders (in their capacities as such) without
the prior written consent (not to be unreasonably withheld or delayed) of the
Lead Arrangers.

 

(j)             The Acquisition Agreement Representations shall be true and
correct in all respects and the Specified Representations shall be true and
correct in all material respects as of the Closing Date.

 

(k)            The ITG Refinancing shall have been consummated or shall
substantially concurrently be consummated with the initial funding of the
Facilities. The Existing Credit Agreement Refinancing shall have been
consummated or shall substantially concurrently be consummated with the initial
funding of the Facilities.

 

(l)             The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received (x) a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby and
(y) UCC, tax and judgment lien searches in respect of the Loan Parties; provided
that if, notwithstanding the use by Holdings and the Borrower of commercially
reasonable efforts to cause the Collateral and Guarantee Requirement to be
satisfied on the Closing Date, the requirements thereof (other than, subject to
the next succeeding proviso, (a) the execution and delivery of the Guarantee
Agreement (or with respect to ITG and its subsidiaries, a joinder thereto), the
Collateral Agreement (or with respect to ITG and its subsidiaries, a joinder
thereto) and the Junior Lien Intercreditor Joinder by the Loan Parties, (b)
creation of and perfection of security interests in the Equity Interests of (i)
Domestic Subsidiaries of Holdings and (ii) the Borrower, (c) the delivery of
certificates evidencing equity interests of the Borrower and its wholly-owned,
material domestic Subsidiaries (in each case, to the extent certificated)
evidencing the Equity Interests required to be pledged pursuant to the
Collateral and Guarantee Requirement with respect to which a Lien may be
perfected by the delivery of a stock or equivalent certificate, but, with
respect to Subsidiaries of ITG, only to the extent received after use of
commercially reasonably efforts to do so), (d) the execution and delivery of
“short form” intellectual property security agreements with respect to the
Intellectual Property of the Loan Parties that is to be perfected by filing such
agreements with the United States Patent and Trademark Office or the United
States Copyright Office, (e) delivery of Uniform Commercial Code financing
statements with respect to perfection of security interests in other assets of
the Loan Parties that may be perfected by the filing of a financing statement
under the Uniform Commercial Code and (f) the designation of this Agreement as a
“Credit Agreement” under the Junior Lien Intercreditor Agreement in accordance
with the Junior Lien Intercreditor Agreement) are not satisfied as of the
Closing Date after use of

 



122 

 

 

commercially reasonable efforts to do so without undue burden or expense, the
satisfaction of such requirements shall not be a condition to the availability
of the Loans on the Closing Date.

 

(m)         The Administrative Agent and the Lead Arrangers shall have received
(i) (A) the audited consolidated balance sheets and related consolidated
statements of operations cash flows and shareholders’ equity of Holdings for the
two most recently completed fiscal years of Holdings and (B) the audited
consolidated statements of financial condition and related statements of
operations, (loss) income, changes in stockholders’ equity and cash flows of ITG
for the two most recently completed fiscal years of ITG, in each case, ended at
least 90 days before the Closing Date, accompanied by a report thereon by their
respective independent registered public accountants; (ii) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of Holdings and the unaudited condensed consolidated statements of financial
condition and related statements of operations and cash flows of ITG (to the
extent required to be delivered under the Merger Agreement) for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) of
Holdings and ITG, respectively, ended at least 45 days before the Closing Date
(the “Quarterly Financial Statements”); and (iii) a pro forma balance sheet and
related statement of operations of Holdings and its subsidiaries (including ITG
and its subsidiaries) as of and for the twelve-month period ending with the
latest quarterly period of Holdings covered by the Quarterly Financial
Statements, in each case after giving effect to the Transactions (the “Pro Forma
Financial Statements”), all of which financial statements shall be prepared in
accordance with GAAP.

 

(n)           The Administrative Agent shall have received a Solvency
Certificate from the Borrower’s chief financial officer in substantially the
form attached as Exhibit Q hereto.

 

(o)           The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Asset Contributions shall
occur substantially concurrently on the Closing Date.

 

Notwithstanding anything in the foregoing to the contrary, it is acknowledged
and agreed the joinders and other instruments and certificates delivered by or
in respect of ITG and its subsidiaries under this Section 4.01 shall not be
deemed to be delivered and/or effective until the Acquisition and the Asset
Contributions have been consummated. The Administrative Agent shall notify
Holdings, the Borrower and the Lenders of the Closing Date, and such notice
shall be conclusive and binding.

 

Section 4.02.          Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing (excluding any Borrowing on the Closing
Date), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

 

(a)            The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material

 



123 

 

 

respects as of such earlier date; provided, further, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date of such
credit extension or on such earlier date, as the case may be; provided, further,
however, that in the case of any Borrowing under an Incremental Facility, the
proceeds of which are to be used to fund a Limited Condition Acquisition, if
agreed to by the lenders providing such Incremental Facility, such
representations may be limited to the Specified Representations.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing (or, in the case of any Borrowing under an Incremental
Facility, the proceeds of which are to be used to fund a Limited Condition
Acquisition, if agreed to by the lenders providing such Incremental Facility, no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred and
be continuing).

 

(c)            The Administrative Agent shall have received a duly completed
Borrowing Request or Letter of Credit Application, as applicable.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

ARTICLE 5

Affirmative Covenants

 

Each of Holdings and the Borrower covenants and agrees with the Administrative
Agent and each of the Lenders that, until the Termination Date:

 

Section 5.01.          Financial Statements and Other Information. Holdings or
the Borrower will furnish to the Administrative Agent, which will furnish to
each Lender:

 

(a)            on or before the date on which such financial statements are
required or permitted to be filed with the SEC (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end of each fiscal year of Holdings), audited consolidated balance
sheet and audited consolidated statements of operations and comprehensive
income, stockholders’ equity and cash flows of Holdings as of the end of and for
such year (commencing with financial statements as of the end of and for the
fiscal year ending December 31, 2018), and related notes thereto, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing (without a “going concern” or like
qualification or exception (other than with respect to, or resulting from, (i)
any potential inability to satisfy the Financial Performance Covenant (whether
or not in effect) in a future date or period or (ii) an upcoming maturity date
of any Indebtedness under this Agreement occurring within 12 months from the
time such report is required to be delivered to the Administrative Agent) and
without any qualification or exception as to the scope of such audit) to the
effect that

 



124 

 

 

such consolidated financial statements present fairly in all material respects
the financial condition as of the end of and for such year and results of
operations and cash flows of Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and which statements shall
include an accompanying customary management discussion and analysis (which, for
the avoidance of doubt, shall not be required to include strategy level detail
with respect to operational performance, trading algorithms, “ticker-level”
information or information that Holdings otherwise reasonably considers to be
proprietary or highly sensitive);

 

(b)           commencing with the financial statements for the fiscal quarter
ending March 31, 2019, on or before the date on which such financial statements
are required or permitted to be filed with the SEC with respect to each of the
first three fiscal quarters of each fiscal year of Holdings (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 30 days after the end of each such fiscal quarter), unaudited
consolidated balance sheet and unaudited consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition as of the end of and for
such fiscal quarter and such portion of the fiscal year and results of
operations and cash flows of Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes and which statements shall
include an accompanying customary management discussion and analysis (which, for
the avoidance of doubt, shall not be required to include strategy level detail
with respect to operational performance, trading algorithms, “ticker-level”
information or information that the Borrower otherwise reasonably considers to
be proprietary or highly sensitive);

 

(c)            simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements;

 

(d)           not later than five days after any delivery of financial
statements under paragraph (a) or (b) above (and, in any event, not later than
five days after the date on which such financial statements were required to
have been delivered), a certificate of a Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) if the
Financial Performance Covenant is in effect with respect to the last day of the
applicable fiscal period, demonstrating compliance with the Financial
Performance Covenant and (B) beginning with the financial statements for the
fiscal quarter ended December 31, 2019, of Excess Cash Flow for the fiscal
quarter ended December 31, 2019 and, in the case of financial statements
delivered with respect to any subsequent fiscal quarter, of Excess Cash Flow for
such fiscal quarter (or in the case of financial statements delivered under
paragraph (a) above, for the fourth fiscal quarter of such fiscal year) and
(iii) in the case of financial statements delivered under paragraph (a) or (b)
above, setting forth a reasonably detailed calculation of the Net Proceeds
received during the applicable period by or on

 



125 

 

 

behalf of the Borrower or any of its Restricted Subsidiary in respect of any
event described in clause (a) of the definition of the term “Prepayment Event”
and the portion of such Net Proceeds that has been invested or are intended to
be reinvested in accordance with the proviso in Section 2.09(b);

 

(e)            [reserved];

 

(f)             not later than 90 days after the commencement of each fiscal
year of Holdings, a detailed consolidated budget for the Borrower and its
Subsidiaries for such fiscal year (consisting of projected net revenue by asset
class and geography, projected expenses, projected GAAP EBITDA (i.e., earnings
before interest, taxes, depreciation and amortization) and projected capital
expenditures for such fiscal year and setting forth the material assumptions
used for purposes of preparing such budget);

 

(g)            promptly after the same become publicly available, copies of all
proxy statements and registration statements (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) filed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries with the SEC or with any national securities exchange,
or distributed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries to the holders of its Equity Interests generally, as the
case may be;

 

(h)            promptly upon filing with any applicable Regulatory Supervising
Organization, a copy of each FOCUS report or similar report relating to the
regulatory capital or similar requirements applicable to the Subsidiary filing
such report;

 

(i)             promptly after the request by the Administrative Agent on behalf
of any Lender, all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and the Beneficial Ownership Regulation; and

 

(j)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
any Intermediate Parent, the Borrower or any of its Restricted Subsidiaries, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of Holdings (or a parent company thereof) filed with the SEC or any
national securities exchange; provided that (i) to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating information, which may be unaudited, that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to Holdings and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of

 



126 

 

 

information required to be provided under Section 5.01(a), such materials are
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than with respect to, or resulting from, (i)
any potential inability to satisfy the Financial Performance Covenant (whether
or not in effect) in a future date or period or (ii) an upcoming maturity date
of any Indebtedness under this Agreement occurring within 12 months from the
time such report is required to be delivered to the Administrative Agent) or any
qualification or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto, on the Internet at the website address listed on
Schedule 9.01 (or otherwise notified pursuant to Section 9.01(e)); or (ii) on
which such documents are posted on Holdings’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its reasonable request
until a written notice to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and,
upon its reasonable request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public

 



127 

 

 

Side Information”; and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”; provided that the
following Borrower Materials may be marked “PUBLIC” unless the Borrower, after
receiving notice from the Administrative Agent within a reasonable period of
time prior to the intended distribution of such Borrower Materials, notifies the
Administrative Agent that such Borrower Materials contain material non-public
information: (1) the Loan Documents and (2) any notification of changes in the
terms of the facilities provided hereunder.

 

The Borrower hereby represents and warrants that each of the Borrower, its
controlling Person and each of its subsidiaries, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower hereby (i)
authorizes the Administrative Agent to make the financial statements to be
provided under Sections 5.01(a) and (b) above, along with the Loan Documents,
available to Public Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities. The Borrower will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower has no outstanding publicly traded
securities, including 144A securities. In no event shall the Administrative
Agent post compliance certificates or budgets to Public Lenders.

 

Section 5.02.          Notices of Material Events. Promptly after any
Responsible Officer of Holdings or the Borrower obtains actual knowledge
thereof, Holdings or the Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

 

(a)            the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator, Governmental Authority or Regulatory Supervising
Organization against or, to the knowledge of a Financial Officer, a Responsible
Officer or another executive officer of Holdings, any Intermediate Parent, the
Borrower or any Subsidiary, affecting Holdings, any Intermediate Parent, the
Borrower or any Subsidiary or the receipt of a notice of an Environmental
Liability, in each case, that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)            the commencement of any investigation by any Governmental
Authority of or affecting Holdings, the Borrower or any Subsidiary that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;

 



128 

 

 

(e)            the appearance of Holdings, the Borrower or any Subsidiary or
Vincent Viola on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by OFAC and/or the United States Department of
Treasury, or identified in any related executive orders issued by the President
of the United States; and

 

(f)            if the Borrower has previously provided a Beneficial Ownership
Certification to any Lender in connection with this Agreement, any change in the
information provided in such Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in such
certification.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.          Information Regarding Collateral.

 

(a)            Holdings or the Borrower will furnish to the Administrative Agent
prompt (and in any event within 30 days or such longer period as reasonably
agreed to by the Administrative Agent) written notice of any change (i) in any
Loan Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization or (iii) in any Loan Party’s
organizational identification number.

 

(b)           Not later than five days after delivery of financial statements
pursuant to Section 5.01(a) or (b) (and, in any event, not later than five days
after the date on which such financial statements were required to have been
delivered), Holdings or the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of Holdings or the Borrower (i)
setting forth the information required pursuant to Sections 1(a)(i), 1(b), 2, 5,
6 and 8 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered as of the Closing Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Wholly Owned Subsidiary
that has become, or ceased to be, a Material Subsidiary during the most recently
ended fiscal quarter and (iii) certifying that all notices required to be given
prior to the date of such certificate by this Section 5.03 have been given.

 

Section 5.04.          Existence; Conduct of Business. Each of Holdings and the
Borrower will, and will cause each Intermediate Parent and Restricted Subsidiary
to, do or cause to be done all things necessary to obtain, preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises (including exchange memberships), patents,
copyrights, trademarks, trade names and Governmental Approvals material to the
conduct of its business, except to the extent (other than with respect to the
preservation of the existence of Holdings and the Borrower) that the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03 or any Disposition permitted by Section 6.05.



129 

 

 

 

Section 5.05.          Payment of Taxes, Etc. Each of Holdings and the Borrower
will, and will cause each Intermediate Parent and Restricted Subsidiary to, pay
its obligations in respect of Tax liabilities, assessments and governmental
charges, before the same shall become delinquent or in default, except where the
failure to make such payment could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

Section 5.06.          Maintenance of Properties. Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.07.          Insurance. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, maintain, with insurance companies
that Holdings believes (in the good faith judgment of the management of
Holdings) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which Holdings believes (in the good faith judgment
of management of Holdings) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as Holdings believes (in the good faith judgment of the management
of Holdings) are reasonable and prudent in light of the size and nature of its
business, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance shall, unless otherwise
agreed to by the Administrative Agent, (a) name the Administrative Agent, on
behalf of the Lenders, as an additional insured thereunder as its interests may
appear and (b) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Lenders, as the loss payee thereunder.

 

Section 5.08.          Books and Records; Inspection and Audit Rights; Quarterly
Teleconferences.

 

(a)            Each of Holdings and the Borrower will, and will cause each
Intermediate Parent and Restricted Subsidiary to, maintain proper books of
record and account in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of Holdings, the Borrower, such Intermediate Parent or such Restricted
Subsidiary, as the case may be. Each of Holdings and the Borrower will, and will
cause each Intermediate Parent and Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise visitation
and inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and, absent the

 



130 

 

 

existence of an Event of Default, only one such time shall be at the Borrower’s
expense; provided, further, that (i) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (ii) the Administrative Agent and the Lenders shall give Holdings and
the Borrower the opportunity to participate in any discussions with Holdings’ or
the Borrower’s independent public accountants.

  

(b)            Within 10 Business Days after the earlier of (x) the delivery of
any financial statements required to be delivered under Section 5.01(a) or (b)
and (y) the date on which such financial statements were required to have been
delivered, the Borrower shall host a teleconference meeting with the Lenders to
discuss the results presented therein or for the applicable period, as
applicable, and such other matters reasonably related thereto.

 

Section 5.09.          Compliance with Laws. Each of Holdings and the Borrower
will, and will cause each Intermediate Parent and Restricted Subsidiary to,
comply with its Organizational Documents and all Requirements of Law (including
Environmental Laws, ERISA and the USA Patriot Act) with respect to it, its
property and operations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.10.          Use of Proceeds.

 

(a)            The proceeds of the Refinancing Term Loans received on the
Closing Date shall be used solely to consummate the Closing Date Refinancings
and to pay fees and expenses in connection therewith.

 

(b)            The proceeds of the Acquisition Term Loans received on the
Closing Date shall be used solely to consummate the Acquisition and to pay fees
and expenses in connection herewith and therewith.

 

(c)            The Borrower and its Restricted Subsidiaries will use the
proceeds of Borrowings of Revolving Loans and Letters of Credit issued hereunder
and the proceeds of any Incremental Revolving Facility or pursuant to any
Incremental Term Facility for working capital and other general corporate
purposes (including the financing of Permitted Acquisitions).

 

(d)            The proceeds of the Additional Term B Loans received on the
Amendment No. 1 Effective Date shall be used solely to consummate the Amendment
No. 1 Transactions.

 

Section 5.11.          Additional Subsidiaries.

 

(a)            If (i) any additional Restricted Subsidiary is formed or acquired
after the Closing Date or (ii) if any Restricted Subsidiary ceases to be an
Excluded Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary, a Regulated
Subsidiary or an Excluded Domestic Subsidiary, Holdings or the Borrower will,
within 30 days after such formation, acquisition or cessation, notify the
Administrative Agent thereof, and will cause (x) such Restricted Subsidiary
(unless such Restricted Subsidiary is an Excluded Subsidiary, a

 

131 

 

 



Foreign Subsidiary, a Regulated Subsidiary or an Excluded Domestic Subsidiary)
to satisfy the Collateral and Guarantee Requirement with respect to such
Restricted Subsidiary and (y) any Loan Party that owns any Equity Interests in
or Indebtedness of any such Restricted Subsidiary to satisfy the Collateral and
Guarantee Requirement with respect to such Equity Interests and Indebtedness, in
each case within 30 days after such notice (or such longer period as the
Administrative Agent shall reasonably agree and the Administrative Agent shall
have received a completed Perfection Certificate with respect to such Restricted
Subsidiary signed by a Responsible Officer, together with all attachments
contemplated thereby).

 

(b)           Within 30 days (or such longer period as the Administrative Agent
may reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary pursuant to Section 5.03(b), all actions (if any) required to be
taken with respect to such Subsidiary in order to satisfy the Collateral and
Guarantee Requirement shall have been taken with respect to such Subsidiary.

 

Section 5.12.          Further Assurances.

 

(a)            Each of Holdings and the Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law or
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

 

(b)           If, after the Closing Date, any material assets (including any
owned (but not leased) real property or improvements thereto or any interest
therein with a fair market value in excess of $5,000,000) are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties and subject to the last paragraph of the definition
of the term “Collateral and Guarantee Requirement.”

 

Section 5.13.          Designation of Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary (other than the
Borrower or any Intermediate Parent) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a)
immediately before and after such designation on a Pro Forma Basis, no Event of
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation or redesignation, the Borrower shall be in
compliance, on a Pro Forma Basis, with a Net First Lien Leverage Ratio of
4.00:1.00 recomputed as of the last day of the most recent Test Period for which
financial statements are available and (c) no Subsidiary may be designated as an
Unrestricted Subsidiary or

 

132 

 

 



continue as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any other Indebtedness of Holdings or the Borrower. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation (the “Designation Date”) in an amount equal to the fair market value
of the Borrower’s or its Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the
Designation Date of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

Section 5.14.         Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a corporate credit rating from S&P and a
corporate family rating from Moody’s, in each case with respect to the Borrower,
and a rating of the Term Loans and (prior to the Revolving Maturity Date, the
Revolving Facility) by each of S&P and Moody’s.

 

Section 5.15.         Regulatory Matters. The Borrower will, and will cause each
of its Regulated Subsidiaries to, comply in all material respects with all
material rules and regulations, as applicable, of the SEC, FINRA or any other
applicable domestic or foreign Governmental Authority or Regulatory Supervising
Organization (including such rules and regulations dealing with net capital or
other applicable requirements), except, with respect to all such matters, other
than noncompliance by such Regulated Subsidiaries with minimum capital
requirements, to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.16.         Certain Post-Closing Obligations. Notwithstanding any
provision herein or in any other Loan Document to the contrary, to the extent
not actually delivered on or prior to the Closing Date, the Borrower shall, and
shall cause each applicable Loan Party, to take such actions set forth on
Schedule 5.16 by the times specified on such Schedule 5.16 with respect to such
actions, or such later time as the Administrative Agent may agree in its
reasonable discretion. All conditions precedent, covenants and representations
and warranties contained in this Agreement and the other Loan Documents shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described on Schedule 5.16 within the time periods
required by this Section 5.16, rather than as elsewhere provided in the Loan
Documents).

 



133 

 

 

ARTICLE 6
Negative Covenants

 

Each of Holdings and the Borrower covenants and agrees with the Administrative
Agent and each of the Lenders that, until the Termination Date:

 

Section 6.01.          Indebtedness; Certain Equity Securities.

 



(a)            Holdings and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)                  Indebtedness of Holdings, the Borrower and any of the
Restricted Subsidiaries under the Loan Documents (including any Indebtedness
incurred pursuant to Section 2.18 or 2.19);

 

(ii)                (A) Indebtedness outstanding on the Closing Date (provided
that any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $2,000,000 shall be listed on Schedule 6.01), (B) Indebtedness in
respect of the Second Lien Notes, (C) Indebtedness in respect of the Existing
Yen Bonds, and (D) any Permitted Refinancing of any of the foregoing;

 

(iii)               Guarantees by Holdings, the Borrower and the Restricted
Subsidiaries in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder; provided that such Guarantee is
otherwise permitted by Section 6.04; provided, further, that (A) no Guarantee by
any Restricted Subsidiary of any Junior Financing or the Second Lien Notes shall
be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Loan Document Obligations pursuant to the Guarantee Agreement,
(B) if the Indebtedness being Guaranteed is subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Guarantee of the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness, (C) no Guarantee by a
Regulated Subsidiary of any Trading Debt of a non-Regulated Subsidiary shall be
permitted unless such non-Regulated Subsidiary is consolidated with such
Regulated Subsidiary for regulatory capital purposes, (D) no Guarantee by a
Domestic Subsidiary that is not a Regulated Subsidiary of any Trading Debt shall
be permitted unless such Domestic Subsidiary is a Subsidiary Loan Party and (E)
any such Guarantee of Trading Debt shall be unsecured;

 

(iv)               Indebtedness of the Borrower owing to any Restricted
Subsidiary or of any Restricted Subsidiary owing to any other Restricted
Subsidiary or the Borrower or Holdings to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations (but only to the extent permitted by applicable law and not giving
rise to adverse tax consequences) on terms (i) at least as favorable to the
Lenders as those set forth in the form of intercompany note attached as Exhibit
H or (ii) otherwise reasonably satisfactory to the Administrative Agent;

 

(v)                (A) Indebtedness (including Capital Lease Obligations) of the
Borrower or any Restricted Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets, other than
software; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing thereof;

 



134 

 

 

(vi)               Indebtedness in respect of Swap Agreements permitted by
Section 6.07;

 

(vii)              (A) (1) Indebtedness of any Restricted Subsidiary that is not
a Loan Party that is acquired by the Borrower or any Restricted Subsidiary after
the Closing Date or of a Person that is merged, consolidated or amalgamated
after the Closing Date with a Restricted Subsidiary of the Borrower that is not
a Loan Party, in each case, in connection with a Permitted Acquisition or
another Investment permitted hereunder and (2) Indebtedness of a Joint Venture
existing at the time the initial Investment by the Borrower or a Restricted
Subsidiary is made in such Joint Venture; provided that, in the case of each of
clauses (1) and (2), (x) such Indebtedness is not incurred in contemplation of
or in connection with such Permitted Acquisition, other Investment or initial
Investment, (y) no Event of Default shall exist or result therefrom and (z) such
Indebtedness shall not be secured by any assets constituting Collateral; and (B)
any Permitted Refinancing of any of the foregoing;

 

(viii)             (A) Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that (1) after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, (x) in the case of Indebtedness
secured by Liens on the Collateral ranking pari passu with the Liens on the
Collateral securing the Initial Term Loans or the Initial Revolving Loans, the
First Lien Leverage Ratio calculated on a Pro Forma Basis as of the end of the
most recent Test Period for which financial statements are available is not
greater than the First Lien Incurrence Ratio, (y) in the case of Indebtedness
secured by Liens on the Collateral ranking junior to the Liens on the Collateral
securing the Initial Term Loans or the Initial Revolving Loans, the Secured
Leverage Ratio calculated on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available is not greater than the
Secured Leverage Incurrence Ratio and (z) in the case of other Indebtedness,
either (i) the Total Leverage Ratio calculated on a Pro Forma Basis as of the
end of the most recent Test Period for which financial statements are available
is not greater than the Total Leverage Incurrence Ratio or (ii) the Fixed Charge
Coverage Ratio calculated on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available is not less than the
Fixed Charge Coverage Incurrence Ratio, (2) if such Indebtedness is in the form
of term loans and is secured by Liens on the Collateral ranking pari passu with
the Liens on the Collateral securing the Initial Term Loans, the Initial Term
Loans shall have the benefit of the MFN Protections (with each reference in the
definition thereof set forth in Section 2.18(a)(ii) to “Incremental Term
Facility” being deemed to be a reference to such Indebtedness), (3) (x) such
Indebtedness shall, if incurred by a Loan Party, not be incurred by or subject
to any Guarantee by any Person other than a Loan Party or secured by any assets
other than Collateral, (y) the security agreements relating to such Indebtedness
(to the extent secured) shall be substantially the same as the Security
Documents (with any material differences being reasonably satisfactory to the
Administrative Agent) and (z) if secured, such Indebtedness and any agent or
trustee under the agreements or indenture governing such Indebtedness shall be
subject to the First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable; provided that if such Indebtedness is issued pursuant
to

 

135 

 

 



an agreement or indenture that has not previously been made subject thereto,
then the Loan Parties, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered an appropriate
supplement or joinder to the First Lien Intercreditor Agreement or the Junior
Lien Intercreditor Agreement, as applicable, (4) such Indebtedness shall not
have any mandatory prepayment provisions (other than provisions related to
customary asset sale and change of control offers) that would result in
prepayments of such Indebtedness prior to the Initial Term Loans; provided,
however, that if such Indebtedness is secured by Liens on the Collateral on a
pari passu basis with the Initial Term Loans, such Indebtedness may have
mandatory prepayment provisions that provide for pro rata or less than pro rata
(but not greater than pro rata) prepayments with the Initial Term Loans, (5)
such Indebtedness shall not mature prior the Latest Maturity Date and shall not
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of the Initial Term Loans, (6) if such Indebtedness is incurred by
one or more Loan Parties, such Indebtedness shall have terms and conditions
(other than pricing, optional prepayment, redemption premiums and subordination
terms), taken as a whole, that are no more favorable to the investors providing
such Indebtedness than the terms and conditions of this Agreement (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date) as determined by the Borrower in good faith, and (7) immediately
after giving effect thereto and the use of the proceeds thereof, no Default or
Event of Default shall exist or result therefrom (or, in the case of the
incurrence or provision of such Indebtedness in connection with a Limited
Condition Acquisition, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing or shall result therefrom); provided
that at the time of incurrence thereof, the aggregate outstanding principal
amount of Indebtedness (other than Indebtedness constituting any revolving
facility) incurred by Restricted Subsidiaries that are not Loan Parties or
Regulated Subsidiaries under clauses (x), (y) and (z) collectively, together
with the Indebtedness incurred by Restricted Subsidiaries that are not Loan
Parties or Regulated Subsidiaries under clauses (x), (y) and (z) of Section
6.01(a)(ix), collectively, shall not exceed $10,000,000 and (B) any Permitted
Refinancing thereof;

 

(ix)                (A) Indebtedness of the Borrower or any of its Restricted
Subsidiaries incurred to finance, or assumed in connection with, a Permitted
Acquisition or other Investment permitted under Section 6.04 or New Project not
prohibited hereunder and existing Indebtedness of any Person that becomes a
Restricted Subsidiary in connection with such Permitted Acquisition, Investment
or New Project; provided that (1) after giving effect to the assumption or
incurrence of such Indebtedness and the use of proceeds thereof, (x) in the case
of Indebtedness secured by Liens on the Collateral ranking pari passu with the
Liens on the Collateral securing the Initial Term Loans, the First Lien Leverage
Ratio calculated on a Pro Forma Basis as of the end of the most recent Test
Period for which financial statements are available either (I) does not exceed
the First Lien Incurrence Ratio or (II) is not greater than the First Lien
Leverage Ratio immediately prior to such Permitted Acquisition, other Investment
or New Project, (y) in the case of Indebtedness secured by Liens on the
Collateral ranking junior to the Liens on the Collateral securing the Initial
Term Loans, the Secured Leverage Ratio calculated on a Pro Forma Basis as of the
end of the most recent

 

136 

 

 



Test Period for which financial statements are available either (I) does not
exceed the Secured Leverage Incurrence Ratio or (II) is not greater than the
Secured Leverage Ratio immediately prior to such Permitted Acquisition, other
Investment or New Project and (z) in the case of other Indebtedness, if the
Unsecured Leverage Test is satisfied; provided that at the time of incurrence
thereof, the aggregate outstanding principal amount of Indebtedness (other than
Indebtedness constituting any revolving facility) incurred by Restricted
Subsidiaries that are not Loan Parties or Regulated Subsidiaries under clauses
(x), (y) and (z) collectively, together with the Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties or Regulated Subsidiaries
under clauses (x), (y) and (z) of Section 6.01(a)(viii), collectively, shall not
exceed $10,000,000 (2) if such Indebtedness is in the form of term loans and is
secured by Liens on the Collateral ranking pari passu with the Liens on the
Collateral securing the Initial Term Loans, the Initial Term Loans shall have
the benefit of the MFN Protections (with each reference in the definition
thereof set forth in Section 2.18(a)(ii) to “Incremental Term Facility” being
deemed to be a reference to such Indebtedness), (3)(w) such Indebtedness shall,
if incurred by a Loan Party, not be incurred by or subject to any Guarantee by
any Person other than a Loan Party or secured by any assets other than
Collateral, (x) the security agreements relating to such Indebtedness (to the
extent secured by Collateral) shall be substantially the same as the Security
Documents (with any material differences being reasonably satisfactory to the
Administrative Agent), (y) any Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party shall only be secured by assets of Restricted
Subsidiaries that are not Loan Parties and (z) if such Indebtedness is secured
by Collateral, any agent or trustee under the agreements or indenture governing
such Indebtedness shall be subject to the First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement, as applicable; provided that if such
Indebtedness is issued pursuant to an agreement or indenture that has not
previously been made subject thereto, then the Loan Parties, the Administrative
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered an appropriate supplement or joinder to the First Lien
Intercreditor Agreement or the Junior Lien Intercreditor Agreement, as
applicable, (4) such Indebtedness (other than existing Indebtedness that is
assumed (and not incurred) so long as the relevant requirement is not entered
into in contemplation of this provision) shall not have any mandatory prepayment
provisions (other than provisions related to customary asset sale and change of
control offers) that would result in prepayments of such Indebtedness prior to
the Initial Term Loans; provided, however, that if such Indebtedness is secured
by Liens on the Collateral on a pari passu basis with the Initial Term Loans,
such Indebtedness may have mandatory prepayment provisions that provide for pro
rata or less than pro rata (but not greater than pro rata) prepayments with the
Initial Term Loans, (5) such Indebtedness shall not have a maturity date earlier
than or a Weighted Average Life to Maturity shorter than those applicable to the
Initial Term Loans, (6) if such Indebtedness is secured by Liens on the
Collateral, such Indebtedness shall have terms and conditions (other than
pricing, optional prepayment, redemption premiums and subordination terms),
taken as a whole, that are no more favorable to the investors providing such
debt than the terms and conditions of this Agreement (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date) as
determined by the Borrower in good faith, and (7) immediately after giving
effect thereto and the use of the

 

137 

 



 

proceeds thereof, no Event of Default shall exist or result therefrom (or, in
the case of the incurrence or provision of such Indebtedness in connection with
a Limited Condition Acquisition, no Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing or shall result therefrom); and
(B) and any Permitted Refinancing thereof;

 

(x)                 [reserved];

 

(xi)                Indebtedness representing deferred compensation to employees
of Holdings and its Restricted Subsidiaries incurred in the ordinary course of
business;

 

(xii)               Indebtedness consisting of unsecured promissory notes issued
by any Loan Party to current or former officers, directors and employees, their
permitted transferees, or their respective estates, executors, trustees,
administrators, heirs, legatees or distributees to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof or any Employee Holding Vehicle) permitted by Section 6.08(a);

 

(xiii)              Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments incurred
in a Permitted Acquisition, any other Investment or any Disposition, in each
case permitted under this Agreement;

 

(xiv)              Indebtedness consisting of obligations under deferred
compensation or other similar arrangements incurred in connection with any
Permitted Acquisition or other Investment permitted hereunder;

 

(xv)               Cash Management Obligations and other Indebtedness in respect
of netting services, overdraft protections and similar arrangements, in each
case, incurred in the ordinary course of business in connection with deposit
accounts;

 

(xvi)              Indebtedness of Holdings, the Borrower and any of the
Restricted Subsidiaries; provided that at the time of the incurrence thereof and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xvi) shall not exceed the greater of $300,000,000 and 40% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available;

 

(xvii)             Indebtedness consisting of (A) the financing of insurance
premiums or (B) take-or-pay obligations contained in supply arrangements, in
each case in the ordinary course of business;

 

(xviii)            Indebtedness incurred by the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

 



138 

 

 

(xix)               obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by Holdings or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

(xx)                Permitted Unsecured Refinancing Debt, and any Permitted
Refinancing thereof;

 

(xxi)               Permitted First Priority Refinancing Debt and Permitted
Junior Lien Refinancing Debt, and any Permitted Refinancing thereof;

 

(xxii)              (A) Indebtedness of the Borrower in respect of one or more
series of loans, bonds, notes or debentures that will be unsecured or secured by
Liens on the Collateral on a pari passu or junior basis with the Liens on the
Collateral securing the Initial Term Loans and that are issued or made in lieu
of Incremental Facilities; provided that at the time of the incurrence thereof
and after giving Pro Forma Effect thereto and to the use of the proceeds
thereof, the aggregate principal amount incurred shall not exceed the
Incremental Cap (the “Incremental Equivalent Debt”); provided, further, that (i)
such Incremental Equivalent Debt is not scheduled to mature prior to the Latest
Maturity Date then in effect and such Incremental Equivalent Debt shall not have
a Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Term Loans then in effect, (ii) such Incremental Equivalent Debt
shall not have any mandatory prepayment provisions (other than provisions
related to customary asset sale and change of control offers) that would result
in prepayments of such Incremental Equivalent Debt prior to the Term Loans then
outstanding; provided, however, that if such Indebtedness is secured by Liens on
the Collateral on a pari passu basis with any Class of Term Loans, such
Indebtedness may have mandatory prepayment provisions that provide for pro rata
or less than pro rata (but not greater than pro rata) prepayments with such
Class of Term Loans, (iii) such Incremental Equivalent Debt has terms and
conditions (other than pricing, optional prepayment, redemption premiums and
subordination terms) that are no more favorable in any material respect (taken
as a whole) to the investors providing such Incremental Equivalent Debt than the
terms and conditions of this Agreement (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date) as determined by the
Borrower in good faith, (iv) at the time when such Incremental Equivalent Debt
is issued, the aggregate principal amount issued may not exceed the Incremental
Cap, (v) (1) such Incremental Equivalent Debt shall not be Guaranteed by any
Person other than a Loan Party, (2) the obligations in respect thereof shall not
be secured by any Lien on any asset other than any asset constituting
Collateral, (3) the security agreements relating to such Incremental Equivalent
Debt shall be substantially the same as the Security Documents (with any
material differences being reasonably satisfactory to the Administrative Agent),
and (4) if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt and the trustee, administrative agent or other representative
under the agreement governing such Incremental Equivalent Debt shall be subject
to the First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable; provided that if such Incremental Equivalent Debt is
issued pursuant to

 



139 

 

 

an agreement that has not previously been made subject thereto, then Holdings,
the Borrower, the Subsidiary Loan Parties, the Administrative Agent and the
Senior Representative for such Incremental Equivalent Debt shall have executed
and delivered an appropriate supplement or joinder to the First Lien
Intercreditor Agreement or the Junior Lien Intercreditor Agreement, as
applicable, (vi) such Indebtedness shall not have any mandatory prepayment
provisions (other than provisions related to customary asset sale and change of
control offers) that would result in prepayments of such Indebtedness prior to
the Initial Term Loans; provided, however, that if such Indebtedness is secured
on a pari passu basis with the Initial Term Loans, such Indebtedness may have
mandatory prepayment provisions that provide for pro rata or less than pro rata
(but not greater than pro rata) prepayments with the Initial Term Loans, (vii)
no Default shall have occurred and be continuing or shall result therefrom (or,
in the case of the incurrence or provision of any Incremental Term Facility in
connection with a Limited Condition Acquisition, no Event of Default under
Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing or shall
result therefrom) and (viii) if such Incremental Equivalent Debt is in the form
of term loans secured on a pari passu basis with the Initial Term Loans, such
the Initial Term Loans shall have the benefit of the MFN Protections, and (B)
any Permitted Refinancing thereof;

 

(xxiii)             Trading Debt incurred in the ordinary course of business or
in a manner consistent with past practices;

 

(xxiv)            (A) Indebtedness of Joint Ventures and/or Indebtedness
incurred on behalf thereof or representing Guarantees of Indebtedness of Joint
Ventures; provided that at the time of the incurrence thereof and after giving
Pro Forma Effect thereto and the use of proceeds thereof, the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (xxiv),
together with the aggregate principal amount of Indebtedness outstanding in
reliance on clause (xxv) below, shall not exceed the greater of $190,000,000 and
25% of Consolidated EBITDA for the most recently ended Test Period for which
financial statements are available and (B) any Permitted Refinancing thereof;

 

(xxv)             (A) Indebtedness of a Restricted Subsidiary that is not a Loan
Party; provided that at the time of the incurrence thereof and after giving Pro
Forma Effect thereto and the use of proceeds thereof, the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (xxv), together
with the aggregate principal amount of Indebtedness outstanding in reliance on
clause (xxiv) above, shall not exceed the greater of $190,000,000 and 25% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available and (B) any Permitted Refinancing thereof;

 

(xxvi)            additional Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary; provided that at the time of the incurrence thereof and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of such Indebtedness incurred shall not exceed the
Available RP Capacity Amount at such time; and

 



140 

 

 

(xxvii)           all premiums (if any), interest (including post-petition
interest and capitalized or paid in kind interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (i)
through (xxvi) above.

 

(b)           Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, issue any preferred Equity Interests or any
Disqualified Equity Interests, except (A) in the case of Holdings, preferred
Equity Interests that are Qualified Equity Interests and (B) in the case of the
Borrower or any Restricted Subsidiary, preferred Equity Interests issued to and
held by Holdings, the Borrower or any Restricted Subsidiary.

 

Section 6.02.          Liens. Neither Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
except:

 

(i)                  Liens created under the Loan Documents;

 

(ii)                 Permitted Encumbrances;

 

(iii)                Liens existing on the Closing Date and set forth on
Schedule 6.02 (other than Liens securing the Second Lien Notes) and any
modifications, replacements, renewals or extensions thereof; provided that (A)
such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (x) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (y) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are, if Indebtedness, permitted by
Section 6.01 or, if not Indebtedness, not prohibited hereunder;

 

(iv)                Liens securing Indebtedness permitted under Section
6.01(a)(v); provided that (A) such Liens attach concurrently with or within 270
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for accessions to such property and the proceeds and the products thereof
and (C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided, further, that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)                 leases, licenses, subleases or sublicenses granted to others
that do not (A) interfere in any material respect with the business of Holdings
and its Restricted Subsidiaries, taken as a whole, or (B) secure any
Indebtedness;

 

(vi)                Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;

 



141 

 

 

(vii)               Liens (A) of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (B) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(viii)              Liens (A) on cash advances or escrow deposits in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)                 Liens on property of any Restricted Subsidiary that is
neither a Loan Party nor a Regulated Subsidiary, which Liens secure Indebtedness
of such Restricted Subsidiary permitted under Section 6.01 or other obligations
of such Restricted Subsidiary that are not prohibited hereunder;

 

(x)                  Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Loan Party and Liens granted by a Loan Party in favor of
any other Loan Party;

 

(xi)                 Liens existing on property at the time of its acquisition
or existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary, in each case after the Closing Date (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (A) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, (B) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder and that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) if the obligations secured thereby
constitute Indebtedness, such Indebtedness is permitted under Section
6.01(a)(v), 6.01(a)(vii)(A), 6.01(a)(vii)(B) or 6.01(a)(ix);

 

(xii)                any interest or title of a lessor under leases (other than
leases constituting Capital Lease Obligations) entered into by Holdings or any
Restricted Subsidiaries in the ordinary course of business and Liens on the fee
interest or any superior leasehold interest in property leased by Holdings or
any Restricted Subsidiaries;

 



142 

 

 

(xiii)              Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods by Holdings or any
Restricted Subsidiaries in the ordinary course of business;

 

(xiv)              Liens deemed to exist in connection with Investments in
repurchase agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)               (x) Liens incurred in the ordinary course of business (A)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts, in each case not for speculative purposes or (B) in favor of clearing
agencies, clearing firms, settlement banks and similar entities (acting in their
capacities as such) involved in the clearance and settlement of transactions in,
and custody of, financial assets and (y) Liens on the Specified Swap Cash
Collateral Account securing obligations under Specified Swap Agreements (or any
substantially similar arrangement in connection with any other Swap Agreement)
and any cash and cash equivalents deposited therein at any such time; provided
that the aggregate amount of cash and cash equivalents subject to a Lien
pursuant to this clause (xv)(y) shall at no time exceed $50,000,000;

 

(xvi)              Liens that are contractual rights of setoff (A) relating to
the establishment of depository relations with banks not given in connection
with the incurrence of Indebtedness, (B) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of Holdings and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Holdings or any Restricted Subsidiary in the ordinary course of business;

 

(xvii)             ground leases in respect of real property on which facilities
owned or leased by Holdings or any of the Restricted Subsidiaries are located;

 

(xviii)            Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

 

(xix)               Liens on the Collateral securing Permitted First Priority
Refinancing Debt, Permitted Junior Lien Refinancing Debt and, to the extent
permitted to be secured pursuant to and subject to the requirements thereof,
Indebtedness incurred under Sections 6.01(a)(viii), 6.01(a)(ix) and
6.01(a)(xxii);

 

(xx)                Liens securing Trading Debt; provided that any Liens
securing Trading Debt shall be limited to the commodity, futures and other
accounts (including deposit accounts and securities accounts) maintained by the
relevant debtor with the financial institution providing such Trading Debt (or
with any of its Affiliates or third parties acting as a securities, commodities,
futures or other financial intermediary or performing a similar role on behalf
of such financial institutions in connection with such Trading Debt) and all
cash, securities, investment property (excluding any Equity Interests of the
Borrower or its Subsidiaries), instruments, payment intangibles and other
assets, including assets

 



143 

 

 

which would be customarily subject of a Repo Agreement or customarily acceptable
as “borrowing base collateral” in secured warehouse financings, in or credited
to such accounts or otherwise relating to, arising out of or evidencing such
accounts or assets or held in the possession of, to the order or under the
direction or control of, such financial institution (or any of its Affiliates
acting on its behalf) or any exchange or clearing organization through which
transactions on behalf of the relevant debtor are executed or cleared and all
proceeds of any of the foregoing);

 

(xxi)              other Liens; provided that at the time of the granting of and
after giving Pro Forma Effect to any such Lien and the obligations secured
thereby (including the use of proceeds thereof) the aggregate face amount of
obligations secured by Liens existing in reliance on this clause (xxi) shall not
exceed the greater of $300,000,000 and 40% of Consolidated EBITDA for the most
recently ended Test Period for which financial statements are available;

 

(xxii)             Liens securing Indebtedness permitted under Section
6.01(xxiv) and (xxv); provided that the assets or property securing such Liens
do not include any assets or property of any Loan Party or Regulated Subsidiary;
and

 

(xxiii)            Liens securing the Second Lien Notes outstanding on the
Closing Date or any Permitted Refinancing thereof; provided that such Liens are
junior to the Liens created under the Loan Documents pursuant to a Junior Lien
Intercreditor Agreement.

 

Section 6.03.          Fundamental Changes.

 

(a)            Neither Holdings nor the Borrower will, nor will they permit any
other Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that:

 

(i)                 any Restricted Subsidiary (other than the Borrower) may
merge with (A) the Borrower; provided that the Borrower shall be the continuing
or surviving Person, or (B) in the case of any Restricted Subsidiary, any one or
more other Restricted Subsidiaries; provided that when any Subsidiary Loan Party
is merging with another Restricted Subsidiary (x) the continuing or surviving
Person shall be a Subsidiary Loan Party or shall concurrently become a
Subsidiary Loan Party or (y) if the continuing or surviving Person is not a
Subsidiary Loan Party or will not concurrently become a Subsidiary Loan Party,
the acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is otherwise permitted under Section 6.04;

 

(ii)                (A) any Restricted Subsidiary that is not a Loan Party may
merge or consolidate with or into any other Restricted Subsidiary that is not a
Loan Party and (B) any Restricted Subsidiary may liquidate or dissolve or change
its legal form if Holdings determines in good faith that such action is in the
best interests of Holdings, the Borrower and its Restricted Subsidiaries and is
not materially disadvantageous to the Lenders;

 



144 

 

 

(iii)                any Restricted Subsidiary (other than an Intermediate
Parent or the Borrower) may make a Disposition of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to one or more other
Restricted Subsidiaries; provided that if the transferor in such a transaction
is a Loan Party, then (A) the transferees must be Loan Parties or (B) if a
transferee is not a Loan Party, then (1) to the extent such transfer constitutes
an Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (2) to
the extent such transfer constitutes a Disposition to a Restricted Subsidiary
that is not a Loan Party, such Disposition is for fair value and any promissory
note or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

 

(iv)                the Borrower may merge or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger or consolidation is not
the Borrower (any such Person, the “Successor Borrower”), (w) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any State thereof or the District of Columbia, (x) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (y) each Loan Party other than the Borrower, unless
it is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (z) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided, further, that (1) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (2) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided, further, that the Borrower agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

 

(v)                 Holdings may merge or consolidate with any other Person, so
long as no Event of Default exists after giving effect to such merger or
consolidation; provided that (A) Holdings shall be the continuing or surviving
Person or (B) if the Person formed by or surviving any such merger or
consolidation is not Holdings or is a Person into which Holdings has been
liquidated (any such Person, the “Successor Holdings”), (w) the Successor
Holdings shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto or thereto in form

 



145 

 

 

and substance reasonably satisfactory to the Administrative Agent, (x) each Loan
Party other than Holdings, unless it is the other party to such merger or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Holdings’ obligations under this Agreement, (y) the
Successor Holdings shall, immediately following such merger or consolidation,
directly or indirectly own all Subsidiaries owned by Holdings immediately prior
to such merger and (z) Holdings shall have delivered to the Administrative Agent
a certificate of a Responsible Officer and an opinion of counsel, each stating
that such merger or consolidation complies with this Agreement; provided,
further, that if the foregoing requirements are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement
and the other Loan Documents; provided, further, that the Borrower agrees to use
commercially reasonable efforts to provide any documentation and other
information about the Successor Holdings as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act;

 

(vi)                any Restricted Subsidiary (other than the Borrower) may
merge, consolidate or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 6.04; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Sections 5.11 and 5.12 and if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to such transaction; and

 

(vii)               any Restricted Subsidiary (other than the Borrower) may
effect a merger, dissolution, liquidation, consolidation or amalgamation to
effect a Disposition permitted pursuant to Section 6.05; provided that if the
other party to such transaction is not a Loan Party, no Default exists after
giving effect to the transaction.

 

(b)           The Borrower will not, and Holdings and the Borrower will not
permit any Restricted Subsidiary to, engage to any material extent in any
business other than businesses of the type conducted by the Borrower and the
Restricted Subsidiaries (and ITG and its subsidiaries) on the Closing Date or
any Similar Business.

 

(c)            Holdings and any Intermediate Parent will not conduct, transact
or otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower and any Intermediate
Parent, (ii) the maintenance of its legal existence, including the ability to
incur fees, costs and expenses relating to such maintenance, (iii) participating
in tax, accounting and other administrative matters, (iv) the performance of its
obligations under and in connection with the Loan Documents, any documentation
governing any Indebtedness or Guarantee permitted to be incurred or made by it
under this Article 6, the Holdings LLC Agreement, and the other agreements
contemplated hereby, (v) any public offering of its common stock or any other

 



146 

 

 

issuance or registration of its Equity Interests for sale or resale not
prohibited by this Agreement, including the costs, fees and expenses related
thereto, (vi) any transaction that Holdings or any Intermediate Parent is
permitted to enter into or consummate under this Article 6 (including, but not
limited to, the making of any Restricted Payment permitted by Section 6.08 or
holding of any cash or Permitted Investments received in connection with
Restricted Payments made in accordance with Section 6.08 pending application
thereof in the manner contemplated by Section 6.04, the incurrence of any
Indebtedness permitted to be incurred by it under Section 6.01 and the making of
any Investment permitted to be made by it under Section 6.04), (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (viii)
providing indemnification to officers and directors and as otherwise permitted
by Section 6.09, (ix) activities incidental to the consummation of the
Transactions and (x) activities incidental to the businesses or activities
described in clauses (i) to (ix) of this paragraph.

 

(d)           Holdings and any Intermediate Parent will not own or acquire any
assets (other than Equity Interests as referred to in paragraph (c)(i) above,
cash, Permitted Investments, loans and advances made by Holdings or any
Intermediate Parent under Section 6.04(b), intercompany Investments permitted to
be made by it under Section 6.04 and other assets incidental to its existence
and business and activities permitted by this Agreement) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

(e)            Notwithstanding anything to the contrary in this Section 6.03,
the Transactions (including the Acquisition and the Asset Contributions) shall
be permitted.

 

Section 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions. Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary or Intermediate Parent to, make or hold any Investment,
except:

 

(a)            Permitted Investments;

 

(b)           loans or advances to officers, directors and employees of
Holdings, the Borrower and its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or any
Employee Holding Vehicle) (provided that the amount of such loans and advances
made in cash to such Person shall be contributed to the Borrower in cash as
common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at any time not to exceed $5,000,000;

 

(c)            Investments (i) by Holdings, the Borrower or any Restricted
Subsidiary in any Loan Party (excluding any new Restricted Subsidiary that
becomes a Loan Party pursuant to such Investment), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
also not a Loan Party, (iii) by Holdings or any Restricted Subsidiary (A) in any
Restricted Subsidiary, provided that at the time such Investment is made in a
Restricted Subsidiary that is not a Loan Party, the aggregate

 



147 

 

 

outstanding amount of such Investments made by Loan Parties in Restricted
Subsidiaries that are not Loan Parties in reliance on this clause (iii)(A),
together with the aggregate outstanding amount of Investments made pursuant to
Section 6.04(m) (including any such Investments deemed to have been made
pursuant to Section 6.13), in each case, after the Closing Date, shall not
exceed the Non-Loan Party Investment Amount at such time, (B) in any Regulated
Subsidiary in the form of short-term intercompany advances and Indebtedness, in
each case made in the ordinary course of business to provide for working capital
and other operational requirements of such Regulated Subsidiary, (C) in any
Restricted Subsidiary that is not a Loan Party, constituting an exchange of
Equity Interests of such Restricted Subsidiary for Indebtedness of such
Subsidiary, (D) constituting Guarantees of Indebtedness or other monetary
obligations of Restricted Subsidiaries that are not Loan Parties owing to any
Loan Party or (E) constituting unsecured Guarantees of Trading Debt to the
extent such Guarantees are permitted under Section 6.01(a)(iii), (iv) by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary in
Restricted Subsidiaries that are not Loan Parties so long as such Investment is
part of a series of simultaneous transactions that result in the proceeds of the
initial transaction being invested in one or more Loan Parties or, if the
proceeds were initially held by a non-Loan Party, in a Restricted Subsidiary
that is not a Loan Party and (v) by Holdings, the Borrower or any Restricted
Subsidiary in any Restricted Subsidiary that is not a Loan Party, consisting of
the contribution of Equity Interests of any other Restricted Subsidiary that is
not a Loan Party so long as the Equity Interests of the transferee Restricted
Subsidiary is pledged to secure the Secured Obligations;

 

(d)           Investments consisting of extensions of trade credit in the
ordinary course of business;

 

(e)            Investments (i) existing or contemplated on the Closing Date and
set forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that in each case the amount of the original Investment is not
increased except by the terms of such Investment to the extent as set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

 

(f)            Investments in Swap Agreements permitted under Section 6.07;

 

(g)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)           Permitted Acquisitions; provided that the aggregate outstanding
amount of Investments made by Loan Parties after the Closing Date by Holdings,
any Intermediate Parent, the Borrower or any other Loan Party (including any
Indebtedness incurred by any such Person to finance any portion of such
consideration) in reliance on this Section 6.04(h) (together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to Section
6.04(c)(iii)(A), Investments deemed to be made pursuant to Section 6.13 and the
amount of Investments and acquisitions made pursuant to Section 6.04(m), in each
case, after the Closing Date) for Permitted Acquisitions (including the
aggregate principal amount of all Indebtedness assumed in connection with
Permitted Acquisitions) of any Restricted Subsidiary (other than a Regulated
Subsidiary) that shall not be or, after giving

 



148 

 

 

effect to such Permitted Acquisition, shall not become, a Loan Party, shall not
exceed the Non-Loan Party Investment Amount at such time;

 

(i)             Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(j)             Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(k)            loans and advances to Holdings (or any direct or indirect parent
thereof) or any Intermediate Parent in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or such parent) in accordance with Section 6.08(a)(iv), (v), (vi),
(vii) or (viii);

 

(l)             additional Investments and acquisitions so long as (i)
immediately after giving effect to any such Investment or acquisition no Event
of Default shall have occurred and be continuing and (ii) after giving to such
Investment or acquisition, the Total Leverage Ratio calculated on a Pro Forma
Basis as of the end of the most recent Test Period for which financial
statements are available is less than or equal to 1.75 to 1.00;

 

(m)           additional Investments in Restricted Subsidiaries that are not
Loan Parties and in Unrestricted Subsidiaries so long as (i) immediately after
giving effect to any such Investment or acquisition, no Event of Default shall
have occurred and be continuing and (ii) at the time any such Investment is
made, the aggregate outstanding amount of Investments made after the Closing
Date in reliance on this clause (m) (including any such Investments deemed to
have been made pursuant to Section 6.13), together with the aggregate
outstanding amount of Investments made after the Closing Date in Subsidiaries
that are not Loan Parties pursuant to Section 6.04(c)(iii)(A), shall not exceed
the Non-Loan Party Investment Amount at such time;

 

(n)            other Investments in an amount not exceed (i) the greater of
$225,000,000 and 30% of Consolidated EBITDA for the most recently ended Test
Period for which financial statements are available, plus (ii) the Cumulative
Credit at the time of any such Investment;

 

(o)            advances of payroll payments to employees in the ordinary course
of business;

 

(p)            Investments and other acquisitions to the extent that payment for
such Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof);

 



149 

 

 

 

(q)           Investments of a Subsidiary acquired after the Closing Date or of
a Person merged or consolidated with any Subsidiary in accordance with this
Section and Section 6.03 after the Closing Date (other than existing Investments
in subsidiaries of such Subsidiary or Person, which must comply with the
requirements of Section 6.04(h) or 6.04(m)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

(r)            Investments made or acquired in the ordinary course trading
activities of the Borrower and its Restricted Subsidiaries;

 

(s)            non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired;

 

(t)             to the extent constituting Investments, any purchase,
acquisition, license or lease of Intellectual Property in each case in the
ordinary course of business;

 

(u)           Investments in any Foreign Subsidiary made for the purposes of
providing such Foreign Subsidiary the necessary capital to comply with any
capital or margin requirements of a Regulatory Supervisory Organization;
provided that the aggregate outstanding amount of Investments made pursuant to
this clause shall not exceed $25,000,000 at any time;

 

(v)           Investments as a result of the Transactions, including, without
limitation, Investments of a Subsidiary acquired in the Acquisition to the
extent that such Investments are in existence on the Closing Date;

 

(w)          Investments in Joint Ventures in an amount not exceed the greater
of $190,000,000 and 25% of Consolidated EBITDA for the most recently ended Test
Period for which financial statements are available; and

 

(x)           Investments in market structure companies, including securities
exchanges, venues and clearing firms, in the ordinary course of business;
provided that the aggregate amount of Investments at any one time outstanding
under this clause (u) in any such market structure company shall not exceed
$25,000,000.

 

Section 6.05.          Asset Sales. Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will Holdings or the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property (including abandonment of Intellectual Property) no longer used or
useful in the conduct

 



150 

 

 

of the business of Holdings, any Intermediate Parent, the Borrower and its
Restricted Subsidiaries;

 

(b)           Dispositions of inventory and other assets in the ordinary course
of business;

 

(c)            Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)           Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) if the transferee is
not a Loan Party, then (A) to the extent constituting an Investment, such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04 or (B) to the extent constituting a
Disposition, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted investment in
a Restricted Subsidiary that is not a Loan Party in accordance with Section
6.04;

 

(e)            Dispositions permitted by Section 6.03 (other than Section
6.03(a)(vii)), Investments permitted by Section 6.04, Restricted Payments
permitted by Section 6.08 and Liens permitted by Section 6.02;

 

(f)            Dispositions of property acquired by Holdings, the Borrower or
any of its Restricted Subsidiaries after the Closing Date pursuant to
sale-leaseback transactions permitted by Section 6.06;

 

(g)           Dispositions of Permitted Investments;

 

(h)           Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(i)             leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and that do not materially interfere with the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole;

 

(j)             transfers of property subject to Casualty Events upon receipt of
the Net Proceeds of such Casualty Event;

 

(k)           Dispositions of property to Persons other than Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) not otherwise permitted under this Section 6.05; provided that (i)
no Event of Default shall exist at the time of, or would result from, such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default existed or would have
resulted from such Disposition) and (ii) with respect to any Disposition
pursuant to this clause (k) for a purchase price in excess of $5,000,000,
Holdings, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Permitted Investments;
provided, however, that for the purposes of this clause (ii), (A) any
liabilities (as shown on the most recent balance sheet

 



151 

 

 

of Holdings provided hereunder or in the footnotes thereto) of Holdings, the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings, any Intermediate Parent, the Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, shall be deemed to be cash, (B) any securities received by Holdings,
any Intermediate Parent, the Borrower or such Restricted Subsidiary from such
transferee that are converted by Holdings, any Intermediate Parent, the Borrower
or such Restricted Subsidiary into cash or Permitted Investments (to the extent
of the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Holdings, any Intermediate Parent,
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of the greater of $50,000,000 and 6.10% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

 

(l)             Dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(m)           Dispositions of assets listed on Schedule 6.05;

 

(n)            Dispositions of non-core assets acquired in (i) a Permitted
Acquisition; provided that (A) such assets were identified to the Administrative
Agent in writing as non-core assets within thirty days of the time that the
applicable Permitted Acquisition was consummated and (B) such Disposition is
consummated within one year after the date on which the applicable Permitted
Acquisition was consummated, or (ii) the Acquisition; and

 

(o)           Dispositions of securities, Swap Agreements and other financial
instruments as part of the ordinary course trading business of the Borrower and
its Restricted Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

 

Section 6.06.          Sale and Leaseback Transactions. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or Intermediate
Parent to, enter into any arrangement, directly or indirectly, whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets by the Borrower or any Restricted Subsidiary

 

152 

 



 

that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 270 days after the
Borrower or such Restricted Subsidiary, as applicable, acquires or completes the
construction of such fixed or capital asset; provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.01 and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.02.

 

Section 6.07.          Swap Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary or Intermediate Parent to, enter
into any Swap Agreement, except (a) (i) Swap Agreements entered into to hedge or
mitigate risks to which Holdings, the Borrower or any Restricted Subsidiary has
actual exposure (other than those in respect of shares of capital stock or other
Equity Interests of Holdings, the Borrower or any Restricted Subsidiary) and
(ii) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Holdings, the Borrower or any Restricted Subsidiary;
provided that any Swap Agreement entered into pursuant to this clause (a) shall
be entered into in the ordinary course of business and not for speculative
purposes and (b) Swap Agreements entered into in the ordinary course trading
business of the Borrower or any Restricted Subsidiary.

 

Section 6.08.          Restricted Payments; Certain Payments of Indebtedness.

 

(a)            Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(i)              each Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary;

 

(ii)             Holdings, the Borrower and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(iii)            so long as no Event of Default has occurred and is continuing
or would be caused thereby, the payment of quarterly distributions or dividends
in an amount not to exceed the Specified Dividend Amount during any fiscal
quarter that commences after the Closing Date; provided that for the avoidance
of doubt, unused amounts with respect to any such fiscal quarter shall not be
available in any other fiscal quarter;

 

(iv)            repurchases of Equity Interests in Holdings (or Restricted
Payments by Holdings to allow repurchases of Equity Interests in any direct or
indirect parent of Holdings), the Borrower or any Restricted Subsidiary deemed
to

 



153 

 

 

occur upon the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(v)             Holdings may redeem, acquire, retire or repurchase its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Restricted Payments to allow
any of Holdings’ direct or indirect parent companies or any Employee Holding
Vehicle to so redeem, retire, acquire or repurchase Equity Interests of Holdings
or such entity) held by current or former officers, managers, consultants,
directors and employees or their permitted transferees (or their respective
estates, executors, trustees, administrators, heirs, legatees or distributes) of
Holdings (or any direct or indirect parent thereof), the Borrower and the
Restricted Subsidiaries, or held by any Employee Holding Vehicle for the benefit
of any of the foregoing, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement, in an aggregate amount after the Closing Date together with the
aggregate amount of loans and advances to Holdings made pursuant to Section
6.04(k) in lieu of Restricted Payments permitted by this clause (v) not to
exceed $15,000,000 in any calendar year with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$30,000,000 in any calendar year (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by an
amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries after the Closing Date
and not previously applied pursuant to this clause (v);

 

(vi)            so long as the Borrower and Holdings are each treated as a
pass-through or disregarded entity (a “Flow-Through Entity”) for U.S. federal
and state income tax purposes, Borrower may make distributions to Holdings and
Holdings may make distributions to its members for Permitted Tax Distributions
at such times and with respect to such periods as Tax Distributions (as defined
in the Holdings LLC Agreement) are required to be made or designated pursuant to
the Holdings LLC Agreement; provided that if Holdings is not a Flow-Through
Entity, so long as the Borrower is a Flow-Through Entity, the Borrower may make
Permitted Tax Distributions to Holdings on a quarterly basis and at the end of a
Taxable Year (with the determination of the Permitted Tax Distributions to be
made by substituting the Borrower for Holdings in the applicable definitions);
provided, further, that Restricted Payments under this clause (vi) in respect of
any taxes attributable to the income of any Unrestricted Subsidiaries of the
Borrower may be made only to the extent that such Unrestricted Subsidiaries have
made cash payments for such purpose to the Borrower or its Restricted
Subsidiaries;

 

(vii)           any Intermediate Parent, the Borrower and the Restricted
Subsidiaries may make Restricted Payments in cash to Holdings and any
Intermediate Parent and, where applicable, Holdings and such Intermediate Parent
may make Restricted Payments in cash:

 



154 

 

 

(A)              the proceeds of which shall be used by Holdings or any
Intermediate Parent to pay (or to make Restricted Payments to allow any direct
or indirect parent of Holdings to pay) (1) its operating expenses incurred in
the ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses payable to
third parties) that are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount together with the aggregate amount of
loans and advances to Holdings made pursuant to Section 6.04(k) in lieu of
Restricted Payments permitted by this clause (a)(vii)(A) not to exceed
$10,000,000 in any fiscal year, plus any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any parent
thereof) attributable to the ownership or operations of Holdings and the
Restricted Subsidiaries or otherwise payable by Holdings pursuant to the
Holdings LLC Agreement and (2) fees and expenses (x) due and payable by any of
the Restricted Subsidiaries and (y) otherwise permitted to be paid (but not
paid) by such Restricted Subsidiary under this Agreement;

 

(B)               the proceeds of which shall be used by Holdings or any
Intermediate Parent to pay franchise taxes and other fees and expenses required
to maintain its organizational existence;

 

(C)               the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

 

(D)               to finance any Investment permitted to be made pursuant to
Section 6.04; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
or any Intermediate Parent shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests but not
including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or the Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries (to the extent such merger or consolidation is permitted
under Section 6.03) in order to consummate such Investment, in each case in
accordance with the requirements of Sections 5.11 and 5.12;

 

(E)                the proceeds of which shall be used to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses related to any equity or debt offering permitted by this Agreement;
and

 

(F)                the proceeds of which shall be used to make payments
permitted by clause (b)(iv) of this Section 6.08;

 

(viii)          in addition to the foregoing Restricted Payments and so long as
no Event of Default shall have occurred and be continuing or would result

 



155 

 

 

therefrom, the Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the Cumulative Credit;

 

(ix)             redemptions in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

 

(x)              so long as no Event of Default has occurred and is continuing
or would be caused thereby, Holdings, the Borrower and each Restricted
Subsidiary may make additional Restricted Payments; provided that after giving
effect to any such Restricted Payment, the aggregate amount of Restricted
Payments made in reliance on this clause (x) shall not exceed the greater of
$190,000,000 and 25% of Consolidated EBITDA calculated on a Pro Forma Basis for
the Test Period most recently ended for which financial statements are available
prior to the making of such Restricted Payment;

 

(xi)             so long as no Event of Default has occurred and is continuing
or would be caused thereby, Holdings, the Borrower and each Restricted
Subsidiary may make unlimited Restricted Payments; provided that after giving
effect to any such Restricted Payment, the Total Leverage Ratio calculated on a
Pro Forma Basis as of the end of the most recent Test Period for which financial
statements are available does not exceed 1.50 to 1.00; and

 

(xii)            Restricted Payments contemplated by the Merger Agreement.

 

(b)           Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing, or any other payment (including the application of any
payment received under any Swap Agreement in respect of any Junior Financing)
that has a substantially similar effect to any of the foregoing, except:

 

(i)              payment of regularly scheduled interest and principal payments
(including, for the avoidance of doubt, regularly scheduled payments pursuant to
any Swap Agreement) as and when due in respect of any Indebtedness, other than
payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

 

(ii)             refinancings of Indebtedness to the extent permitted by Section
6.01;

 

(iii)            the conversion of any Junior Financing to, or the exchange of
any Junior Financing for, Equity Interests (other than Disqualified Equity
Interests) of

 



156 

 

 

Holdings or any of its direct or indirect parent companies or any Intermediate
Parent; provided that in the case of any such exchange, such Junior Financing is
promptly cancelled;

 

(iv)            so long as no Event of Default has occurred and is continuing or
would be caused thereby, prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
(including, for the avoidance of doubt, prepayments, redemptions, purchases,
defeasances and other payments resulting from the termination of any Swap
Agreement) (“Junior Financing Prepayments”) in an amount not to exceed the
Cumulative Credit at the time when such Junior Financing Prepayment is made;

 

(v)             so long as no Event of Default has occurred and is continuing or
would be caused thereby, additional Junior Financing Prepayments; provided that
after giving effect to any such Junior Financing Prepayment, the aggregate
amount of Junior Financing Prepayments made in reliance on this clause (v) shall
not exceed the greater of $190,000,000 and 25% of Consolidated EBITDA calculated
on a Pro Forma Basis for the Test Period most recently ended for which financial
statements are available prior to the making of such Junior Financing
Prepayment; and

 

(vi)            so long as no Event of Default has occurred and is continuing or
would be caused thereby, Holdings, the Borrower and the Restricted Subsidiaries
may make unlimited Junior Financing Prepayments; provided that after giving
effect to any such Junior Financing Prepayment, the Total Leverage Ratio
calculated on a Pro Forma Basis as of the end of the most recent Test Period for
which financial statements are available does not exceed 1.50 to 1.00.

 

Section 6.09.          Transactions with Affiliates. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions with Holdings,
the Borrower or any Restricted Subsidiary, (b) on terms substantially as
favorable to Holdings, the Borrower or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (c) Holdings, the Borrower or any
Restricted Subsidiary shall be permitted to enter any underwriting agreements,
stock purchase agreements or other similar agreements in connection with
offerings of securities and provide customary representations, warranties,
covenants and indemnities in respect of Virtu Financial, Inc., its subsidiaries
and such offering in connection therewith, (d) issuances of Equity Interests of
Holdings to the extent otherwise permitted by this Agreement, (e) employment and
severance arrangements between Holdings, the Borrower and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business (including loans and advances pursuant to Sections 6.04(b) and
6.04(o)), (f) payments by Holdings (and any direct or indirect parent thereof),
the Borrower and the Restricted Subsidiaries pursuant to tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, to the extent
payments are Permitted Tax Distributions, (g) the payment of customary fees and

 



157 

 

 

reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of Holdings, the Borrower and the Restricted
Subsidiaries, (h) transactions pursuant to any permitted agreements in existence
or contemplated on the Closing Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect, (i) Restricted Payments permitted under Section 6.08
and (j) Investments, loans or advances that are permitted to be made in lieu of
Restricted Payments pursuant to Section 6.04.

 

Section 6.10.          Restrictive Agreements. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any other Subsidiary Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets to secure the Secured
Obligations or (b) the ability of any Restricted Subsidiary that is not a Loan
Party to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to any Restricted Subsidiary or
to Guarantee Indebtedness of any Restricted Subsidiary; provided that the
foregoing clauses (a) and (b) shall not apply to any such restrictions that
(i)(x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 6.10) are listed on Schedule 6.10 or in the indenture governing the
Second Lien Notes and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions, (ii)(x) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restrictions were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, (iii) represent Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted by Section
6.01, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing or the Second Lien Notes), (vii) are imposed
by Requirements of Law, (viii) are customary restrictions contained in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate only to the assets subject thereto, (ix) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(a)(v) to the extent that such restrictions apply only
to the property or assets securing such Indebtedness, (x) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary, (xi) are customary provisions restricting assignment of
any license, lease or other agreement, (xii) are restrictions on cash (or
Permitted Investments) or deposits imposed by customers under contracts entered
into in the ordinary course of business (or otherwise constituting Permitted
Encumbrances on such cash or Permitted Investments or deposits) or (xiii) are

 



158 

 

 

customary net worth provisions contained in real property leases or licenses of
intellectual property entered into by the Borrower or any Restricted Subsidiary,
so long as the Borrower has determined in good faith that such net worth
provisions could not reasonably be expected to impair the ability of the
Borrower and its Restricted Subsidiaries to meet their ongoing obligations under
the Loan Documents.

 

Section 6.11.          Amendment of Junior Financing. Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, amend, modify, waive, terminate or release the
documentation governing any Junior Financing or Second Lien Notes, in each case
if the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders.

 

Section 6.12.          Net First Lien Leverage Ratio. The Borrower will not
permit the Net First Lien Leverage Ratio as of the last day of any Financial
Performance Covenant Test Period to exceed 3.25 to 1.00.

 

Section 6.13.          Equity Interests.

 

(a)            Holdings and the Borrower will not permit any Restricted
Subsidiary to be a non-Wholly Owned Subsidiary and be released from its
Guarantee (if applicable), except (x) as a result of a Disposition of Equity
Interests of such Subsidiary to a Person other than Holdings, the Borrower or
any other Restricted Subsidiary that is permitted by the other terms of this
Agreement or an Investment in any Person permitted under Section 6.04; provided
that (i) no Default has occurred or is continuing on the date of such release or
would result immediately after giving effect to such release, and the
Administrative Agent has been furnished with a certificate of a Financial
Officer confirming satisfaction of such condition, (ii) after such release is
effected, such Restricted Subsidiary shall thereafter be treated as a Restricted
Subsidiary that is not a Loan Party for purposes of this Agreement, (iii) the
fair market value of such Restricted Subsidiary immediately after the release of
such Guarantee, as reasonably determined by a Financial Officer, is deemed to be
an Investment by a Loan Party on the date of such release in a Subsidiary that
is not a Loan Party for purposes of either Section 6.04(c) or Section 6.04(m),
as designated by Holdings to the Administrative Agent prior to such release,
(iv) such Investment is permitted under Section 6.04(c) or Section 6.04(m), (v)
after giving effect to such transaction on a Pro Forma Basis, not more than 10%
of Consolidated EBITDA for the most recently ended Test Period shall be
attributable to such Restricted Subsidiary together with all other Restricted
Subsidiaries (or any successors thereto) that were released from being Loan
Parties pursuant to the provisions of Sections 6.13(a) and 6.13(b) and (vi) the
Borrower shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request in order to
demonstrate compliance with this Agreement or (y) so long as such Restricted
Subsidiary continues to be a Subsidiary Loan Party, in which case the release
provisions of Section 9.14 will not apply.

 

(b)           Holdings may notify the Administrative Agent that it wishes to
obtain the release of the Guarantee of, and grants of Liens by, any Subsidiary
Loan Party under the Security Documents (any Subsidiary in respect of which such
a release is given, a “Released Subsidiary”), and the Administrative Agent will,
and is hereby authorized to, promptly release such Guarantee and grants of Liens
of such Subsidiary Loan Party pursuant to a written notification thereof given
to Holdings; provided that (i) no Default

 



159 

 

 

has occurred or is continuing on the date of such request or would result
immediately after giving effect to such release, and the Administrative Agent
has been furnished with a certificate of a Financial Officer confirming
satisfaction of such condition, (ii) after such release is effected, such
Restricted Subsidiary shall thereafter be treated as a Restricted Subsidiary
that is not a Loan Party for purposes of this Agreement, (iii) the fair market
value of such Released Subsidiary immediately after the release of such
Guarantee, as reasonably determined by a Financial Officer, is deemed to be an
Investment by a Loan Party on the date of such release in a Subsidiary that is
not a Loan Party for purposes of Section 6.04(c) or Section 6.04(m), as
designated by Holdings to the Administrative Agent prior to such release, (iv)
such Investment is permitted under Section 6.04(c) or Section 6.04(m), (v) after
giving effect to such transaction on a Pro Forma Basis, not more than 10% of
Consolidated EBITDA for the most recently ended Test Period shall be
attributable to such Restricted Subsidiary together with all other Restricted
Subsidiaries (or any successors thereto) that were released from being Loan
Parties pursuant to the provisions of Sections 6.13(a) and 6.13(b) and (vi) the
Borrower shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request in order to
demonstrate compliance with this Agreement.

 

Section 6.14.          Changes in Fiscal Periods. Neither Holdings nor the
Borrower will make any change in fiscal year; provided, however, that Holdings
and the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

ARTICLE 7
Events of Default

 

Section 7.01.          Events of Default. If any of the following events (any
such event, an “Event of Default”) shall occur:

 

(a)            any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (a) of
this Section) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)            any representation or warranty made or deemed made by or on
behalf of Holdings, the Borrower or any of its Restricted Subsidiaries in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 



160 

 

 

(d)           Holdings, the Borrower or any of its Restricted Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained in
Sections 5.02, 5.04 (with respect to the existence of Holdings, the Borrower or
such Restricted Subsidiaries), 5.10 or in Article 6 (other than Section 6.09);
provided that any Event of Default under the Financial Performance Covenant is
subject to the cure period provided in Section 7.02; provided, further, that
failure to comply with the Financial Performance Covenant will not constitute an
Event of Default with respect to any Term Loans unless and until the Required
Revolving Lenders have terminated the Revolving Commitments and demanded payment
of, or otherwise accelerated, the Revolving Loans and any other obligations with
respect to the Revolving Commitments and Revolving Loans and have not rescinded
such demand or acceleration (the “Financial Covenant Standstill”);

 

(e)            Holdings, the Borrower or any of its Restricted Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraph (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower;

 

(f)            Holdings, the Borrower or any of its Restricted Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) Trading Debt (it being
understood that paragraph (f) of this Section will apply to any failure to make
any payment in respect of any Trading Debt) or (iii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary or its debts, or of a material part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Borrower or any Material Subsidiary or for a material part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 



161 

 

 

(i)             Holdings, the Borrower or any other Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower or any Material Subsidiary or for a material
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

 

(j)             one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $15,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against Holdings, the Borrower
and any of its Restricted Subsidiaries or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of any such Loan Party that are material to
the businesses and operations of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, to enforce any such judgment;

 

(k)           (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan that
has resulted or could reasonably be expected to result in liability of any Loan
Party in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;

 

(l)             any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents, (ii) as a result of the Administrative Agent’s failure
to (A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) as the direct
exclusive result of acts or omissions of the Administrative Agent or any Lender
within its sole control;

 

(m)         any material provision of any Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason be asserted by any Loan Party not
to be a legal, valid and binding obligation of any Loan Party party thereto or
subject thereto other than as expressly permitted hereunder or thereunder;

 



162 

 

 

(n)           any Guarantee of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);

 

(o)           a Change in Control shall occur;

 

(p)           one or more Regulated Subsidiaries shall become subject to
regulatory restrictions on its business as a result of falling below capital
early warning levels and such restrictions are material and adverse to the
business of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole; or

 

(q)           any disqualification of the Borrower or Holdings from owning any
Regulated Subsidiary which disqualification remains in effect and unwaived for a
period of 30 days from receipt of notification thereof by the Borrower or
Holdings; provided, however, that if the Borrower or Holdings becomes the
subject of a waiver application within such 30 day period, then such
disqualification shall not constitute an Event Of Default for so long as such
waiver application has not been denied;

 

then, and in every such event (other than (x) an event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Section 7.01 or (y)
any Event of Default arising out of a failure to observe or perform the
Financial Performance Covenant), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Revolving
Commitments, and thereupon such Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Loan Document Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) require that the Borrower deposit in the LC Collateral Account an
additional amount in cash as reasonably requested by the Issuing Banks (not to
exceed 105% of the relevant face amount) of the then outstanding LC Exposure
(minus the amount then on deposit in the LC Collateral Account); and (A) in the
case of any event with respect to Holdings or the Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Loan Document Obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and the obligation of the Borrower to cash
collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further action of the Administrative
Agent or any Lender and (B) during the continuance of any Event of Default
arising out of a failure to observe or perform the Financial Performance
Covenant, (X) upon the request of the Required Revolving Lenders (but not the
Required Lenders or any other Lender or group of Lenders), the Administrative
Agent shall, by notice to the Borrower, (1) terminate the Revolving Commitments,
and thereupon such Revolving Commitments shall terminate immediately, (2)
declare the Revolving Loans then outstanding to be due and payable in whole (or
in part, in which case

 



163 

 

 

any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Revolving Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Loan Document Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(3) require that the Borrower deposit in the LC Collateral Account an additional
amount in cash as reasonably requested by the Issuing Banks (not to exceed 105%
of the relevant face amount) of the then outstanding LC Exposure (minus the
amount then on deposit in the LC Collateral Account) and (Y) subject to the
Financial Covenant Standstill, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower, declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

Section 7.02.          Right to Cure.

 

(a)            Notwithstanding anything to the contrary contained in Section
7.01, in the event that the Borrower and the Restricted Subsidiaries fail to
comply with the requirements of the Financial Performance Covenant as of the
last day of any Financial Performance Covenant Test Period, then at any time
after the beginning of such fiscal quarter until the expiration of the 10th day
subsequent to the earlier of (i) the date on which a Compliance Certificate with
respect to such fiscal quarter (or the fiscal year ended on the last day of such
fiscal quarter) is delivered in accordance with Section 5.01(d) and (ii) the
date on which the financial statements with respect to such fiscal quarter (or
the fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or (b) (the “Cure Deadline”), as
applicable, Holdings shall have the right to issue Qualified Equity Interests
for cash or otherwise receive cash contributions to the capital of Holdings as
cash common equity or other Qualified Equity Interests (which Holdings shall
contribute through its Subsidiaries of which the Borrower is a Subsidiary to the
Borrower as cash common equity) (collectively, the “Cure Right”), and upon the
receipt by the Borrower of the Net Proceeds of such issuance (which Net Proceeds
may not be included in the calculation of the Cumulative Credit) (the “Cure
Amount”) pursuant to the exercise by Holdings of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustment:

 

(i)              Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

164 

 



 

(ii)             if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any repayment of any Indebtedness with any portion of
the Cure Amount or any portion of the Cure Amount on the balance sheet of the
Borrower and its Restricted Subsidiaries, in each case, with respect to such
fiscal quarter only), the Borrower and its Restricted Subsidiaries shall then be
in compliance with the requirements of the Financial Performance Covenant, the
Borrower and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for the purposes of
this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right (a “Cure Notice”) within five (5) Business Days of
the issuance of the relevant Qualified Equity Interests for cash or the receipt
of the cash contributions by Holdings.

 

(iii)            Notwithstanding anything to the contrary, (i) neither the
Administrative Agent nor any Lender shall exercise any right to accelerate the
Loans or terminate the Revolving Commitments, and none of the Administrative
Agent, nor any Lender or Secured Party shall exercise any right to foreclose on
or take possession of the Collateral or any other right or remedy under the Loan
Documents solely on the basis of the relevant Event of Default under Section
7.01(d); and (ii) no Revolving Lender, Swingline Lender or Issuing Bank shall be
required to make any Loans or issue any Letter of Credit from and after such
time as the Administrative Agent has received the Cure Notice unless and until
the Cure Amount is actually received on or prior to the Cure Deadline;

 

(b)           Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the life
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant with respect to the applicable fiscal quarter and any
amounts in excess thereof shall not be deemed to be a Cure Amount.
Notwithstanding any other provision in this Agreement to the contrary, the Cure
Amount received pursuant to any exercise of the Cure Right shall be disregarded
for purposes of determining any financial ratio based conditions or any
available basket under Article 6 of this Agreement.

 

ARTICLE 8
Administrative Agent and Collateral Agent

 

Section 8.01.          General.

 

Each Lender hereby irrevocably appoints the Administrative Agent its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent shall

 



165 

 

 

also act as the “collateral agent” under the Loan Documents (and for purposes of
this Article 8, the Administrative Agent acting in its capacity as such and
acting in its capacity as collateral agent shall be referred to collectively as
the “Agent” or the “Agents”), and each of the Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent hereunder for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article 8 and Article 9 (including Section 9.03 as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender. In the event that any obligations
(other than the Secured Obligations) are permitted to be incurred hereunder and
secured by Liens permitted to be incurred hereunder on all or a portion of the
Collateral, each Lender authorizes each Agent to enter into intercreditor
agreements, subordination agreements and amendments to the Security Documents to
reflect such arrangements on terms acceptable to such Agent.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
neither Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, neither Agent shall have

 



166 

 

 

any duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any of the Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. Neither Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender and neither Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (vi) the
value or the sufficiency of any Collateral, (vii) the financial condition or
business affairs of any Loan Party or any other Person liable for the payment of
any Secured Obligations or as to the use of the proceeds of the Loans, (viii)
the properties, books or records of any Loan Party, (ix) the existence or
possible existence of any Event of Default or Default or (x) the satisfaction of
any condition set forth in Article 4 or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to such
Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 



167 

 

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time upon 30 days’ notice to the Lenders
and the Borrower. If the Administrative Agent becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment and the
Administrative Agent is not performing its role hereunder as Administrative
Agent, then the Administrative Agent may be removed as the Administrative Agent
hereunder at the request of the Borrower and the Required Lenders. Upon receipt
of any such notice of resignation or upon such removal, the Required Lenders
shall have the right, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed) (provided that no consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and each
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If no successor Agent has
been appointed pursuant to the immediately preceding sentence by the 30th day
after the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

 

Each Lender and the Issuing Bank acknowledges and represents and warrants that
it has, independently and without reliance upon the Agents or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. Neither Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any investigation or any appraisal
on behalf of Lenders or any Issuing Bank or to provide any Lender with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter,
and neither Agent shall have any responsibility with respect to the accuracy or
completeness of any information provided to Lenders.

 



168 

 

 

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, outstanding Letters of Credit
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to each Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of such Agent and its agents and counsel,
and any other amounts due such Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.15 and without
limiting any obligation of the Borrower to do so pursuant to such Section) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any

 



169 

 

 

Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article 8. The agreements in this Article 8 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that the Lead Arrangers shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, the Lead Arrangers in their respective capacities as such shall not,
by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, any Loan Party or any other Person.

 

The term “Lender” in this Section 8.01 shall include any Issuing Bank and the
Swingline Lender.

 

Section 8.02.          Certain ERISA Matters.

 

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the

 



170 

 

 

Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

ARTICLE 9
Miscellaneous

 

Section 9.01.          Notices.

 

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:

 

(i)             if to Holdings, the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 9.01; and

 

(ii)            if to any Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received;

 



171 

 

 

notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders, the Issuing Banks and the Swingline Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures reasonably approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Issuing Banks or the Swingline Lender pursuant to Article 2 if
such Lender, the Issuing Banks or the Swingline Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 



172 

 

 

(d)       Public Lenders. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)        Change of Address, Etc. Each of Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender may change its
address, electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto. Each
Lender may change its address, fax or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the Issuing Banks and the Swingline Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

 

(f)        Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Bank, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

Section 9.02.          Waivers; Amendments.

 

(a)        No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the

 



173 

 

 

foregoing, the making of a Loan or the issuance, amendment, renewal or extension
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time. No notice or
demand on the Borrower or Holdings in any case shall entitle the Borrower or
Holdings to any other or further notice or demand in similar or other
circumstances.

 

(b)       Except as provided in Section 2.18 with respect to any Incremental
Revolving Facility Amendment or Incremental Term Facility Amendment (including
to provide for provisions relating to the issuance of letters of credit and
swingline loans and provisions with respect to “defaulting lenders”), Section
2.19 with respect to any Refinancing Amendment, Section 6.14 with respect to a
change in the fiscal year of Holdings and the Borrower or Section 2.12(b) with
respect to an alternate rate of interest, neither this Agreement nor any Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Holdings, the Borrower and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent set forth in paragraphs (a) and (b) of
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the reimbursement obligations of the Borrower in
respect of the LC Exposure or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of First Lien Leverage Ratio, Net First Lien Leverage Ratio, Secured
Leverage Ratio, Total Leverage Ratio or in the component definitions thereof
shall not constitute a reduction of interest or fees); provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay default interest pursuant to Section 2.11(c), (iii) postpone
the maturity of any Loan, or the date of any scheduled amortization payment of
the principal amount of any Term Loan under Section 2.08 or the applicable
Refinancing Amendment, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.16(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender (other
than a Defaulting Lender), (v) change any of the provisions of this Section
without the written consent of each Lender directly and adversely affected
thereby, (vi) change the percentage set forth in the definition of “Required
Lenders”, “Majority in Interest” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
all or substantially all the value of the Guarantees under the Guarantee
Agreement (except as expressly provided in the Guarantee Agreement) without the
written consent of each Lender (other

 



174 

 

 

than a Defaulting Lender) (except as expressly provided in the Security
Documents), (viii) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(other than a Defaulting Lender), (ix) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders (other
than a Defaulting Lender) holding a Majority in Interest of the outstanding
Loans and unused Commitments of each affected Class, or (x) change the rights of
the Term Lenders to decline mandatory prepayments as provided in Section 2.09 or
the rights of any Additional Lenders of any Class to decline mandatory
prepayments of Term Loans of such Class as provided in the applicable
Refinancing Amendment, without the written consent of a Majority in Interest of
the Term Lenders or Additional Lenders of such Class, as applicable; provided,
further, that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank without the prior written consent of the Administrative Agent, the
Swingline Lender or such Issuing Bank, as the case may be, and (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by Holdings, the Borrower and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, collateral security
documents and related documents executed by Foreign Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local law or advice of local counsel, (ii)
to cure ambiguities or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Notwithstanding anything to the contrary, only the consent
of the Required Revolving Lenders shall be necessary to (1) waive or consent to
a waiver of an Event of Default with respect to the Financial Performance
Covenant or waive or amend the conditions set forth in Section 4.02 (and Section
4.02 may not be waived or amended in a manner that affects the making of any
Revolving Borrowing without the consent of the Required Revolving Lenders) or
(2) modify or amend the Financial Performance Covenant (and the Financial
Performance Covenant may not be modified or amended without the consent of the
Required Revolving Lenders) or Section 7.02 (including, in each case, the
related definitions, solely to the extent such definitions are used in such
Sections (but not otherwise)) or this sentence.

 



175 

 

 

(c)        In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (x) of paragraph (b) of this
Section, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements and Swingline Lenders, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.09(a)(i)) from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (c) unless waived, the Borrower or such
Eligible Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b). Each party hereto agrees that an
assignment required pursuant to this Section 9.02(c) may be effected pursuant to
an Assignment and Assumption executed by the Borrower, the Administrative Agent
and the assignee and that the Non-Consenting Lender required to make such
assignment need not be a party thereto.

 

(d)       Notwithstanding anything in this Agreement or the other Loan Documents
to the contrary, the Revolving Commitments and Revolving Exposure of any Lender
that is at the time a Defaulting Lender shall not have any voting or approval
rights under the Loan Documents and shall be excluded in determining whether all
Lenders (or all Lenders of a Class), all affected Lenders (or all affected
Lenders of a Class), a Majority in Interest of Lenders of any Class, the
Required Lenders or the Required Revolving Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Section 9.03.          Expenses; Indemnity; Damage Waiver.

 

(a)       The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the Lead
Arrangers,

 



176 

 

 

each Issuing Bank, the Swingline Lender, the Lenders and their respective
Affiliates (without duplication), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel llp and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) for the Administrative Agent and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party, and any other counsel retained with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed), in connection with the syndication
of the credit facilities provided for herein, and the preparation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not successful)
(ii) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent, each Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing Banks and the Lenders, in connection with the enforcement or
protection of any rights or remedies (A) in connection with the Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Laws), including its rights
under this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket costs and expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that such counsel shall be limited to one lead
counsel and such local counsel (exclusive of any reasonably necessary special
counsel) as may reasonably be deemed necessary by the Administrative Agent in
each relevant jurisdiction and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel per affected party, and any other
counsel retained with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed).

 

(b)       The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, the Lead Arrangers, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any counsel for any Indemnitee (provided that such counsel shall be
limited to one lead counsel and such local counsel (exclusive of any reasonably
necessary special counsel) as may reasonably be deemed necessary by the
Indemnitees in each relevant jurisdiction and, in the case of an actual or
perceived conflict of interest, one additional counsel per affected party),
incurred by or asserted against any Indemnitee by any third party or by the
Borrower, Holdings or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on, at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by Holdings, the Borrower or any Subsidiary, or

 



177 

 

 

any other Environmental Liability related in any way to Holdings, the Borrower
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, Holdings or any Subsidiary and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities, costs
or related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (y) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by Holdings, the Borrower or any
Restricted Subsidiary, except that the Administrative Agent and the Lead
Arrangers, the Issuing Banks and the Swingline Lender shall be indemnified in
their capacities as such with respect to any dispute under this clause (z).

 

(c)       To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or any Lead Arranger
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Lead Arrangers, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or such Lead
Arranger in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the aggregate Revolving
Exposures, Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).

 

(d)       To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such direct or actual damages are determined by
a court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or a material
breach of the Loan Documents by, such Indemnitee or its Related Parties or (ii)
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)        All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor; provided, however, that
any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is

 



178 

 

 

a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 9.03.

 

Section 9.04.          Successors and Assigns.

 

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that, (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Swingline Lender, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)       (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (A) the
Borrower; provided that (A) the Borrower shall be deemed to have consented to
any assignment unless it has objected thereto by written notice to the
Administrative Agent within 10 calendar days after receipt of a written request
for such consent and (B) no consent of the Borrower shall be required for an
assignment (x) solely in the case of Term Loans, to any Lender, an Affiliate of
any Lender or an Approved Fund, (y) solely in the case of Revolving Loans and
Revolving Commitments, to any Revolving Lender, an Affiliate of any Revolving
Lender or an Approved Fund, or (z) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing; provided, further, that if any
such purported assignment is to a Competitor (other than any such assignment to
a Lead Arranger (or to any Affiliate of a Lead Arranger) for the purpose of
facilitating bona fide trades of Term Loans to entities that are not
Disqualified Lenders), the Borrower may unreasonably withhold its consent; and
provided, further, that the Borrower shall have the right to withhold its
consent to any assignment if in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority, (B) the
Administrative Agent; provided that, solely in the case of Term Loans, no
consent of the Administrative Agent shall be required for an assignment to any
Lender, an Affiliate of any Lender or an Approved Fund and (C) solely in the
case of Revolving Loans and Revolving Commitments, each Issuing Bank and the
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan or Term Commitment. Notwithstanding anything in
this Section 9.04 to the contrary, if

 



179 

 

 

the consent of the Borrower is required by this paragraph with respect to any
assignment and the Borrower has not given the Administrative Agent written
notice of its objection to such assignment within five (5) Business Days after
written notice to the Borrower, the Borrower shall be deemed to have consented
to such assignment.

 

(ii)            Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall in the case of Revolving Loans not be less than
$5,000,000 (and integral multiples of $1,000,000 in excess thereof) or, in the
case of a Term Loan $250,000 (and integral multiples thereof), unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing, (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed by the
Administrative Agent, manually, in each case together (unless waived by the
Administrative Agent) with a processing and recordation fee of $3,500; provided
that the Administrative Agent, in its sole discretion, may elect to waive such
processing and recordation fee; provided, further, that assignments made
pursuant to Section 2.17(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective, (D) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.15(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (E) unless the Borrower otherwise consents, no assignment of
all or any portion of the Revolving Commitment of a Lender that is also the
Swingline Lender or an Issuing Bank may be made unless (1) the assignee shall be
or become a Swingline Lender and/or an Issuing Bank, as applicable, and assume a
ratable portion of the rights and obligations of such assignor in its capacity
as Swingline Lender and/or Issuing Bank, as applicable, or (2) the assignor
agrees, in its discretion, to retain all of its rights with respect to and
obligations to make or issue Swingline Loans and Letters of Credit, as
applicable, hereunder in which case the Applicable Fronting Exposure of such
assignor may exceed such assignor’s Revolving Commitment for purposes

 



180 

 

 

of Section 2.22(a) by an amount not to exceed the difference between the
assignor’s Revolving Commitment prior to such assignment and the assignor’s
Revolving Commitment following such assignment; provided that no such consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing.

 

(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.13,
2.14, 2.15 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04.

 

(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.15(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 



181 

 

 

(vi)          The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)       (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other Persons other than a natural
person, any VV Holder, any Affiliate of Vincent Viola (including any trust
established for the benefit of his spouse or children), a Disqualified Lender,
Holdings, any Intermediate Parent, the Borrower or any of the Borrower’s
Subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the Borrower, the Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and any other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii), (iii), (vii) and (viii)
of the first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 (subject to the obligations and limitations of such Sections, including
Section 2.15(e), provided that any forms required to be delivered by any
Participant pursuant to Section 2.15(e) shall be provided solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16(c) as though it were a Lender.

 

(ii)            Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitment, Loan, Letter of Credit or other obligation under any Loan Document)
except to the extent such disclosure is necessary in connection with an audit or
other proceeding to establish that such

 



182 

 

 

Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 or Section 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

 

(d)       Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)        In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(f)        Notwithstanding anything to the contrary contained in this Section
9.04 or any other provision of this Agreement, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its Term Commitments or Term Loans to Holdings or one of its Subsidiaries on a
non pro rata basis through one or more open market purchases; provided that (i)
the assigning Lender and the purchaser shall execute and deliver to the
Administrative Agent a Borrower Assignment and Assumption which shall include a
representation to the assigning Lender at the time of assignment that the it

 



183 

 

 

does not possess material non-public information (or, if Holdings or a parent
company of Holdings is not at the time a public reporting company, material
information of a type that would not reasonably be expected to be publicly
available if Holdings or such parent company was a public reporting company)
with respect to Holdings and its Subsidiaries that has not been disclosed to the
assigning Lender or the Lenders generally (other than the Lenders that have
elected not to receive material non-public information), (ii) any Loans so
repurchased shall be immediately canceled, and (iii) no proceeds of Revolving
Loans shall be utilized to make such purchases.

 

Section 9.05.          Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of an Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.13, 2.14, 2.15, 9.03, 9.08 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby and the occurrence of the Termination Date.

 

Section 9.06.          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of an
original executed counterpart of this Agreement.

 

Section 9.07.          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Banks or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. The parties

 



184 

 

 

hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provisions.

 

Section 9.08.          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (i) such obligations may be
contingent or unmatured and (ii) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

 

Section 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)        This Agreement shall be construed in accordance with and governed by
the law of the State of New York; provided that, notwithstanding the foregoing,
it is understood and agreed that (x) the interpretation of the definition of
“Company Material Adverse Effect” (as defined in the Merger Agreement) (and
whether or not a Company Material Adverse Effect has occurred), (y) the
determination of the accuracy of any Acquisition Agreement Representation and
whether a breach of any such representation results in (1) the Borrower or any
of its Affiliates having the right to terminate its or their obligations under
the Merger Agreement (after giving effect to any applicable notice and cure
period) or (2) the failure of a condition precedent to the Borrower’s obligation
to consummate the Acquisition pursuant to the Merger Agreement and (z) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Merger Agreement, in each case shall be governed by, and
construed in accordance with, the internal Laws of the State of Delaware,
without regard to the conflicts of law principles of such State.

 



185 

 

 

 

(b)            Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.

 

(c)            Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10.          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.          Confidentiality.

 



186 

 

 

(a)            Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other agents and advisors and numbering, administration and
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant Lender to comply with this Section 9.12 shall constitute a
breach of this Section 9.12 by the Administrative Agent, such Issuing Bank or
the relevant Lender, as applicable), (ii) to the extent requested by any
regulatory authority or self-regulatory authority, required by applicable law or
by any subpoena or similar legal process; provided that solely to the extent
permitted by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender and the Administrative
Agent shall notify the Borrower as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding;
provided, further, that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d) (it being
understood that each Person identified as a “Disqualified Lender” on Schedule
1.01(a) may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (v)), (vi) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information or
(vii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings or the
Borrower. In addition, the Administrative Agent and the Lead Arrangers may
disclose the existence of this Agreement and information about this Agreement
(other than any Information) to market data collectors and similar services
providers to the lending industry to the extent reasonably required by such
market data collectors or service providers to enable such party to receive
league table credit for such party’s role in connection with this Agreement and
the Transactions. For the purposes hereof, “Information” means all information
received from Holdings or the Borrower relating to Holdings, the Borrower, any
other Subsidiary or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from Holdings, the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its

 

187 

 

 



obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

Section 9.13.          USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

Section 9.14.          Release of Liens and Guarantees.

 

(a)            A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, (1) upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or designation as an Unrestricted Subsidiary), (2) upon the
request of the Borrower in connection with a transaction permitted under Section
6.13(a), as a result of which such Subsidiary Loan Party ceases to be a Wholly
Owned Subsidiary, (3) upon the request of the Borrower, if permitted pursuant to
Section 6.13(b) or (4) upon the request of the Borrower, if such Subsidiary Loan
Party becomes a Regulated

 



188 

 

 

Subsidiary or an Excluded Subsidiary. Upon any sale or other transfer by any
Loan Party (other than to Holdings, the Borrower or any Subsidiary Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of Holdings
or any Subsidiary Loan Party from its Guarantee under the Guarantee Agreement
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents or such guarantee shall be automatically released. Upon
the occurrence of the Termination Date, all obligations under the Loan Documents
and all security interests created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section or if a Loan Party requests the Administrative Agent to confirm
that its Lien granted under the Security Documents does not attach to specified
Excluded Assets, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination, release or confirmation so long
as the Borrower or applicable Loan Party shall have provided the Administrative
Agent such certifications or documents as the Administrative Agent shall
reasonably request in order to demonstrate compliance with this Agreement or
that such assets constitute Excluded Assets.

 

(b)           The Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv).

 

(c)            Each of the Lenders and the Issuing Bank irrevocably authorizes
the Administrative Agent to provide any release or evidence of release,
termination or subordination contemplated by this Section 9.14. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Loan Party
from its obligations under any Loan Document, in each case in accordance with
the terms of the Loan Document and this Section 9.14.

 

Section 9.15.          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and Holdings acknowledges and agrees
that (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders and the Lead Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Lead Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
each of the Administrative Agent, the Lenders and the Lead Arrangers is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings, any of their respective
Affiliates or any other Person and (B) none of the Administrative Agent, the

 



189 

 

 

Lenders and the Lead Arrangers has any obligation to the Borrower, Holdings or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and none of the Administrative Agent,
the Lenders and the Lead Arrangers has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Lead Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 9.16.          Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.

 

Section 9.17.          Lender Action. Each Lender and the Issuing Bank agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent. The
provisions of this Section 9.17 are for the sole benefit of the Lenders and the
Issuing Bank and shall not afford any right to, or constitute a defense
available to, any Loan Party.

 

Section 9.18.          Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Secured Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or the Administrative Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived

 



190 

 

 

and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 9.19.          Margin Stock; Collateral. Each of the Lenders represents
to the Administrative Agent and each of the other Lenders that it in good faith
is not relying upon any margin stock (within the meaning of Regulation U of the
Board of Governors) as collateral in the extension or maintenance of the credit
provided in this Agreement.

 

Section 9.20.          Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, to the extent applicable:

 

(i)               reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.21.          Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Agreement or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 



191 

 

 

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)           As used in this Section 9.21, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature pages intentionally omitted]

 



192 



 





 